 



Exhibit 10.12
EXECUTION COPY
 
$210,000,000 Senior Secured Credit Facilities
CREDIT AGREEMENT
 
DOANE PET CARE COMPANY,
as Borrower,
DOANE PET CARE ENTERPRISES, INC.
as a Guarantor
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
LEHMAN BROTHERS INC.,
as Sole Bookrunner and Sole Lead Arranger
HARRIS NESBITT CORP.,
as Syndication Agent
NATIONAL CITY BANK,
SUNTRUST BANK,
and
WELLS FARGO BANK NATIONAL ASSOCIATION
as Documentation Agents
Dated as of October 24, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  SECTION 1        
 
           
 
  DEFINITIONS        
1.1
  Defined Terms     1  
1.2
  Other Definitional Provisions     31  
 
           
 
  SECTION 2        
 
           
 
  AMOUNT AND TERMS OF COMMITMENTS        
 
           
2.1
  Term Commitments     32  
2.2
  Procedure for Term Loan Borrowing     32  
2.3
  Repayment of Term Loans     33  
2.4
  Revolving Commitments     33  
2.5
  Procedure for Revolving Loan Borrowing     34  
2.6
  Swingline Commitment     35  
2.7
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     35  
2.8
  Incremental Loans     37  
2.9
  Funding by Lenders, Borrowers; Presumptions by Administrative Agent     39  
2.10
  Commitment Fees, etc     40  
2.11
  Termination or Reduction of Commitments     40  
2.12
  Optional Prepayments     40  
2.13
  Early Termination; Mandatory Prepayments     41  
2.14
  Conversion and Continuation Options     43  
2.15
  Limitations on Eurocurrency Tranches     44  
2.16
  Interest Rates and Payment Dates     44  
2.17
  Computation of Interest and Fees     44  
2.18
  Inability to Determine Interest Rate     45  
2.19
  Pro Rata Treatment and Payments     46  
2.20
  Increased Costs     47  
2.21
  Taxes     48  
2.22
  Indemnity     50  
2.23
  Change of Lending Office     51  
2.24
  Replacement of Lenders     51  
 
           
 
  SECTION 3        
 
           
 
  LETTERS OF CREDIT        
 
           
3.1
  L/C Commitment     52  
3.2
  Procedure for Issuance of Letter of Credit     52  
3.3
  Fees and Other Charges     53  
3.4
  L/C Participations     53  

-i-



--------------------------------------------------------------------------------



 



                      Page  
3.5
  Reimbursement Obligation of the Borrower     54  
3.6
  Obligations Absolute     55  
3.7
  Letter of Credit Payments     55  
3.8
  Applications     55  
 
           
 
  SECTION 4        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
4.1
  Financial Condition     55  
4.2
  No Change     56  
4.3
  Corporate Existence; Compliance with Law     56  
4.4
  Corporate Power; Authorization; Enforceable Obligations     56  
4.5
  No Legal Bar     57  
4.6
  Litigation     57  
4.7
  No Default     57  
4.8
  Ownership of Property; Liens     57  
4.9
  Intellectual Property     58  
4.10
  Taxes     58  
4.11
  Federal Regulations     58  
4.12
  Labor Matters     59  
4.13
  ERISA     59  
4.14
  Investment Company Act; Other Regulations     59  
4.15
  Subsidiaries; Capitalization of the Borrower     59  
4.16
  Use of Proceeds     60  
4.17
  Environmental Matters     60  
4.18
  Accuracy of Information, etc     61  
4.19
  Security Documents     62  
4.20
  Solvency     62  
4.21
  Senior Indebtedness     62  
4.22
  Regulation H     62  
4.23
  Mortgaged Properties     63  
 
           
 
  SECTION 5        
 
           
 
  CONDITIONS PRECEDENT        
 
           
5.1
  Conditions to Effectiveness     63  
5.2
  Conditions to Each Extension of Credit     67  
 
           
 
  SECTION 6        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
6.1
  Financial Statements     67  
6.2
  Certificates; Other Information     68  
6.3
  Payment of Obligations     69  
6.4
  Maintenance of Existence; Compliance     69  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
6.5
  Maintenance of Property; Insurance     70  
6.6
  Inspection of Property; Books and Records; Discussions     70  
6.7
  Notices     70  
6.8
  Environmental Laws     71  
6.9
  Interest Rate Protection     71  
6.10
  Additional Collateral, etc     71  
6.11
  Credit Ratings     73  
6.12
  Post-Closing Undertakings     73  
 
           
 
  SECTION 7        
 
           
 
  NEGATIVE COVENANTS        
 
           
7.1
  Consolidated Senior Secured Debt Ratio     73  
7.2
  Indebtedness     73  
7.3
  Liens     75  
7.4
  Fundamental Changes     77  
7.5
  Disposition of Property     77  
7.6
  Restricted Payments     78  
7.7
  Capital Expenditures     80  
7.8
  Investments     80  
7.9
  Optional Payments and Modifications of Certain Debt Instruments     81  
7.10
  Transactions with Affiliates     81  
7.11
  Sales and Leasebacks     82  
7.12
  Changes in Fiscal Periods     82  
7.13
  Negative Pledge Clauses     82  
7.14
  Clauses Restricting Restricted Subsidiary Distributions     82  
7.15
  Lines of Business     82  
7.16
  Issuances of Preferred Stock     83  
7.17
  Speculative Transactions     83  
 
           
 
  SECTION 8        
 
           
 
           
 
  EVENTS OF DEFAULT        
 
           
 
  SECTION 9        
 
           
 
  THE AGENTS        
 
           
9.1
  Appointment and Authority     86  
9.2
  Rights as a Lender     86  
9.3
  Exculpatory Provisions     86  
9.4
  Reliance by the Agent     87  
9.5
  Delegation of Duties     87  
9.6
  Resignation of Administrative Agent     88  
9.7
  Non-Reliance on Agents and Other Lenders     89  
9.8
  No Other Duties, etc     89  
9.9
  Authorization to Release Guarantees and Liens     89  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
 
  SECTION 10        
 
           
 
  MISCELLANEOUS        
 
           
10.1
  Amendments and Waivers     89  
10.2
  Notices     91  
10.3
  No Waiver; Cumulative Remedies     92  
10.4
  Survival     92  
10.5
  Expenses, Indemnity; Damage Waiver     93  
10.6
  Successors and Assigns; Participations and Assignments, Successors and Assigns
Generally     94  
10.7
  Right of Set-off     99  
10.8
  Sharing of Payments by Lenders     99  
10.9
  Severability     100  
10.10
  Obligations Several; Independent Nature of the Lenders' Rights     100  
10.11
  Governing Law     100  
10.12
  Submission To Jurisdiction; Waivers     100  
10.13
  Acknowledgments     101  
10.14
  Confidentiality     101  
10.15
  Waiver of Jury Trial     102  
10.16
  Counterparts; Integration; Electronic Effectiveness     102  
10.17
  Maximum Amount     103  
10.18
  Judgment Currency     103  
10.19
  USA Patriot Act     104  
10.20
  Delivery of Lender Addenda     104  

-iv-



--------------------------------------------------------------------------------



 



     
ANNEX:
   
 
   
A
  Pricing Grid
 
   
SCHEDULES:
   
 
   
4.1
  Material Leases/Commitments
4.4
  Consents, Authorizations, Filings and Notices
4.6
  Litigation; Claims
4.8
  Real Property
4.9
  Intellectual Property Claims
4.13
  ERISA Terminations
4.15(a)
  Subsidiaries
4.15(b)
  Capitalization
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
4.22
  Flood Zone Properties
5.1(k)(i)
  Certain Properties: Mortgages
5.1(k)(v)
  Certain Properties: Title Reports
5.1(k)(vi)
  Certain Properties: Title Insurance
5.1(k)(vii)
  Certain Properties: Surveys
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.5(d)
  Permitted Dispositions
7.8(j)
  Existing Joint Ventures
7.10
  Transactions with Affiliates
7.14
  Restrictive Agreements
 
   
EXHIBITS:
   
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Secretary’s Certificate
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F
  Form of Legal Opinion of Counsel for the Borrower
G
  Financial Condition Certificate
H-1
  Form of Dollar Term Note
H-2
  Form of Euro Term Note
H-3
  Form of Revolving Note
H-4
  Form of Swingline Note
I
  Form of Lender Addendum

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of October 24, 2005, among DOANE PET CARE
ENTERPRISES, INC., a Delaware corporation (“Holdings”), DOANE PET CARE COMPANY,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties (as defined below) (in such capacity, the
“Collateral Agent”).
R E C I T A L S
          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1;
          WHEREAS, the Lenders have agreed, severally and not jointly, to extend
certain credit facilities to the Borrower, in an initial aggregate amount of
$210,000,000, consisting of $160,000,000 aggregate principal amount of Term
Loans and $50,000,000 aggregate principal amount of Revolving Commitments, for
the purposes set forth herein;
          WHEREAS, the Borrower has agreed to secure all of its Obligations by
granting to the Collateral Agent, for the benefit of Secured Parties, a first
priority Lien on substantially all of its assets, including a pledge of all of
the Capital Stock of each of its Domestic Subsidiaries and 65% of all the
Capital Stock of each of its “first-tier” Foreign Subsidiaries, subject in each
case to liens permitted herein;
          WHEREAS, the Guarantors (other than Holdings) have agreed to guarantee
the obligations of the Borrower hereunder and to secure their respective
Obligations by granting to the Collateral Agent, for the benefit of Secured
Parties, a first priority Lien on substantially all of their respective assets,
including a pledge of all of the Capital Stock of each of their respective
Domestic Subsidiaries (other than Doane International Pet Products LLC to the
extent such pledge is prohibited by its limited liability company agreement) and
65% of all the Capital Stock of each of their respective “first-tier” Foreign
Subsidiaries; and
          WHEREAS, Holdings has agreed to guarantee the obligations of the
Borrower hereunder and certain other specified obligations, and each of Holdings
and Wilchester Investments Limited, a Jersey (Channel Islands) limited company
(including its permitted successors and assigns, “WIL”), have agreed to secure
the obligations of the Borrower hereunder and such other obligations by granting
to the Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien on all of their respective interests in the Borrower.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 



--------------------------------------------------------------------------------



 



          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day, and (b) the Federal Funds Effective Rate in effect on such day plus
-1/2 of 1%. For purposes hereof, “Prime Rate” shall mean the prime lending rate
as set forth on the British Banking Association Telerate Page 5 (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rate), as in effect from time to time.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Acquisition”: the merger of the Acquisition Company with and into
Holdings, with Holdings being the surviving entity of such merger (and, after
giving effect to the Acquisition, all references herein to “Holdings” shall be
references to such surviving entity).
          “Acquisition Company”: DPC Newco Inc., a Delaware corporation and an
Affiliate of the Sponsor.
          “Acquisition Agreement”: the Agreement and Plan of Merger dated as of
August 28, 2005 among the Acquisition Company, Holdings and the Borrower.
          “Adjusted EURIBO Rate”: with respect to each day during each Interest
Period pertaining to a Euro Loan, a rate per annum determined for such day in
accordance with the following formula:

      EURIBO Rate

 
1.00 - Eurocurrency Reserve Requirements

     “Adjusted LIBO Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

      LIBO Rate

 
1.00 - Eurocurrency Reserve Requirements

          “Administrative Agent”: as defined in the preamble hereto (and
including any successors thereto).
          “Administrative Questionnaire”: an Administrative Questionnaire in a
form supplied by the Administrative Agent.
          “Affected Interest Period”: as defined in Section 2.18(a).
          “Affiliate”: with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

-2-



--------------------------------------------------------------------------------



 



          “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.
          “Agreement”: this Credit Agreement.
          “Applicable Margin”: (i) with respect to Term Loans that are (a) ABR
Loans, 1.25% and (b) Eurocurrency Loans, 2.25% and (ii) with respect to
Revolving Loans, the applicable rate per annum determined from time to time in
accordance with the Pricing Grid.
          “Applicable Percentage”: (i) with respect to any Lender’s obligation
to make Revolving Loans or participate in Swingline Loans and Letters of Credit,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment, (ii) with respect to any Lender’s obligation to make a
Term Loan, the percentage of the aggregate Term Commitments represented by such
Lender’s Term Commitment, (iii) with respect to each Series and Class of
Incremental Loans and each Incremental Lender holding Incremental Loan
Commitments of such Series and Class, the percentage of the aggregate
Incremental Loan Commitments of such Series and Class of all of the Incremental
Lenders holding Incremental Loans of such Series or Class represented by such
Lender’s Incremental Loan Commitment of such Series or Class and (iv) with
respect to all other matters, a fraction, expressed as a percentage, the
numerator of which is equal to the sum of (x) such Lender’s Revolving
Commitment, or if the Revolving Commitments have terminated or expired, such
Lender’s Revolving Extensions of Credit, plus (y) the outstanding principal
amount of such Lender’s Term Loan, plus (z) the outstanding principal amount of
such Incremental Lender’s Incremental Loan or Incremental Commitment, as
applicable, and the denominator of which is equal to the sum of (x) the Total
Revolving Commitments, or if the Revolving Commitments have terminated or
expired, the Total Revolving Extensions of Credit, plus (y) the outstanding
principal amount of the Term Loans, plus (z) the Total Incremental Revolving
Commitment and/or the outstanding principal amount of Incremental Term Loans, as
applicable. The Applicable Percentages shall be determined (a) giving effect to
any assignments and (b) with Tranche B Euro Term Loans and Euro-denominated
Revolving Loans being converted at such time into Dollars solely for this
purpose at the Dollar Equivalent of such Tranche B Euro Term Loans or
Euro-denominated Revolving Loans, as applicable.
          “Application”: an application, in such form as an Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property by the Borrower or any of its Restricted Subsidiaries
(excluding any such Disposition permitted by clauses (a), (b), (c), (d), (e) or
(f) of Section 7.5).

-3-



--------------------------------------------------------------------------------



 



          “Assignment and Assumption”: an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that in calculating any Lender’s Revolving Extensions
of Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.10(a), (i) the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero and
(ii) Euro-denominated Revolving Loans shall be converted at such time into
Dollars solely for this purpose at the Dollar Equivalent of such
Euro-denominated Revolving Loans.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Budgets”: as defined in Section 6.2(c).
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, and continuations and
conversions of Eurodollar Loans or Euro Loans, such day is also a day for
trading by and between banks in Dollar or Euro deposits, as applicable, in the
interbank eurocurrency market.
          “Capital Expenditures”: for any period, the aggregate of all
expenditures by the Borrower and its Restricted Subsidiaries for the acquisition
or leasing (pursuant to a capital lease) of fixed or capital assets or additions
to equipment (including replacements, capitalized repairs and improvements
during such period) that should be capitalized under GAAP on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries, but excluding
expenditures made with Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection with a Recovery Event that are not applied
to prepay the Term Loans pursuant to Section 2.13(c) as a result of the delivery
of a Reinvestment Notice.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

-4-



--------------------------------------------------------------------------------



 



          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s or F1 by Fitch IBCA, Inc., or carrying an
equivalent rating by a nationally recognized rating agency, if two of the named
rating agencies cease publishing short-term or commercial paper ratings
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated the
highest rating applicable by S&P or by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause
(b) of this definition; (g) marketable direct obligations issued by or
unconditionally guaranteed by the government of any member of the European Union
or issued by any agency thereof and backed by the full faith and credit of such
government, in each case maturing within one year from the date of acquisition;
(h) certificates of deposit, time deposits or other deposit accounts in any
currency maintained in the ordinary course of business by the Borrower or any of
its Foreign Subsidiaries in any currency having maturities of six months or less
from the date of creation or available on demand with any banking entity or
trust company organized in a country in which such Subsidiary is doing business
or in which it owns property; or (i) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (h) of this definition.
          “Certificate of Designations”: the Certificate of Amendment of
Certificate of Designations, Preferences and Rights of 14.25% Senior
Exchangeable Preferred Stock due 2007 of Doane Pet Care Company dated as of
November 11, 1998.
          “Change in Law”: the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

-5-



--------------------------------------------------------------------------------



 



          “Change of Control”: (i) prior to the consummation of an initial
public offering of the Capital Stock of Holdings or any other Parent Entity (an
“IPO”), the Principals become the “beneficial owner,” as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), directly or indirectly, of less than 50% of the voting power of the
Voting Stock of the Borrower, whether as a result of issuance of securities of
Holdings or any other Parent Entity, as the case may be, any merger,
consolidation, liquidation or dissolution of Holdings or any other Parent
Entity, as the case may be, any direct or indirect transfer of securities by any
Principal or otherwise and the Principals beneficially own, directly or
indirectly, in the aggregate Voting Stock representing a lesser percentage of
the voting power of the Borrower than any other “person” or “group” of related
persons (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
(for purposes of this clause (i) and clause (ii) below, the Principals will be
deemed to beneficially own any Voting Stock of a person (the “specified
corporation”) held by any other person (the “parent corporation”) so long as the
Principals beneficially own, directly or indirectly, a majority of the voting
power of the Voting Stock of the parent corporation); or
          (ii) following the first IPO, (a) any “person,” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Principals, is or becomes the beneficial owner, as defined in clause (i) above
(except that a person shall be deemed to have “beneficial ownership” of all
shares that any person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time) directly or
indirectly, of more than 35% of the total voting power of the Voting Stock of
the Borrower and (b) the Principals beneficially own, as defined in clause
(i) above, directly or indirectly, in the aggregate less than 35% of the total
voting power of the Voting Stock of the Borrower (for purposes of this clause
(ii), the other person shall be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if the other person
“beneficially owns,” as defined in this clause (ii), directly or indirectly,
more than 50% of the voting power of the Voting Stock of the parent
corporation); or
          (iii) during any period of two consecutive years, individuals who at
the beginning of that period constituted the board of directors of Holdings or
the Borrower, together with any new directors whose election by the board of
directors of Holdings or the Borrower or whose nomination for election by the
shareholders of Holdings or the Borrower was approved by a vote of a majority of
the directors of Holdings or the Borrower then still in office who were either
directors at the beginning of that period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the respective board of directors of Holdings or the Borrower then
in office;
          (iv) a “Change of Control” (or comparable term) shall occur under the
Existing Senior Notes (other than in connection with the consummation of the
Acquisition), the Senior Subordinated Notes or any Permitted Refinancing Notes;
or
          (v) Holdings or WIL shall cease to maintain the respective ownership
percentages of each class of the Capital Stock of the Borrower (other than any
outstanding Existing Preferred Stock) held by it as of the Closing Date (except
as a result of any transfer by WIL to Holdings any such Capital Stock pursuant
to the Voting Agreement or any other transfer or issuance that does not result
in any decrease of such ownership percentage with respect to

-6-



--------------------------------------------------------------------------------



 



Holdings’ ownership thereof), or Holdings shall cease to control the Borrower or
to have beneficial ownership of 100% of the Capital Stock of the Borrower (other
than any outstanding Existing Preferred Stock).
          “Class”: as to any Loan (or Commitment to make a Loan), whether such
Loan is a Revolving Loan, a Term Loan, an Incremental Revolving Loan, an
Incremental Term Loan or a Swingline Loan.
          “Clinton IDB”: the $9,000,000 The Oklahoma Development Finance
Authority Industrial Development Bonds, Series 1998 (Doane Products Company
Clinton, Oklahoma Project) dated as of July 15, 1998 and all loan agreements,
mortgages, security agreements, promissory notes executed and delivered in
connection therewith.
          “Closing Date”: the date (which shall not be later than November 11,
2005) on which the conditions to the effectiveness of this Agreement set forth
in Sections 5.1 and 5.2 shall have been satisfied.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Agent”: as defined in the preamble hereto (and including
any successors thereto).
          “Commitment”: as to any Lender, the sum of the Tranche B Term Dollar
Commitment, the Tranche B Term Euro Commitment, the Revolving Commitment and the
Incremental Loan Commitment of such Lender.
          “Commitment Fee Rate”: the rate per annum determined from time to time
in accordance with the Pricing Grid.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated September 2005 and furnished to the Lenders.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

-7-



--------------------------------------------------------------------------------



 



          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans, Incremental Revolving Loans or Swingline Loans to
the extent otherwise included therein.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) Consolidated Interest Expense, (c) non-cash
depreciation and amortization expense, (d) any extraordinary, unusual,
transition or non-recurring expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business) and (e) any other non-cash charges (provided that
any non-cash charges added back cannot be duplicated at the time of the related
cash payment) and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring non-cash income or non-cash gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period (each, a “Reference Period”)
pursuant to any determination of the financial covenants, (i) if at any time
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Restricted
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period,
and after giving effect to any credit received for certain costs and savings
recognized by the SEC (the “SEC Cost Savings”) associated with such Material
Acquisition. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $2,500,000 (or its equivalent in other
currencies as of the date of such acquisition or the last of the series of such
acquisitions, as determined by the Borrower in good faith based on then
prevailing exchange rates); and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$2,500,000 (or its equivalent in other currencies as of the date of such
Disposition or the last of the series of such Dispositions, as determined by the
Borrower in good faith based on then prevailing exchange rates).

-8-



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense”: for any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including net costs or net gains under Hedge Agreements in respect of interest
rates to the extent such net costs or net gains are allocable to such period in
accordance with GAAP).
          “Consolidated Leverage Ratio”: as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA for such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, except
(i) any Unrestricted Subsidiary of the Borrower that is redesignated as a
Restricted Subsidiary at any time and (ii) as provided in the penultimate
sentence in the definition of “Consolidated EBITDA”, (b) the income (or deficit)
of any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Restricted Subsidiary of the Borrower
(other than any Guarantor) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary.
Notwithstanding anything herein to the contrary, solely for purposes of
determining Consolidated Net Income for each fiscal quarter, the Borrower will
account for commodity derivative instruments as “100% effective cash flow
hedges” under Statement of Financial Accounting Standards No. 133 issued by the
Financial Accounting Standards Board and, in accordance therewith, the gain or
loss on the relevant commodity derivative instrument shall be classified into
earnings when the forecasted transaction affects the earnings of the Borrower
and its Restricted Subsidiaries.
          “Consolidated Senior Secured Debt”: as of any day, the then
outstanding principal balance of the Loans under this Agreement.
          “Consolidated Senior Secured Debt Ratio”: as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Senior
Secured Debt on such day to (b) Consolidated EBITDA for such period.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries at such date
(including any IDB but excluding any contingent obligations under acceptance,
letter of credit or similar facilities), determined on a consolidated basis in
accordance with GAAP, provided that the amount of the Existing Senior Notes
shall be calculated without regard to their fair market value.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

-9-



--------------------------------------------------------------------------------



 



          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control”: the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have correlative meanings.
          “Currency Valuation Date”: the first Business Day of each calendar
month.
          “Currency Valuation Notice”: as defined in Section 2.13(g)(i).
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollar Equivalent”: at any time and with respect to any amount in
Euros, the amount of Dollars that would be required to purchase the amount of
Euros at such time, based upon (and determined by the Administrative Agent) the
spot selling rate at which the Administrative Agent offers to sell Euros for
Dollars in the London foreign exchange market at approximately 11:00 a.m.,
London time, for delivery two Business Days later.
          “Dollar Term Note”: as defined in Section 2.3(b).
          “Dollars” and “$”: the lawful currency of the United States.
          “Domestic Joint Venture”: any joint venture of the Borrower organized
under the laws of any jurisdiction within the United States, but excluding any
Subsidiary of the Borrower.
          “Domestic Subsidiary”: any Restricted Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States.
          “ECF Percentage”: for each fiscal year (commencing with the fiscal
year ending nearest to December 31, 2006), 75.0%; provided that if the
Consolidated Senior Secured Debt Ratio shall be less than 2.0 to 1.0 as at the
last day of any such fiscal year, the ECF Percentage shall be 50.0%.
          “Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, each Issuing Bank and the Swingline Lender, and
(iii) unless a Default or an Event of Default has occurred and is continuing,
the Borrower (each such approval with respect to clauses (i), (ii) and
(iii) above not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, (x) “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or

-10-



--------------------------------------------------------------------------------



 



Subsidiaries and (y) no such consent of the Administrative Agent, any Issuing
Bank, the Swingline Lender or the Borrower shall be required with respect to
assignments by LCPI.
          “EMU”: economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.
          “EMU Legislation”: legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).
          “Environmental Laws”: any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “Equity Interests”: Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “EURIBO Rate”: with respect to each day during each Interest Period
pertaining to a Euro Loan, the rate per annum determined on the basis of the
rate for deposits in Euros for a period equal to such Interest Period commencing
on the first day of such Interest Period appearing on the appropriate Telerate
Service page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to Euro deposits in the London interbank market) as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period,
provided that in the event that such rate is not available at such time for any
reason, the “EURIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying Euro rates as may be
selected by the Administrative Agent.
          “Euro”: the single currency of Participating Member States introduced
in accordance with the provisions of EMU Legislation.
          “Euro Loans”: Loans denominated in Euros the rate of interest
applicable to which is based upon the EURIBO Rate.
          “Euro Revolving Credit Sublimit”: as defined in Section 2.4(a).
          “Euro Term Note”: as defined in Section 2.3(b).
          “Eurocurrency Loans”: Eurodollar Loans and Euro Loans.

-11-



--------------------------------------------------------------------------------



 



          “Eurocurrency Reserve Requirements”: for each Interest Period for each
Eurocurrency Loan, the highest reserve percentage applicable to any Lender
during such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or any successor for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement), with respect to
liabilities or assets consisting of or including Eurocurrency liabilities having
a term equal to such Interest Period.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the LIBO Rate.
          “Event of Default”: any of the events specified in Section 8; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower (commencing
with the fiscal year ending nearest to December 31, 2006), the excess, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) an amount equal to the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal year, and (iv) an amount equal to the aggregate net non cash loss on
the Disposition of property by the Borrower and its Restricted Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments of
Revolving Loans and Swingline Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of the Term Loans during such fiscal year, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Restricted Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
and (vi) an amount equal to the aggregate net non-cash gain on the Disposition
of property by the Borrower and its Restricted Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income.
          “Excess Cash Flow Application Date”: as defined in Section 2.13(d).
          “Excluded Taxes”: with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes),

-12-



--------------------------------------------------------------------------------



 



by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.24), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 2.21(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.21(a).
          “Existing Credit Facility”: the credit agreement dated as of
November 5, 2004 among Holdings, the Borrower, Credit Suisse First Boston,
acting through its Cayman Islands Branch, and certain other lenders.
          “Existing Preferred Stock”: the Borrower’s 14.25% Senior Exchangeable
Preferred Stock due 2007.
          “Existing Senior Note Indenture”: that certain indenture dated as of
February 8, 2003 among the Borrower, as issuer, each of the guarantors named
therein and Wilmington Trust Company, as trustee, pursuant to which the Existing
Senior Notes were issued.
          “Existing Senior Notes”: the Borrower’s 10 3/4% Senior Notes due
March 1, 2010 issued pursuant to the Existing Senior Note Indenture.
          “Existing Senior Notes Change of Control Offer”: as defined in
Section 5.1(o)(iv).
          “Existing Senior Subordinated Notes”: the Borrower’s 9 3/4% Senior
Subordinated Notes due 2007 issued pursuant to that certain indenture dated as
of November 12, 1998 among the Borrower, as issuer, and Wilmington Trust
Company, as trustee.
          “Facility”: each of (a) the Tranche B Dollar Term Commitments and the
Tranche B Dollar Term Loans made thereunder (the “Tranche B Dollar Term
Facility”), (b) the Tranche B Euro Term Commitments and the Tranche B Euro Term
Loans made thereunder (the “Tranche B Euro Term Facility” and, together with the
Tranche B Dollar Term Facility, the “Term Facility”), (c) the Revolving
Commitments and the Revolving Extensions of Credit made thereunder (the
“Revolving Facility”), (d) if applicable, the Incremental Term Loan Commitments
of each Series and the Incremental Term Loans made thereunder (an “Incremental
Term Loan Facility”) and (e) if applicable, the Incremental Revolving
Commitments of each Series and the Incremental Revolving Loans made thereunder
(an “Incremental Revolving Facility” and, together with each Incremental Term
Loan Facility, the “Incremental Facility”).

-13-



--------------------------------------------------------------------------------



 



          “Fair Market Value”: the price that could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of whom is under undue pressure or compulsion to complete
the transaction.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Consolidated Current Liabilities”: as of the date of
determination, the aggregate amount of liabilities of the Foreign Subsidiaries
which may properly be classified as current liabilities (including taxes accrued
as estimated), after eliminating (a) all intercompany items between Foreign
Subsidiaries and (b) the current portion of any long-term Indebtedness of the
Foreign Subsidiaries.
          “Foreign Consolidated Net Tangible Assets”: as of any date of
determination, the sum of the amounts that would appear on a consolidated
balance sheet of the Foreign Subsidiaries as the total assets (less accumulated
depreciation, amortization, allowances for doubtful receivables, other
applicable reserves and other properly deductible items) of the Foreign
Subsidiaries, after giving effect to purchase accounting and after deducting
therefrom Foreign Consolidated Current Liabilities and, to the extent otherwise
included, the amounts of (without duplication): (a) excess of cost over Fair
Market Value of assets or businesses acquired, (b) revaluation or other write-up
in book value of assets subsequent to the last day of the fiscal quarter of the
Borrower immediately preceding the Closing Date as a result of a change in the
method of valuation in accordance with GAAP, (c) unamortized debt discount and
expenses and other unamortized deferred charges, goodwill, patents, trademarks,
service marks, trade names, copyrights, licenses, organization or developmental
expenses and other intangible items, (d) minority interests in consolidated
Foreign Subsidiaries held by Persons other than the Borrower or any Subsidiary,
(e) treasury stock and (f) cash or securities set aside and held in a sinking or
other analogous fund established for the purpose of redemption or other
retirement of Capital Stock to the extent such obligation is not reflected in
Foreign Consolidated Current Liabilities.
          “Foreign Joint Venture”: any joint venture of the Borrower that is not
a Domestic Joint Venture, but excluding any Subsidiary of the Borrower.
          “Foreign Lender”: any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that
is not a Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is

-14-



--------------------------------------------------------------------------------



 



renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.
          “Funding Office”: such office of the Administrative Agent (or any
successor Administrative Agent) specified by the Administrative Agent (or such
successor Administrative Agent) in a written notice to the Borrower and the
Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the Closing
Date and consistent with those used in the preparation of the most recent
audited financial statements delivered pursuant to Section 4.1(b) except for
those principles pursuant to FAS 150 as disclosed in Note 3 to such financial
statements. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
          “Governmental Authority”: the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement among Holdings, the Borrower, each Domestic Subsidiary that is
directly owned by the Borrower or another Domestic Subsidiary, WIL and the
Collateral Agent, substantially in the form of Exhibit A.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)

-15-



--------------------------------------------------------------------------------



 



of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith.
          “Guarantors”: the collective reference to Holdings and each of the
Domestic Subsidiaries party to the Guarantee and Collateral Agreement.
          “Hedge Agreements”: all interest rate swaps, caps or collar agreements
or similar arrangements providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.
          “Holdings”: as defined in the preamble hereto.
          “IDB”: industrial development bonds.
          “Incremental Facility”: as defined in the definition of “Facility” in
this Section 1.1.
          “Incremental Lender”: a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.
          “Incremental Loan”: an Incremental Revolving Loan or an Incremental
Term Loan.
          “Incremental Loan Amendment”: any amendment to this Agreement pursuant
to which Incremental Loan Commitments of any Series are established pursuant to
Section 2.8.
          “Incremental Loan Commitment”: an Incremental Revolving Commitment or
an Incremental Term Loan Commitment. The aggregate amount of the Incremental
Loan Commitments on the Closing Date is zero and at any time thereafter shall
not exceed $100,000,000.

-16-



--------------------------------------------------------------------------------



 



          “Incremental Loan Note”: as defined in Section 2.8(d).
          “Incremental Revolving Commitment”: with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Revolving Loans of such Series hereunder. The initial amount of each Lender’s
Incremental Revolving Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Revolving Commitment of such Series.
          “Incremental Revolving Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Incremental Revolving Loan”: as defined in Section 2.8(a).
          “Incremental Revolving Termination Date”: with respect to the
Incremental Revolving Loans of any Series, the maturity date for such
Incremental Revolving Loans of such Series as specified in the Incremental Loan
Amendment for such Series.
          “Incremental Term Loan”: as defined in Section 2.8(a).
          “Incremental Term Loan Commitment”: with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Term Loans of such Series hereunder. The initial amount of each Lender’s
Incremental Term Loan Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Term Loan Commitment of such Series.
          “Incremental Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Incremental Term Loan Maturity Date”: with respect to the Incremental
Term Loans of any Series, the maturity date for such Incremental Term Loans of
such Series as specified in the Incremental Loan Amendment for such Series.
          “Incremental Term Loan Principal Payment Date”: for each Series of
Incremental Term Loans, the date or dates for repayment of such Incremental Term
Loans as specified in the Incremental Loan Amendment for such Series.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all Guarantee

-17-



--------------------------------------------------------------------------------



 



Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above; (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; and (i) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Hedge Agreements; provided that, notwithstanding
anything herein to the contrary, “Indebtedness” shall not include the Existing
Preferred Stock. The amount of any Indebtedness under (x) clause (h) above shall
be equal to the lesser of (A) the stated amount of the relevant obligations and
(B) the fair market value of the property subject to the relevant Lien and
(y) clause (i) above shall be the net amount, including any net termination
payments, required to be paid to a counterparty rather than the notional amount
of the applicable Hedge Agreement.
          “Indemnified Taxes”: Taxes other than Excluded Taxes.
          “Indemnitee”: as defined in Section 10.5(b).
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any ABR Loan, the last Business Day
of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof.
          “Interest Period”: as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the immediately preceding Interest
Period applicable to such Eurocurrency Loan and ending one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with

-18-



--------------------------------------------------------------------------------



 



respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the scheduled Revolving Termination Date or
Incremental Revolving Termination Date, or beyond the date final payment is due
on the Term Loans or the Incremental Term Loans, as applicable;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurocurrency Loan prior to the last day of an
Interest Period for such Loan.
          “Interim Loans”: as defined in Section 7.2(e).
          “Investments”: as defined in Section 7.8.
          “Issuing Bank” Harris N.A., in its capacity as issuer of Letters of
Credit hereunder, and/or any other Revolving Lender that is reasonably
acceptable to the Borrower and the Administrative Agent, that agrees, pursuant
to an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to be bound by the terms hereof
applicable to an Issuing Bank.
          “Joint Venture”: any Domestic Joint Venture or Foreign Joint Venture.
          “LCPI”: as defined in the preamble hereto.
          “L/C Commitment”: $20,000,000.
          “L/C Disbursement”: a payment made by an Issuing Bank pursuant to a
Letter of Credit.
          “L/C Exposure”: at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total L/C Exposure at such
time.

-19-



--------------------------------------------------------------------------------



 



          “L/C Fee Payment Date”: the last Business Day of each March, June,
September and December and the Revolving Termination Date.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Lenders other than the Issuing Bank of
such Letter of Credit.
          “Leased Real Property”: as defined in Section 4.8(b).
          “Lender Addendum”: with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit I, to be executed and delivered
by such Lender on the Closing Date as provided in Section 10.20.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “LIBO Rate”: the rate per annum determined by the Administrative Agent
at approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (as specified in the
applicable notice of borrowing or the applicable notice of conversion) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period.
          “Lien”: any deed of trust, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or similar charge or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).
          “Loan”: any loan made or maintained by any Lender pursuant to this
Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes
and the Applications.

-20-



--------------------------------------------------------------------------------



 



          “Loan Parties”: Holdings, the Borrower and each Restricted Subsidiary
of the Borrower that is a party to a Loan Document.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans, the
Incremental Term Loans, the Total Revolving Extensions of Credit or the
Incremental Revolving Loans, as the case may be, outstanding under such Facility
(or, in the case of the Revolving Facility or the Incremental Revolving
Facility, prior to any termination of the Revolving Commitments or the
Incremental Revolving Commitments, as the case may be, the holders of more than
50% of the Total Revolving Commitments or the Total Incremental Revolving
Commitments, as the case may be), with Tranche B Euro Term Loans and
Euro-denominated Revolving Loans being converted at such time into Dollars
solely for this purpose at the Dollar Equivalent of such Tranche B Euro Term
Loans or Euro-denominated Revolving Loans, as applicable .
          “Margin Stock”: margin stock within the meaning of Regulation U.
          “Material Adverse Effect”: a material adverse effect on (i) the
business, assets, property, operations, condition (financial or otherwise) or
prospects of Holdings, the Borrower and its Restricted Subsidiaries taken as a
whole, (ii) the ability of any Loan Party to perform its material obligations
under any Loan Documents to which it is a party or (iii) the validity or
enforceability of any material provision of this Agreement or any of the other
Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder; provided that, as used solely in relation to
the representations and warranties made by the Loan Parties in or pursuant to
the Loan Documents as of the Closing Date, clause (i) above of this definition
shall mean a material adverse effect on (i) the business, results of operations
or financial condition of Holdings and its Subsidiaries, taken as a whole, or
(ii) the ability of Holdings to consummate the Transactions (and, for this
purpose only, any such effect to the extent arising out of or relating to any
change, effect, event or condition (a) generally applicable to the industry and
markets in which Holdings and its Subsidiaries operate, (b) generally applicable
to the United States or any foreign economy, (c) generally applicable to
financial, banking or securities markets, (d) relating to any Change in Law, in
GAAP or in any interpretation thereof, (e) caused by any actions or omissions of
the Acquisition Company or any of its Affiliates (other than actions or
omissions of the Acquisition Company or such Affiliates that are permitted by
the terms of the Acquisition Agreement), (f) resulting from the engagement by
the United States in hostilities, whether or not pursuant to the declaration of
a national emergency or war, or resulting from the occurrence of any military or
terrorist attack, or (g) resulting from the execution of the Acquisition
Agreement, the consummation of the Transactions or the public announcement of
the transactions contemplated by the Acquisition Agreement, in any such case
shall not constitute a “Material Adverse Effect” under such clause (i)).
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, in each case, defined or
regulated as such in or under any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
          “Moody’s”: Moody’s Investors Service, Inc.

-21-



--------------------------------------------------------------------------------



 



          “Mortgaged Properties”: the real property as to which the Collateral
Agent for the benefit of the Secured Parties shall be granted a Lien pursuant to
the Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement, substantially in the form of
Exhibit D (with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Negotiation Period”: as defined in Section 2.18(c).
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, broker’s or finder’s fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions related to such Asset Sale or Recovery Event and any tax
sharing arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
          “Non-Recourse Debt”: Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of Holdings, the Borrower or any of the Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity, and (b) as to which the
lenders or holders thereof have been notified in writing that they will not have
any recourse to the capital stock or assets of Holdings, the Borrower or any of
the Restricted Subsidiaries.
          “Notes”: the collective reference to the Term Notes, the Revolving
Notes, the Swingline Note and (if applicable) the Incremental Loan Notes.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor, whether or not a claim for post-filing

-22-



--------------------------------------------------------------------------------



 



or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower or any Guarantor to the
Administrative Agent or to any Lender (or, in the case of Hedge Agreements, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which arises under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Hedge Agreement entered into with any Lender or any
Affiliate of any Lender or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs or expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
          “Other Taxes”: all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
          “Ottawa IDB”: the $6,000,000 Ottawa County Finance Authority
Industrial Development Revenue Bonds, Series 1997 (Doane Products Company
Project) issued pursuant to that certain Indenture of Trust dated as of March 1,
1997 between Ottawa County Finance Authority and Bank of Oklahoma, National
Association, Oklahoma City, Oklahoma, Trustee and all loan agreements,
mortgages, security agreements, promissory notes executed and delivered in
connection therewith.
          “Owned Real Property”: as defined in Section 4.8(b).
          “Parent Entity”: Holdings or any other Person (other than the Sponsor
and WIL) that is the direct or indirect parent of the Borrower, including, in
the case of a limited liability company or partnership, its member or general
partner, as applicable.
          “Participant”: as defined in Section 10.6(d).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisitions”: any acquisition of (i) 100% of the issued
and outstanding Capital Stock (other than directors’ qualifying shares and
similar de minimis shareholdings required by applicable law) of, or all or
substantially all of the assets constituting a business, division or product
line of, any other Person whose direct and indirect revenues are generated
primarily from businesses operated in the United States and (ii) all or a
portion of the equity of Doane International Pet Products LLC and Effeffe,
S.p.a. not currently owned by Borrower or a Restricted Subsidiary, provided that
(a) in each instance (x) the Borrower shall be in compliance on a pro forma
basis after giving effect to such acquisition, with the requirements of
Section 7.1 as of the last measurement date, (y) no Default or Event of Default
shall have occurred and be continuing or result therefrom and (z) such Person
(other than Doane International Pet Products LLC) shall have become a Restricted
Subsidiary and, if such Person shall be a Domestic Subsidiary, a Guarantor and
the provisions of Section 6.10 shall have been complied with to the reasonable
satisfaction of the Agents and (b) in the case of clause (i) only,

-23-



--------------------------------------------------------------------------------



 



the aggregate purchase price of all such acquisitions shall not exceed
$50,000,000 in cash, exclusive of any equity provided by either the Borrower or
Holdings to consummate such acquisition in the aggregate since the Closing Date
(provided further that such aggregate purchase price shall be increased by
(A) up to an additional $50,000,000 if, after giving effect to any such
acquisition, the Consolidated Leverage Ratio calculated on a pro forma basis for
the period in which such acquisition occurs shall be less than 5.5:1 and (B) up
to an additional $100,000,000 (in addition to any increase pursuant to clause
(A) above, if applicable) if such additional amount is paid entirely with
(x) subordinated Indebtedness permitted under Section 7.2(i) and/or (y) the
issuance or sale of Capital Stock of Holdings).
          “Permitted Refinancing Notes”: Indebtedness issued to refinance the
Existing Senior Notes, the Senior Subordinated Notes or the Interim Loans (or
any refinancing thereof) pursuant to Sections 7.2(e) and 7.2(f).
          “Person”: any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Principals”: (i) the Sponsor and its Affiliates, (ii) the members of
the senior management of the Borrower that are the beneficial owners of Equity
Interests in Holdings as of the Closing Date and (iii) WIL.
          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).
          “Properties”: as defined in Section 4.17(a).
          “Rate Determination Notice”: as defined in Section 2.18(a).
          “Real Property”: as defined in Section 4.8(b).
          “Recovery Event”: any settlement of or payment in excess of $350,000
(or its equivalent in other currencies as of the date of receipt of payment, as
determined by the Borrower in good faith based on then prevailing exchange
rates) in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of Holdings, the Borrower or any
of its Restricted Subsidiaries.
          “Refunded Swingline Loans”: as defined in Section 2.7(b).
          “Refunding Date”: as defined in Section 2.7(c).
          “Register”: as defined in Section 10.6(c).

-24-



--------------------------------------------------------------------------------



 



          “Registered Loan”: as defined in Section 10.6(c)
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse an Issuing Bank pursuant to Section 3.5 for amounts drawn under a
Letter of Credit issued by such Issuing Bank.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Term Loans and the Incremental Term Loans pursuant to Section 2.13(c) as a
result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
          “Related Lender Assignment”: an assignment of all or any portion of
any Term Loans or Term Commitment or Incremental Term Loans or Incremental Term
Loan Commitment of a Lender to an Affiliate of such Lender or an Approved Fund
of such Lender.
          “Related Parties”: with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the applicable regulations of PBGC Reg. § 4043.

-25-



--------------------------------------------------------------------------------



 



          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate unpaid principal amount of the Term Loans and
Incremental Term Loans then outstanding (with Tranche B Euro Term Loans being
converted at such time into Dollars solely for this purpose at the Dollar
Equivalent of such Tranche B Euro Term Loans), (b) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding (with
Euro-denominated Revolving Loans being converted at such time into Dollars
solely for this purpose at the Dollar Equivalent of such Euro-denominated
Revolving Loans) and (c) the Total Incremental Revolving Commitments then in
effect or, if the Incremental Revolving Commitments have been terminated, the
aggregate principal amount of all Incremental Revolving Loans then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
          “Restricted Payments”: as defined in Section 7.6.
          “Restricted Subsidiary”: any Subsidiary which is not an Unrestricted
Subsidiary.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the
case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The amount of the Total Revolving Commitments shall be
$50,000,000 as of the Closing Date.
          “Revolving Commitment Period”: the period from and including the
Closing Date to but excluding the Revolving Termination Date.
          “Revolving Credit Exposure”: with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans
(with Euro-denominated Revolving Loans being converted at such time into Dollars
solely for this purpose at the Dollar Equivalent of such Euro-denominated
Revolving Loans) and its L/C Exposure and Swingline Exposure at such time.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

-26-



--------------------------------------------------------------------------------



 



          “Revolving Facility”: as defined in the definition of “Facility” in
this Section 1.1.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.4(a).
          “Revolving Note”: as defined in Section 2.4(c).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding), with
Euro-denominated Revolving Loans being converted at such time into Dollars
solely for this purpose at the Dollar Equivalent of such Euro-denominated
Revolving Loans.
          “Revolving Termination Date”: the fifth anniversary of the Closing
Date (subject to Section 2.13(a)).
          “S&P”: Standard & Poor’s Ratings Group.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents at any time
delivered to the Collateral Agent granting a Lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document.
          “Senior Subordinated Note Indenture”: that certain indenture dated as
of October 24, 2005 made by and among the Borrower, as issuer, and Wilmington
Trust Company, as trustee, pursuant to which the Senior Subordinated Notes are
issued.
          “Senior Subordinated Notes”: the Borrower’s 10 5/8% Senior
Subordinated Notes due 2015 (as defined in the Senior Subordinated Note
Indenture) in an original aggregate outstanding principal amount of $152,000,000
as of the Closing Date and additional such Notes issued pursuant to
Section 7.2(f) (and any senior subordinated notes having the same terms and
conditions as such Senior Subordinated Notes issued in exchange for such Senior
Subordinated Notes pursuant to the Senior Subordinated Note Indenture).
          “Series”: Incremental Loans of any Class (and Incremental Loan
Commitments of any Class).

-27-



--------------------------------------------------------------------------------



 



          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Sponsor”: Ontario Teachers’ Pension Plan Board.
          “Stockholders Agreement”: the Stockholders Agreement dated as of
October 24, 2005 among Holdings, the Sponsor, WIL and the shareholders of
Holdings specified therein as of the Closing Date after giving effect to the
Acquisition.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Substitute Basis”: as defined in Section 2.18(c).
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans in Dollars pursuant to Section 2.6 in an aggregate principal
amount at any one time outstanding not to exceed $10,000,000.
          “Swingline Exposure”: at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender”: LCPI, in its capacity as the lender of Swingline
Loans.

-28-



--------------------------------------------------------------------------------



 



          “Swingline Loans”: as defined in Section 2.6(a).
          “Swingline Note “: as defined in Section 2.7(f).
          “Swingline Participation Amount”: as defined in Section 2.7(c).
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term Commitment”: the collective reference to the Tranche B Dollar
Term Commitments and the Tranche B Euro Term Commitments.
          “Term Lenders”: the collective reference to the Tranche B Dollar Term
Lenders and the Tranche B Euro Term Lenders.
          “Term Loans”: the collective reference to the Tranche B Dollar Term
Loans and the Tranche B Euro Term Loans.
          “Term Maturity Date”: the seventh anniversary of the Closing Date
(subject to Section 2.13(a)).
          “Term Notes”: the collective reference to the Dollar Term Notes and
the Euro Term Notes.
          “Total Incremental Revolving Commitments”: at any time, the aggregate
amount of the Incremental Revolving Commitments then in effect.
          “Total Liquidity”: at any time, the sum of (a) the aggregate amount of
cash and Cash Equivalents on hand of the Borrower and its Restricted
Subsidiaries at such time and (b) the aggregate unused amount of Total Revolving
Commitments and the Total Incremental Revolving Commitments then in effect.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Tranche B Dollar Term Commitment”: as to any Tranche B Dollar Term
Lender, the obligation of such Lender to make a Tranche B Dollar Term Loan to
the Borrower hereunder in a principal amount equal to the amount set forth under
the heading “Tranche B Dollar Term Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto. The aggregate amount of the Tranche B Dollar Term Commitments is
$105,000,000 as of the Closing Date.

-29-



--------------------------------------------------------------------------------



 



          “Tranche B Dollar Term Lender”: each Lender that has a Tranche B
Dollar Term Commitment or is the holder of a Tranche B Dollar Term Loan.
          “Tranche B Dollar Term Loan”: a term loan made pursuant to
Section 2.1(a).
          “Tranche B Euro Term Commitment”: as to any Tranche B Euro Term
Lender, the obligation of such Lender to make a Tranche B Euro Term Loan to the
Borrower hereunder in a principal amount equal to the amount set forth under the
heading “Tranche B Euro Term Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto. The aggregate amount of the Tranche B Euro Term Commitments is
$55,000,000 as of the Closing Date.
          “Tranche B Euro Term Lender”: each Lender that has a Tranche B Euro
Term Commitment or is the holder of a Tranche B Euro Term Loan.
          “Tranche B Euro Term Loan”: a term loan made pursuant to
Section 2.1(b).
          “Transactions”: the Acquisition, the refinancing and redemption of the
debt and equity of the Borrower contemplated to occur in connection therewith
and following the Closing Date and the financing thereof.
          “Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan
or a Euro Loan.
          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.
          “United States”: the United States of America.
          “Unrestricted Subsidiary”: any Subsidiary of the Borrower
(i) designated as such and listed on Schedule 4.15(a) on the Closing Date and
(ii) any Subsidiary of the Borrower that is designated by a resolution of the
board of directors of Holdings as an Unrestricted Subsidiary, but only to the
extent that such Subsidiary: (a) has no Indebtedness other than Non-Recourse
Debt; (b) is not party to any agreement, contract, arrangement or understanding
with Holdings, the Borrower or any Restricted Subsidiary unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Holdings, the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of Holdings or the
Borrower; (c) is a Person with respect to which neither Holdings, the Borrower
nor any of the Restricted Subsidiaries has any direct or indirect obligation
(x) to subscribe for additional Capital Stock or warrants, options or other
rights to acquire Capital Stock or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and (d) has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Holdings, the
Borrower or any of the Restricted Subsidiaries. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted

-30-



--------------------------------------------------------------------------------



 



Subsidiary for purposes hereof. Subject to the foregoing, the board of directors
of Holdings may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided that (i) such designation shall only be permitted if no
Default or Event of Default would be in existence following such designation,
(ii) any designation of an Unrestricted Subsidiary as a Restricted Subsidiary
shall be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary
of any outstanding Indebtedness of such Unrestricted Subsidiary, (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary equal to the fair
market value of the Subsidiary so designated and (iv) after the Closing Date no
more than one designation as an Unrestricted Subsidiary shall be made pursuant
to this definition of “Unrestricted Subsidiary” in respect of any single
Subsidiary of the Borrower (including transferring to any other Subsidiary of
the Borrower substantially all of the assets or business of such Subsidiary).
          “Voting Agreement”: the Voting Agreement dated as of October 24, 2005
among Holdings, the Borrower and WIL.
          “Voting Stock” of a Person: all classes of Capital Stock of such
Person then outstanding and normally entitled to vote in the election of
directors.
          “WIL”: as defined in the recitals hereto.
     1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to Holdings, the Borrower and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(vi) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Borrower or any other Loan Party shall be construed to include the
Borrower or such Loan Party as debtor and debtor-in-possession and any receiver
or trustee for the Borrower or any other Loan Party, as the case may be, in any
bankruptcy or similar insolvency proceeding and (vii) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
unless otherwise specified.

-31-



--------------------------------------------------------------------------------



 



          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
     2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each
Lender with a Tranche B Dollar Term Commitment severally and not jointly agrees
to make, on the Closing Date, a Tranche B Dollar Term Loan to the Borrower in an
amount equal to such Lender’s Tranche B Dollar Term Commitment.
          (b) Subject to the terms and conditions hereof, each Lender with a
Tranche B Euro Term Commitment severally and not jointly agrees to make, on the
Closing Date, a Tranche B Euro Term Loan in Euros to the Borrower in an amount
equal to the Euro equivalent (as determined by the Administrative Agent and
notified to such Lender and the Borrower) of such Lender’s Tranche B Euro Term
Commitment.
          (c) The Borrower may make only one borrowing under the Term
Commitments, which shall be on the Closing Date. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.3, 2.12, 2.13 and 8, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Term Maturity Date. Each
Lender’s Term Commitment shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s Term
Loan on such date.
          (d) The Tranche B Dollar Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.14. The Tranche B
Euro Term Loans shall be Euro Loans.
     2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, three Business
Days prior to the anticipated Closing Date) requesting that the Term Lenders
make the Dollar Term Loans and the Euro Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time (or in the case of the Tranche B Euro Term
Loans, 11:00 A.M., London time), on the Closing Date each Term Lender having an
obligation to make a Term Loan on the Closing Date shall make available to the
Administrative Agent at the relevant Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit, or remit by wire transfer to, the account
of the Borrower as specified in its notice of borrowing in an amount

-32-



--------------------------------------------------------------------------------



 



equal to the aggregate of the amounts made available to the Administrative Agent
by the Term Lenders in immediately available funds.
     2.3 Repayment of Term Loans. (a) The Tranche B Dollar Term Loans shall be
payable in equal quarterly installments on the last Business Day of each of
December, March, June, and September following the Closing Date in an amount
equal to one quarter of one percent (0.25%) of the Tranche B Dollar Term Loans
funded on the Closing Date, with the remaining balance thereof payable on the
Term Maturity Date. The Tranche B Euro Term Loans shall be payable in equal
quarterly installments on the last Business Day of each of December, March,
June, and September following the Closing Date in an amount equal to one quarter
of one percent (0.25%) of the Tranche B Euro Loans funded on the Closing Date,
with the remaining balance thereof payable on the Term Maturity Date.
          (b) The Borrower agrees that, upon the request by any Term Lender, the
Borrower will execute and deliver to such Term Lender a promissory note of the
Borrower dated the Closing Date or such date such Lender becomes a party hereto,
as appropriate, evidencing the Term Loans made by such Term Lender,
substantially in the form of Exhibit H-1 (a “Dollar Term Note”) or Exhibit H-2
(a “Euro Term Note”), as applicable, payable to the order of such Term Lender
and in a principal amount equal to the principal amount of the Term Loan made by
such Term Lender. Each Term Lender is hereby authorized to record the date, Type
and amount of each Term Loan made by such Term Lender, the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurocurrency Loans, the length of each Interest Period and Adjusted LIBO Rate or
Adjusted EURIBO Rate, as applicable, with respect thereto, on the schedule (or
any continuation of the schedule) annexed to and constituting a part of its Term
Note, and any such recordation shall, to the extent permitted by applicable law,
constitute prima facie evidence of the accuracy of the information so recorded;
provided that the failure to make any such recordation (or any error therein)
shall not affect the obligation of the Borrower to repay (with applicable
interest) the Term Loans made to the Borrower in accordance with the terms of
this Agreement. A Term Note and the Obligations evidenced thereby may be
assigned or otherwise transferred in whole or in part only by registration of
such assignment or transfer of such Term Note and the Obligations evidenced
thereby in the Register (and each Term Note shall expressly so provide).
     2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower in Dollars or Euros from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Revolving Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Revolving Lender’s Revolving Commitment; provided that the Dollar
Equivalent of the aggregate principal amount of Loans denominated in Euros shall
not exceed $15,000,000 (the “Euro Revolving Credit Sublimit”). During the
Revolving Commitment Period, the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans
(other than the Euro-denominated Revolving Loans) may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and

-33-



--------------------------------------------------------------------------------



 



notified to the Administrative Agent in accordance with Sections 2.5 and 2.14.
The Euro-denominated Revolving Loans shall be Euro Loans.
          (b) Subject to Sections 2.12, 2.14 and 8, the Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
          (c) The Borrower agrees that, upon the request by any Revolving
Lender, the Borrower will execute and deliver to such Revolving Lender a
promissory note of the Borrower dated the Closing Date or such date such Lender
becomes a party hereto, as appropriate, evidencing the Revolving Commitment of
such Revolving Lender, substantially in the form of Exhibit H-3 (a “Revolving
Note”) each with appropriate insertions as to date and principal amount. Each
Revolving Lender is hereby authorized to record the date, Type and amount of
each Revolving Loan made by such Revolving Lender, the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurocurrency Loans, the length of each Interest Period and Adjusted LIBO Rate or
Adjusted EURIBO Rate, as applicable, with respect thereto, on the schedule (or
any continuation of the schedule) annexed to and constituting a part of its
Revolving Note, and any such recordation shall, to the extent permitted by
applicable law, constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure to make any such recordation
(or any error therein) shall not affect the obligation of the Borrower to repay
(with applicable interest) the Revolving Loans made to the Borrower in
accordance with the terms of this Agreement. A Revolving Note and the
Obligations evidenced thereby may be assigned or otherwise transferred in whole
or in part only by registration of such assignment or transfer of such Revolving
Note and the Obligations evidenced thereby in the Register (and each Revolving
Note shall expressly so provide).
     2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments on any Business Day during the Revolving Commitment
Period; provided that the Borrower shall give the Administrative Agent
irrevocable notice, (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time), (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. Each borrowing under the Revolving Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof and (y) in the case of Eurocurrency Loans, $1,000,000 or a
whole multiple of $100,000 in excess thereof; provided that the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the relevant Funding
Office prior to 12:00 Noon, New York City time (or in the case of the
Euro-denominated Revolving Loans, 11:00 A.M., London time), on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower as

-34-



--------------------------------------------------------------------------------



 



specified in the notice of borrowing with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.
     2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments in Dollars from time to time on
any Business Day during the Revolving Commitment Period by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect) and (ii) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.
          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.
     2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable notice (which
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple thereof.
Not later than 3:00 P.M., New York City time, on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by the Swingline Lender to an account as
specified in the notice of borrowing.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender to the Administrative Agent no later
than 12:00 Noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
relevant Funding Office in immediately available funds, not later than 12:00
Noon., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably

-35-



--------------------------------------------------------------------------------



 



authorizes the Swingline Lender to charge the Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          (f) The Borrower agrees that, upon the request by the Swingline
Lender, the Borrower will execute and deliver to the Swingline Lender a
promissory note of the Borrower, dated the Closing Date or such other date as
the Borrower and the Swingline Lender shall agree, evidencing the Swingline
Commitment of the Swingline Lender, substantially in the form of Exhibit H-4
with appropriate insertions as to date and principal amount (a “Swingline
Note”). The Swingline Lender is hereby authorized to record the date and amount
of each Swingline Loan made by the Swingline Lender and the date and amount of
each payment or prepayment of

-36-



--------------------------------------------------------------------------------



 



principal thereof on the schedule annexed to and constituting a part of the
Swingline Note, and any such recordation shall, to the extent permitted by
applicable law, constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure to make any such recordation
(or any error therein) shall not affect the obligation of the Borrower to repay
(with applicable interest) the Swingline Loans made to the Borrower by the
Swingline Lender in accordance with the terms of this Agreement.
     2.8 Incremental Loans.
          (a) The Borrower and one or more of the Lenders (or any other Person
which shall become a Lender with the consent of the Administrative Agent for the
purpose of providing an Incremental Loan Commitment) may, at any time and from
time to time during the term of this Agreement, agree that such Lender shall
become an Incremental Lender with an Incremental Loan Commitment by executing
and delivering to the Administrative Agent an Incremental Loan Amendment (in
form satisfactory to the Administrative Agent), specifying (i) whether such
Incremental Loan Commitment shall be comprised of a commitment to make revolving
loans (each an “Incremental Revolving Loan”) or term loans (each an “Incremental
Term Loan”), (ii) the Type and amount of such Incremental Loan Commitment of
such Lender, (iii) with respect to an Incremental Revolving Commitment, the
period of availability thereof and the Incremental Revolving Termination Date
therefor, (iv) with respect to an Incremental Term Loan Commitment, the date(s)
on which the Incremental Term Loan(s) shall be available to be made thereunder,
the Incremental Term Loan Maturity Date therefor and the Incremental Term Loan
Principal Payment Dates thereof (if any), (v) the applicable interest rate
margin that will apply to Incremental Loans made under such Incremental Loan
Commitment, (vi) whether such Incremental Loan Commitment shall be denominated
in Dollars or Euros and (vii) the rate of the commitment fee, if any, payable by
the Borrower in respect of such Incremental Loan Commitment, and otherwise duly
completed. Nothing in this Agreement shall be construed to obligate any Lender
to provide any Incremental Loan Commitment. The Incremental Loans to be made
pursuant to any such agreement between the Borrower and one or more Persons in
response to any such request by the Borrower shall each be deemed to be a
separate “Series” of Incremental Loans for all purposes of this Agreement, and
in any case an Incremental Revolving Commitment and an Incremental Term Loan
Commitment provided pursuant to the same Incremental Loan Amendment shall be
deemed to be separate Series of Incremental Loan Commitments.
          (b) Anything herein to the contrary notwithstanding, the following
additional provisions shall be applicable to the Incremental Loan Commitments
and Incremental Loans:
     (i) the minimum aggregate amount of Incremental Loan Commitments of any
Series entered into pursuant to any such request (and, accordingly, the minimum
aggregate principal amount of Incremental Loans of such Series) shall be
$25,000,000;
     (ii) in the case of any Incremental Revolving Commitments and related
Incremental Revolving Loans of any Series, (x) the Incremental Revolving
Termination Date thereof shall not be earlier than the Revolving Termination
Date and (y) such Incremental Revolving Loans shall have no scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date (but such commitment

-37-



--------------------------------------------------------------------------------



 



termination and (if any) amortization or mandatory commitment reduction may be
accelerated pursuant to Section 2.13(a));
     (iii) in the case of any Incremental Term Commitments and related
Incremental Term Loans of any Series, (x) the Incremental Term Loan Maturity
Date thereof Incremental Term Loans of any Series shall not be earlier than the
Term Maturity Date and (y) the average life to maturity of the Incremental Term
Loans of any Series shall not be shorter than the average life to maturity of
the Term Loans (but such maturity date and amortization may be accelerated
pursuant to Section 2.13(a));
     (iv) the interest rate margins applicable to any Incremental Revolving
Loans or any Incremental Term Loans shall not be more than 0.25% higher than the
corresponding Applicable Margins for the Revolving Loans or Term Loans,
respectively, unless the Applicable Margins with respect to such Revolving Loans
or Term Loans, as the case may be, are increased to an amount equal to the
difference between the interest rate margins with respect to such Incremental
Loans and the corresponding Applicable Margins for such Revolving Loans or Term
Loans minus 0.25%; and
     (v) the Administrative Agent shall have received satisfactory evidence
prior to the execution and delivery of the relevant Incremental Loan Amendment
that each Incremental Facility (and the Incremental Loans to be made thereunder)
shall not result in a downgrading of the ratings issued by S&P and Moody’s of
the Revolving Facility and the Term Facility to a level below such ratings in
effect on the Closing Date.
               Following execution and delivery by the Borrower, one or more
Incremental Lenders and the Administrative Agent as provided above of an
Incremental Loan Amendment then, subject to the terms and conditions set forth
herein:
     (x) if such Incremental Loans are to be Incremental Revolving Loans, each
Incremental Lender of such Series agrees to make Incremental Revolving Loans of
such Series to the Borrower from time to time during the availability period for
such Loans set forth in such Incremental Loan Amendment, in an aggregate
principal amount that will not result in such Lender’s Incremental Revolving
Loans of such Series exceeding such Lender’s Incremental Revolving Commitment of
such Series; within the foregoing limits and subject to the terms and conditions
set forth herein and in such Incremental Loan Amendment, the Borrower may
borrow, repay and reborrow Incremental Revolving Loans of such Series; and
     (y) if such Incremental Loans are to be Incremental Term Loans, each
Incremental Lender of such Series agrees to make Incremental Term Loans of such
Series to the Borrower from time to time during the availability period for such
Loans set forth in such Incremental Loan Amendment, in a principal amount up to
but not exceeding such Lender’s Incremental Term Loan Commitment of such Series;
amounts prepaid in respect of Incremental Term Loans may not be reborrowed.
Proceeds of Incremental Loans shall be available for any use permitted under
Section 4.16(b).

-38-



--------------------------------------------------------------------------------



 



          (c) The Borrower hereby promises to pay to the Administrative Agent
for account of each Incremental Lender the aggregate principal amount of
Incremental Loans held by such Lender in such amounts and at such times as shall
be agreed by such Lender and the Borrower in the applicable Incremental Loan
Amendment (but subject to this Section 2.8).
          (d) The Borrower agrees that, upon the request by any Incremental
Lender, the Borrower will execute and deliver to such Incremental Lender a
promissory note of the Borrower dated the date such Lender becomes a party to
the applicable Incremental Loan Amendment evidencing the Incremental Loans made
by such Incremental Lender, in such form as the Borrower and the Administrative
Agent shall agree, payable to the order of such Incremental Lender and in a
principal amount equal to the principal amount of the Incremental Loan made by
such Incremental Lender (each an “Incremental Loan Note”). An Incremental Loan
Note and the Obligations evidenced thereby may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer of such Incremental Loan Note and the Obligations evidenced thereby in
the Register (and each Incremental Loan Note shall expressly so provide).
     2.9 Funding by Lenders, Borrowers; Presumptions by Administrative Agent.
          (a) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.2, 2.5 and 2.7 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
          (b) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Banks hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each

-39-



--------------------------------------------------------------------------------



 



of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Banks, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     2.10 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Termination Date, commencing on the first of such dates to occur after the
Closing Date.
          (b) The Borrower agrees to pay to the Administrative Agent for account
of each Lender having an Incremental Revolving Commitment a commitment fee at a
rate per annum agreed to between the Borrower and the relevant Incremental
Lender or Lenders in the applicable Incremental Loan Amendment.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
     2.11 Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments and/or the Incremental Revolving
Commitments of any Series or, from time to time, to reduce the amount of the
Revolving Commitments and/or the Incremental Revolving Commitments of any
Series; provided that (i) no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments and (ii) no such termination or reduction of the
Incremental Revolving Commitments of any Series shall be permitted if, after
giving effect thereto and to any prepayments of the Incremental Revolving Loans
of such Series made on the effective date thereof, the aggregate principal
amount of the Incremental Revolving Loans of such Series would exceed the
Incremental Revolving Commitments of such Series. Any such reduction shall be in
an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments and Incremental Revolving Commitments then
in effect.
     2.12 Optional Prepayments. (a) The Borrower may at any time and from time
to time prepay the Loans of any Class or (if applicable) Series, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurocurrency Loans and at least one Business Day prior thereto in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans, Euro Loans or ABR Loans; provided
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest

-40-



--------------------------------------------------------------------------------



 



Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.22 Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 (or the equivalent amount thereof in Euros, as applicable) or a whole
multiple thereof.
          (b) Optional prepayments of the Loans shall be applied, first, to
prepay outstanding Swingline Loans to the full extent thereof and, second, to
prepay the types of Loans as specified in the relevant notice of prepayment.
Optional prepayments of the Term Loans or Incremental Term Loans shall be
applied (i) at the Borrower’s option as specified in the relevant notice of
prepayment, in direct order to reduce each installment of principal thereof
falling due within the following twelve months and (ii) next (or if the Borrower
does not elect the option under clause (i) above) ratably to reduce each
scheduled installments of principal thereof, and may not be reborrowed.
     2.13 Early Termination; Mandatory Prepayments.
          (a) Adjustment of Amortization Schedules. Notwithstanding anything to
the contrary in this Agreement, if on any date (the “Test Date”) the maturity
date for any of the then outstanding Existing Senior Notes, the Senior
Subordinated Notes or any Permitted Refinancing Notes shall fall within 91 days
of the Test Date, then the Revolving Termination Date, the Term Maturity Date,
each Incremental Revolving Termination Date and each Incremental Term Loan
Maturity Date shall automatically be accelerated to the Test Date and all of the
Loans shall thereupon be due and payable on the Test Date, together with all
interest and fees accrued thereon or in respect thereof and any amounts payable
pursuant hereto, including Sections 2.10, 2.16 and 2.22.
          (b) Mandatory Prepayments in respect of Debt Incurrence. If any
Indebtedness shall be issued or incurred by Holdings, the Borrower or any of its
Restricted Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans and the Incremental Term Loans as set forth in Section 2.13(f).
          (c) Mandatory Prepayments in respect of Asset Sales. If on any date
the Borrower or any of its Restricted Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event occurring after the Closing Date
then, unless a Reinvestment Notice shall be delivered in respect thereof, such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans and the Incremental Term Loans as set forth in Section 2.13(f);
provided that, notwithstanding the foregoing, (i) with respect to any such Asset
Sale, such prepayment shall be required only to the extent the amount of such
Net Cash Proceeds thereof, together with the aggregate Net Cash Proceeds of all
other prior Asset Sales occurring after the Closing Date that have not been
applied to a prepayment pursuant to this

-41-



--------------------------------------------------------------------------------



 



Section 2.13(c) (other than any Reinvestment Deferred Amount), exceeds
$5,000,000 minus the aggregate market value of all Dispositions made under
Section 7.5(g)(iii) as of the date of such Asset Sale, (ii) the aggregate Net
Cash Proceeds of Asset Sales and Recovery Events occurring after the Closing
Date that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $5,000,000 (or its equivalent in other
currencies as of the date of receipt of such proceeds, as determined by the
Borrower in good faith based on then prevailing exchange rates) in the aggregate
and (iii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the Incremental
Term Loans as set forth in Section 2.13(f).
          (d) Mandatory Prepayments in respect of Excess Cash Flow. If, for any
fiscal year of the Borrower beginning with the fiscal year ending nearest to
December 31, 2006, there shall be Excess Cash Flow, the Borrower shall, on the
relevant Excess Cash Flow Application Date, apply the ECF Percentage of such
Excess Cash Flow toward the prepayment of the Term Loans and Incremental Term
Loans as set forth in Section 2.13(f). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
          (e) Mandatory Prepayments in respect of Equity Issuance. If on any
date after the Closing Date Holdings, the Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from any sale or issuance of equity
or Capital Stock (except any proceeds from (i) any equity sold or issued to or
any capital contribution from, the Sponsor or any of its Affiliates, (ii) any
equity sold or issued to management or employees of the Borrower or from the
exercise of options and warrants held by them, (iii) any equity of Holdings sold
or issued for cash proceeds in order to fund Permitted Acquisitions and
(iv) capital contributions in cash by Holdings to the Borrower for the purpose
of redeeming the Existing Preferred Stock pursuant to Sections 6.12 and 7.6(b))
then 50% of such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans and the Incremental Term Loans as set forth in
Section 2.13(f).
          (f) Order of Application of Mandatory Prepayments. Amounts to be
applied in connection with prepayments made pursuant to Section 2.13 shall be
applied (i) at the Borrower’s option as specified in the relevant notice of
prepayment, in direct order to reduce each installment of principal thereof
falling due within the following twelve months and (ii) next (or if the Borrower
does not elect the option under clause (i) above) ratably to reduce each
scheduled installment of principal thereof, in each case ratably as between the
Tranche B Dollar Term Loans, the Tranche B Euro Term Loans and the Incremental
Term Loans); provided that, to the extent any Interim Loans shall have been made
pursuant to Section 7.2(e), any Net Cash Proceeds received pursuant to
Sections 2.13(b) and (e) shall be applied first to prepay such Interim Loans in
full and then as provided above in this Section 2.13(f). Mandatory prepayments
of the Term Loans and the Incremental Term Loans may not be reborrowed.

-42-



--------------------------------------------------------------------------------



 



          (g) Mandatory Prepayments in respect of Currency Fluctuation.
          (i) Determination of Revolving Credit Exposure. On each Currency
Valuation Date and promptly upon the receipt by the Administrative Agent of a
Currency Valuation Notice, the Administrative Agent shall determine the
aggregate Revolving Credit Exposure (including the Dollar Equivalent of any
portion thereof that is denominated in Euros). For the purpose of this
determination, the outstanding principal amount of any Revolving Loan that is
denominated in Euros shall be deemed to be the Dollar Equivalent thereof,
determined as of such Currency Valuation Date or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 12:00 noon, New
York City time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Revolving Lenders and the
Borrower. For purposes hereof, “Currency Valuation Notice” means a notice given
by the Majority Facility Lenders in respect of the Revolving Facility to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the sum of the total
Revolving Credit Exposures. Unless an Event of Default shall have occurred and
be continuing, the Administrative Agent shall not be required to make more than
one valuation determination pursuant to Currency Valuation Notices within any
three month period.
          (ii) Prepayment. If on the date of such determination the Dollar
Equivalent of the Revolving Loans denominated in Euros exceeds 105% of the Euro
Revolving Credit Sublimit (or, if lesser, the Total Revolving Commitments), the
Borrower shall, if requested by such Majority Facility Lenders (through the
Administrative Agent), prepay such Revolving Loans in such amounts as shall be
necessary so that after giving effect thereto such condition no longer exists.
     2.14 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan under
a particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify the Borrower and each
relevant Lender thereof.
          (b) Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided further that if the Borrower shall fail to

-43-



--------------------------------------------------------------------------------



 



give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, any Eurodollar
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period and any Euro Loans shall be continued with an Interest
Period of one month. Upon receipt of any such notice the Administrative Agent
shall promptly notify the Borrower and each relevant Lender thereof.
     2.15 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Tranche shall be equal to
$1,000,000 or a whole multiple of $100,000 (or the equivalent amount thereof in
Euros, as applicable) in excess thereof, and (b) no more than 8 Eurocurrency
Tranches shall be outstanding at any one time.
     2.16 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate determined for such day plus the
Applicable Margin. Each Euro Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
EURIBO Rate determined for such day plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations shall bear interest at a rate per annum equal to (x) in the case of
the Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.16 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the Revolving
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
Section 2.16 shall be payable from time to time on demand.
     2.17 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day

-44-



--------------------------------------------------------------------------------



 



year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of an Adjusted LIBO Rate or Adjusted EURIBO Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or Eurocurrency Reserve Rate
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
     2.18 Inability to Determine Interest Rate. (a) If prior to the first day of
any Interest Period (an “Affected Interest Period”):
               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or Adjusted EURIBO Rate for
such Affected Interest Period, or
               (ii) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the Adjusted
LIBO Rate or Adjusted EURIBO Rate, as the case may be, determined or to be
determined for such Affected Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Affected Interest Period,
the Administrative Agent shall give telecopy notice thereof (a “Rate
Determination Notice”) to the Borrower and the relevant Lenders as soon as
practicable thereafter.
          (b) If such Rate Determination Notice is given with respect to the
Adjusted LIBO Rate (x) any Eurodollar Loans having such Affected Interest Period
under the relevant Facility requested to be made on the first day of such
Affected Interest Period shall be made as ABR Loans, (y) any ABR Loans under the
relevant Facility that were to have been converted on the first day of such
Affected Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such Rate Determination Notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans under the relevant Facility having such
Affected Interest Period shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans having such Affected Interest Period.
          (c) If such Rate Determination Notice is given with respect to any
Affected Interest Period utilized in determining the Adjusted EURIBO Rate, then
(i) if not all Interest Periods are Affected Interest Periods: (x) any Euro
Loans having such Affected Interest Period requested to be made on the first day
of such Affected Interest Period shall be made as Euro Loans having the next
shortest Interest Period which is not an Affected Interest Period, and (y) any
outstanding Euro Loans shall be converted, on the last day of the then current
Interest Period, to Euro Loans having the next shortest Interest Period which is
not an Affected Interest

-45-



--------------------------------------------------------------------------------



 



Period; (ii) if all Interest Periods are Affected Interest Periods in respect of
Euro-denominated Revolving Loans, any such outstanding Revolving Loans shall be
converted, on the last day of the then-current Interest Period, to Eurodollar
Loans or ABR Loans, at the option of the Borrower, and (iii) if all Interest
Periods are Affected Interest Periods for Tranche B Euro Term Loans, during the
30-day period following such Rate Determination Notice (the “Negotiation
Period”) the Administrative Agent and the Borrower shall negotiate in good faith
with a view to agreeing upon a substitute interest rate basis (having the
written approval of the holders of more than 50% of the Tranche B Euro Term
Loans) for the Euro Loans having an Affected Interest Period which shall reflect
the cost to the Lenders of funding such Loans from alternative sources (a
“Substitute Basis”), and if such Substitute Basis is so agreed upon during the
Negotiation Period, such Substitute Basis shall apply in lieu of the Adjusted
EURIBO Rate to all Interest Periods for the Euro Loans commencing on or after
the first day of an Affected Interest Period, until the circumstances giving
rise to such Rate Determination Notice have ceased to apply. If a Substitute
Basis is not agreed upon during the Negotiation Period, the Borrower may elect
to prepay the Euro Loans pursuant to Section 2.10; provided, however, that if
the Borrower does not elect so to prepay, each Lender shall determine (and shall
certify from time to time in a certificate delivered by such Lender to the
Administrative Agent setting forth in reasonable detail the basis of the
computation of such amount) the rate basis reflecting the cost to such Lender of
funding its Euro Loan for any Interest Period commencing on or after the first
day of an Affected Interest Period, until the circumstances giving rise to such
Rate Determination Notice have ceased to apply, and such rate basis shall be
binding upon the Borrower and such Lender and shall apply in lieu of the
Adjusted EURIBO Rate for the relevant Interest Periods. If a Rate Determination
Notice has been given, then until such Rate Determination Notice has been
withdrawn by the Administrative Agent, no Euro Loans shall have an Interest
Period having a duration equal to an Affected Interest Period.
     2.19 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the Applicable Percentage of the relevant Lenders in
respect of the relevant Facility.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on any Term Loan and any Incremental Term
Loan shall be made pro rata according to the respective outstanding principal
amount of such Term Loan and Incremental Term Loans then held by the Lenders,
provided that any prepayment of Term Loans shall be applied ratably as between
the Tranche B Dollar Term Loans, the Tranche B Euro Term Loans and the
Incremental Term Loans. The amount of each principal prepayment of the Term
Loans and the Incremental Term Loans shall be applied to reduce the then
remaining installments of such Term Loans, pro rata based upon the then
remaining principal amount thereof (with any Tranche B Euro Term Loans being
converted at such time into Dollars solely for this purpose at the Dollar
Equivalent of such Tranche B Euro Term Loans). Amounts prepaid on account of the
Term Loans and the Incremental Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

-46-



--------------------------------------------------------------------------------



 



          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time (or, in the case of the Tranche B Euro Term Loans or
Euro-denominated Revolving Loans, 11:00 A.M., London time), on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
relevant Funding Office, in Dollars or Euros, as the case may be, and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. Except
as otherwise provided herein, if any payment hereunder (other than payments on
the Eurocurrency Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
     2.20 Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBO
Rate or Adjusted EURIBO Rate, as applicable) or any Issuing Bank;
               (ii) subject any Lender or any Issuing Bank to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Loan made by it, or
change the basis of taxation of payments to such Lender or such Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.21 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Issuing Bank); or
               (iii) impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank, the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

-47-



--------------------------------------------------------------------------------



 



          (b) Capital Requirements. If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.20 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section 2.20 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.20 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). The obligations of the
Borrower pursuant to this Section 2.20 shall survive the termination of this
Agreement and the payment of the loans and all other amounts payable hereunder.
     2.21 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.21) the
Administrative Agent, Lender or Issuing Bank, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

-48-



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.21) paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Each Lender that is a U.S. person as that term
is defined in Section 7701(a)(30) of the Code, other than a Lender that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, on or prior
to the date on which such Lender becomes a Lender under this Agreement (or in
the case of a participant pursuant to a participation, on or before the date
such Person becomes a participant hereunder), deliver to the Borrower and the
Administrative Agent (or (A) in the case of a participant, to the Lender from
which the related participation shall have been purchased or (B) in the case of
a Related Lender Assignment that is not disclosed to the Administrative Agent or
the Borrower pursuant to Section 10.6, to the assigning Lender) two accurate,
complete and signed copies of Internal Revenue Service Form W-9 or successor
form certifying that such Lender (or participant, if applicable) is on the date
of delivery thereof entitled to an exemption from United States backup
withholding tax.
          Any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (or (A) in the case of a participant, to the Lender from
which the related participation shall have been purchased or (B) in the case of
an assignee pursuant to a Related Lender Assignment that is not disclosed to the
Administrative Agent in accordance with Section 10.6(b), to the assigning
Lender) (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (or in the case of a participant pursuant to a participation, on or
before the date such Person becomes a participant hereunder) (and from time to
time thereafter upon the written request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) duly completed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly completed
copies of Internal Revenue Service Form W-8ECI or duly completed copies of
Internal Revenue Service Form W-8IMY or any

-49-



--------------------------------------------------------------------------------



 



subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or a reduced rate of, U.S. Federal withholding tax on
payments by the Borrower under this Agreement. In addition, in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, such Foreign Lender represents that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code. No Foreign Lender
shall be required to deliver any form pursuant to this Section 2.21(e) that such
Lender is not legally able to deliver.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or an Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.21, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.21 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
          (g) The agreements in this Section 2.21 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     2.22 Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing

-50-



--------------------------------------------------------------------------------



 



such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section 2.22 submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder for a period of one year.
     2.23 Change of Lending Office. If any Lender requests compensation under
Section 2.20, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.21, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.20 or 2.21,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     2.24 Replacement of Lenders. If (a) any Lender requests compensation under
Section 2.20, or (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.21, or (c) any Lender defaults in its obligation to fund Loans
hereunder or (d) in connection with any proposed amendment, modification,
supplement or waiver with respect to any of the provision of the Loan Documents
as contemplated by Section 10.1 where such amendment, modification, supplement
or waiver has been approved by the Required Lenders in accordance with such
Section, any Lender fails to consent to any such proposed action, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (other than
indemnification rights that survive the termination of this Agreement and
repayment of the Loans) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.6; (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in an amount equal to unreimbursed drawings that have been funded
by such Lender in respect of LC Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.22) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.20 or
payments required to be made pursuant to Section 2.21, such assignment will
result in a reduction in such compensation or payments thereafter; (iv) such
assignment does not conflict with applicable law; (v) no Event of Default shall
have occurred and be continuing at the time of such assignment; and (vi) in the
case of replacement of a non-consenting Lender under clause (d) of this
Section 2.24, the Borrower shall replace such Lender within 60 days of such
Lender’s failure to consent to such proposed action.

-51-



--------------------------------------------------------------------------------



 



          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 3
LETTERS OF CREDIT
     3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Bank, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower or any Restricted Subsidiary on any Business Day
until 30 days prior to the Revolving Termination Date in such form as may be
approved from time to time by such Issuing Bank; provided that no Issuing Bank
shall have any obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).
          (b) Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.
          (c) Each Issuing Bank shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Bank or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          (d) Each Issuing Bank shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. Each Issuing Bank shall have all of the benefits and immunities
(i) provided to the Agents in Section 9 with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the Applications pertaining to
such Letters of Credit as fully as if the term “Agents”, as used in Section 9,
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to each Issuing Bank.
     3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that an Issuing Bank issue a Letter of Credit by delivering to
such Issuing Bank at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Bank, and such other
certificates, documents and other papers and information as such Issuing Bank
may request. Upon receipt of any Application, such Issuing Bank will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Bank be

-52-



--------------------------------------------------------------------------------



 



required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by such Issuing Bank and the Borrower. Such Issuing Bank shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. Such Issuing Bank shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders notice of the
issuance of each Letter of Credit (including the amount thereof).
     3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date of the relevant Letter of
Credit. In addition, the Borrower shall pay to each Issuing Bank for its own
accounts a fronting fee of a rate not to exceed 0.25% per annum as such Issuing
Bank and the Borrower shall agree, in each case on the undrawn and unexpired
amount of each Letter of Credit issued by such Issuing Bank, payable quarterly
in arrears on each L/C Fee Payment Date after the issuance date of such Letter
of Credit.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by such Issuing Bank in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by such Issuing Bank.
     3.4 L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Bank to
issue the Letters of Credit to be issued by it hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Bank, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in such Issuing Bank’s obligations and rights
under each Letter of Credit issued by such Issuing Bank hereunder and the amount
of each draft paid by such Issuing Bank thereunder. Each L/C Participant’s
obligations to purchase an undivided participation interest pursuant to this
Section 3.4(a) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant or the Borrower may have against any
Issuing Bank, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Documents by the Borrower,
any other Loan Party or any other L/C Participant; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Bank that, if a draft is paid under any Letter of Credit for which
such Issuing Bank is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing Bank
upon demand at such Issuing Bank’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

-53-



--------------------------------------------------------------------------------



 



          (b) If any amount required to be paid by any L/C Participant to an
Issuing Bank pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Bank under any Letter of Credit issued by
such Issuing Bank is not paid to such Issuing Bank within three Business Days
after the date such payment is due, such L/C Participant shall pay to such
Issuing Bank on demand an amount equal to the product of (i) such amount, times
(ii) the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to such Issuing Bank, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to such Issuing
Bank by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Bank shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of such Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4 shall be conclusive in
the absence of manifest error.
          (c) Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit issued by such Issuing Bank and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Bank receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by such Issuing Bank), or any payment of interest on
account thereof, such Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Bank shall be required to be returned by such
Issuing Bank, such L/C Participant shall return to such Issuing Bank the portion
thereof previously distributed by such Issuing Bank to it.
          (d) The L/C Participants shall, to the extent of their respective
Applicable Percentages, indemnify each Issuing Bank (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such Issuing Bank’s gross negligence or willful
misconduct) that such Issuing Bank may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the L/C Participants under
this Section 3.4(d) and all other provisions of this Section 3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Bank on each date on which such Issuing Bank notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
issued by such Issuing Bank and paid by such Issuing Bank for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Bank in connection with such payment. Each
such payment shall be made to such Issuing Bank at its address for notices
specified herein in lawful money of the United States and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Section 3 from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until

-54-



--------------------------------------------------------------------------------



 



payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.16(b) and
(ii) thereafter, Section 2.16(c).
     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Bank, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Bank that
such Issuing Bank shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit issued by such Issuing Bank or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. Each Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by such Issuing
Bank, except for errors or omissions found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Issuing Bank. The Borrower agrees that any action
taken or omitted by each Issuing Bank under or in connection with any Letter of
Credit issued by such Issuing Bank or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and shall not result in any liability of such Issuing Bank to the
Borrower.
     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Bank shall promptly notify the
Borrower of the date and amount thereof. The responsibility of such Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit issued by such Issuing Bank shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4
REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
     4.1 Financial Condition. (a) The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries (the “Pro Forma Balance
Sheet”), copies of

-55-



--------------------------------------------------------------------------------



 



which have heretofore been furnished to the Administrative Agent and each Lender
on the Closing Date, has been prepared giving effect (as if such events had
occurred on such date) to (i) the Transactions, including the Loans to be made
on the Closing Date and the use of the proceeds thereof and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Balance Sheet
has been prepared based upon the best information available to the Borrower as
of the date of delivery thereof, and present(s) fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at the end of the fiscal quarter ending July 2, 2005, assuming that the
events specified in the preceding sentence had actually occurred at such date.
          (b) (i) The audited consolidated balance sheets of the Borrower and
its Subsidiaries as at fiscal years ending 2002, 2003 and 2004 and the related
consolidated statements of income and of cash flows for such fiscal years ended
on such date and, reported on by and accompanied by an unqualified report from
KPMG LLP and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries for the fiscal quarter ended July 2, 2005 presents fairly in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries as at such date, and the consolidated results of its operations
and its consolidated cash flows for the fiscal period then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP (except as approved by the aforementioned
firm of accountants and disclosed therein). Except as disclosed on Schedule 4.1,
the Borrower and its Restricted Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives (as of the date no earlier than 30 days prior to the Closing
Date), that are not reflected in the most recent financial statements referred
to in this paragraph. During the period from the end of fiscal year 2004 to and
including the Closing Date, there has been no Disposition by the Borrower of any
material part of its business or property.
     4.2 No Change. Since January 1, 2005 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
     4.3 Corporate Existence; Compliance with Law. Each of Holdings, the
Borrower and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and

-56-



--------------------------------------------------------------------------------



 



performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     4.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Restricted
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
     4.6 Litigation. Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or the Borrower,
threatened by or against Holdings, the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.
     4.7 No Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
     4.8 Ownership of Property; Liens. (a) Each of Holdings, the Borrower and
its Restricted Subsidiaries has good title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.
          (b) As of the Closing Date, Schedule 4.8 contains a true, accurate and
complete list of (i) all real property owned by Holdings, the Borrower or a
Domestic Subsidiary (the “Owned Real Property”), and (ii) all leases, subleases
or assignments of leases to the extent the annual rent due thereunder exceeds
$140,000 (together with all amendments, modifications,

-57-



--------------------------------------------------------------------------------



 




supplements, renewals or extensions of any thereof) where Holdings, the Borrower
or any Domestic Subsidiary is tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment (the “Leased
Real Property”; together with the Owned Real Property the “Real Property”). Each
agreement listed in clause (ii) of the immediately preceding sentence is in full
force and effect and neither Holdings, the Borrower nor any Domestic Subsidiary
has any knowledge of any default that has occurred and is continuing thereunder
on the part of landlord or tenant, and each such agreement constitutes the
legally valid and binding obligation of the tenant party thereto, enforceable
against such party in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.
          (c) The Real Property represents all owned and leased real property
used in or necessary for the operation of Borrower’s business as it is currently
conducted and operated.
          (d) To the knowledge of any Responsible Officer, there is no, and the
Borrower has not received any written notice of an existing or threatened change
in the zoning classification of any Owned Real Property or Leased Real Property
(or any portion thereof) from that in effect on the date of this Agreement, in
each instance, which would have a Material Adverse Effect on the value or use of
the Real Property.
     4.9 Intellectual Property. Holdings, the Borrower and each of its
Restricted Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. Other than as
set forth on Schedule 4.9, no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does Holdings or
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by Holdings, the Borrower and its Restricted Subsidiaries does not
infringe on the rights of any Person in any manner that is reasonably likely to
have a Material Adverse Effect.
     4.10 Taxes. Each of Holdings, the Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Borrower or its Restricted Subsidiaries,
as the case may be); no tax Lien has been filed, and, to the knowledge of
Holdings and the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
     4.11 Federal Regulations. Neither Holdings, the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities in
the business of extending credit for the purpose (whether immediate, incidental
or ultimate) of buying or carrying Margin Stock. No part of the proceeds of any
Loans will be used directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of buying or carrying Margin Stock or for any purpose
that violates the provisions of the regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to each Lender
and the

-58-



--------------------------------------------------------------------------------



 



Administrative Agent a statement in conformity with the requirements of Federal
Reserve Form FR U-1 or FR G-3 referred to in Regulation U, as to demonstrate the
compliance of any Borrowing with Regulation U.
     4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) the hours worked by and the payments made to employees of
Holdings, the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from Holdings, the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of
Holdings, the Borrower or the relevant Subsidiary.
     4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) in excess of $5,000,000 in the aggregate has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code except as set
forth on Schedule 4.13 and where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 4.13, no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period
with respect to which there is an unsatisfied liability. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount that
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA that could reasonably be
expected to have a Material Adverse Effect, and neither the Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA that could reasonably be expected to have a Material Adverse Effect if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
is in Reorganization or Insolvent.
     4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness. No Loan Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.
     4.15 Subsidiaries; Capitalization of the Borrower . (a) Schedule 4.15(a)
sets forth as of the Closing Date the name and jurisdiction of incorporation of
each Subsidiary of the

-59-



--------------------------------------------------------------------------------



 



Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and the designation of such Subsidiary as
a Restricted Subsidiary or an Unrestricted Subsidiary.
          (b) The authorized capital stock of the Borrower consists, as of the
Closing Date, of an aggregate of shares of common stock and preferred stock as
set forth on Schedule 4.15(b), of which such number of shares as specified in
such schedule are duly and validly issued and outstanding (and none of such
shares of which are held in treasury), each of which issued and outstanding
shares is fully paid and nonassessable, and such issued and outstanding shares
are owned beneficially and of record by the Persons and in such amounts
specified in such schedule.
          (c) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than (i) stock options granted
to employees or directors and directors’ qualifying shares and (ii) with respect
to WIL’s ownership of Capital Stock of the Borrower pursuant to the Voting
Agreement) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary, except as created by the Loan Documents.
     4.16 Use of Proceeds. (a) The proceeds of the Term Loans shall be applied
to finance in part the loans outstanding under the Existing Credit Facility;
provided that, notwithstanding anything herein to the contrary, up to $5,000,000
of the Tranche B Dollar Term Loans may be used by the Borrower to fund its
repurchase of any of the Clinton IDBs and the Ottawa IDBs pursuant to an offer
to purchase the same by the Borrower as a result of the consummation of the
Acquisition and for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business.
          (b) The proceeds of the Revolving Loans and the Swingline Loans, and
the Letters of Credit, shall be used to finance the working capital needs and
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business, including Permitted Acquisitions (and, to the extent the
Borrower shall incur Interim Loans pursuant to Section 7.2(e), such Interim
Loans may be repaid or prepaid with the proceeds of Revolving Loans and/or
Incremental Loans).
     4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by
Holdings, the Borrower or any of its Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
          (b) neither Holdings, the Borrower nor any of its Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by Holdings, the Borrower or any of its Subsidiaries (the
“Business”), nor does Holdings or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

-60-



--------------------------------------------------------------------------------



 




          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Holdings, the Borrower or any Subsidiary in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
          (g) neither Holdings, the Borrower nor any of its Subsidiaries has
assumed any liability of any other Person under Environmental Laws.
     4.18 Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

-61-



--------------------------------------------------------------------------------



 



     4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Collateral
Agent (to the extent not heretofore so delivered), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a) (to the extent not
heretofore so filed), the Guarantee and Collateral Agreement shall (and, in the
case of any stock certificates heretofore delivered and of any financing
statements and other filings heretofore filed, does) constitute a fully
perfected Lien on, to the extent perfection may occur by the filing of financing
statements specified in the Guarantee and Collateral Agreement and as set forth
in Section 6.10, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person.
          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations and Indebtedness (as each term is defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.3).
     4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
     4.21 Senior Indebtedness. (a) The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture. The obligations of each Restricted Subsidiary under the
Guarantee and Collateral Agreement constitute “Senior Indebtedness” in respect
of such Restricted Subsidiary under and as defined in the Senior Subordinated
Note Indenture.
          (b) All borrowings of Loans and issuances of Letters of Credit
permitted under this Agreement are, and when incurred or issued will be,
permitted under (and shall give rise to no breach or violation of) the Senior
Subordinated Note Indenture, the Existing Senior Note Indenture, any Permitted
Refinancing Notes or any other subordinated Indebtedness (or under the
definitive documentation relating thereto).
     4.22 Regulation H. Except as set forth on Schedule 4.22, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

-62-



--------------------------------------------------------------------------------



 



     4.23 Mortgaged Properties. Based on the Borrower’s good faith judgment,
except for property that is subject to the Liens under the Mortgages or is
referred to in Section 5.1(k) or set forth on Schedule 7.3(f) or
Schedule 7.5(d), neither the Borrower nor any of its Domestic Subsidiaries has a
fee or leasehold interest in any real property having a fair market value in
excess of $2,000,000 as of the Closing Date.
SECTION 5
CONDITIONS PRECEDENT
     5.1 Conditions to Effectiveness. The effectiveness of this Agreement, and
the obligation of any Lender to make Loans hereunder on the Closing Date, are
subject to the satisfaction of the following conditions precedent:
          (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings, the Borrower, the Administrative Agent and each Lender
whose name appears on the signature pages to this Agreement, (ii) a Lender
Addendum executed and delivered by each Lender (other than any Lender whose name
appears on the signature pages to this Agreement), (iii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower, Holdings, each
other Guarantor in existence on the Closing Date and WIL and (iv) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.
          (b) Existing Indebtedness. (i) The Borrower and its Restricted
Subsidiaries shall have no Indebtedness for borrowed money outstanding as of the
Closing Date other than under the Facilities, the Existing Senior Notes, the
Senior Subordinated Notes and the other Indebtedness permitted by Section 7.2
and (ii) the Existing Credit Facility and all liens securing obligations under
the Existing Credit Facility shall have been terminated (or arrangements
satisfactory to the Administrative Agent for such termination of such liens
shall have been made).
          (c) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The
Lenders shall have received (i) the Pro Forma Balance Sheet, (ii) the financial
statements of the Borrower and its Subsidiaries referred to in Section 4.1(b),
and (iii) the business plan of Borrower and its Subsidiaries for the fiscal
years 2005 through 2010 and for each fiscal quarter beginning with the fourth
fiscal quarter of 2005 through the fourth fiscal quarter 2007.
          (d) Approvals. All material governmental and third party approvals
(including landlords’ and other consents) advisable in connection with the
Transactions, the continuing operations of Holdings, the Borrower and its
Restricted Subsidiaries and the transactions contemplated hereby shall have been
obtained and be in full force and effect.
          (e) Lien Searches. The Administrative Agent shall have received the
results of a recent lien, tax and judgment search in each of the jurisdictions
where assets of the Loan Parties are located or recorded, and such search shall
reveal no Liens on any of the assets of the Borrower or its Restricted
Subsidiaries except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative

-63-



--------------------------------------------------------------------------------



 



Agent (or as to which arrangements satisfactory to the Administrative Agent for
such discharge shall have been made).
          (f) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel to LCPI),
shall have been paid on or before the Closing Date.
          (g) Secretary’s Certificate. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party
and WIL, dated the Closing Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.
          (h) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions: (i) an opinion of counsel to Holdings, the
Borrower and its Restricted Subsidiaries, substantially in the form of Exhibit F
and (ii) of such other local counsel as may reasonably be required by the
Administrative Agent and an opinion of counsel to WIL in each case in form and
substance satisfactory to the Administrative Agent (and the Borrower hereby
instructs each such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
          (i) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the respective Security Documents, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Collateral Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof (or arrangements satisfactory to
the Collateral Agent for delivery thereof shall have been made).
          (j) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation.
          (k) Mortgages, etc. The Collateral Agent shall have received:
     (i) the Mortgages for the properties listed on Schedule 5.1(k)(i), as
required by the Collateral Agent each duly executed and delivered by the parties
thereto, and such other documentation relating to each such Mortgage or the real
property subject thereto as may reasonably be required by the Collateral Agent
(or arrangements satisfactory to the Collateral Agent for delivery thereof shall
have been made);
     (ii) evidence satisfactory to the Collateral Agent that Borrower has paid
(A) to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each title policy and (B) all recording and
stamp taxes (including mortgage

-64-



--------------------------------------------------------------------------------



 



recording and intangible taxes) payable in connection with recording the
Mortgages for each Owned Real Property (other than property subject to the
Clinton IDB and Ottawa IDB) in the appropriate real estate records;
     (iii) legal opinions relating to the Mortgages described above with respect
to the Owned Real Properties located in the states of California, Pennsylvania,
Texas and Missouri, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent;
     (iv) evidence of flood insurance with respect to each Owned Real Property
located in an area at high risk for flood in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Collateral Agent;
     (v) current title reports dated within the last 30 days for the properties
listed on Schedule 5.1(k)(v);
     (vi) ALTA mortgagee title insurance policies or unconditional signed
commitments therefor including all endorsements reasonably required by the
Collateral Agent issued by one or more title companies reasonably satisfactory
to the Collateral Agent with respect to (x) the properties listed on
Schedule 5.1(k)(vi) and (y) each Owned Real Property the fair market value of
which exceeds $2,000,000 to the extent that the Collateral Agent requires such a
title insurance policy or unconditional signed commitment therefor in its
reasonable discretion in amounts not less than the fair market value of such
real property or such other amount reasonably required by the Collateral Agent
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, all in form and substance reasonably satisfactory to the
Collateral Agent; and
     (vii) updates of surveys reasonably acceptable to the Collateral Agent, for
the properties listed on Schedule 5.1(k)(vii), certified to the Collateral Agent
by a form of certification reasonably acceptable to the Collateral Agent and
dated not more than 90 days prior to the Closing Date.
          (l) No Violation. The Administrative Agent shall be satisfied that the
Borrower and its Subsidiaries are not subject to contractual or other
restrictions that would be violated by the incurrence of indebtedness hereunder
or in respect of the Senior Subordinated Notes, including, without limitation,
under the Existing Senior Notes and the Senior Subordinated Notes.
          (m) Insurance. The Administrative Agent and the Lenders shall have
received insurance certificates satisfying the requirements of Section 5.3(b) of
the Guarantee and Collateral Agreement.
          (n) Financial Condition Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate from the chief financial officer of
the Borrower, substantially in the form of Exhibit G.

-65-



--------------------------------------------------------------------------------



 




          (o) Consummation of the Transactions.
     (i) Acquisition. The Acquisition shall have been consummated pursuant to
the terms of the Acquisition Agreement, and the merger consideration and other
amounts required to be paid on the Closing Date in accordance with the terms of
the Acquisition Agreement shall have been paid.
     (ii) Issuance of New Senior Subordinated Notes. Each Loan Party party
thereto shall have executed and delivered reasonably satisfactory definitive
financing documentation with respect to the Senior Subordinated Notes, and the
Borrower shall have (x) received not less than $150,823,520 in gross cash
proceeds from the issuance of the Senior Subordinated Notes and (y) repaid,
satisfied and discharged or defeased all of the Existing Senior Subordinated
Notes.
     (iii) Equity Financing. The Sponsor or one or more of its Affiliates and
certain other investors arranged by the Sponsor and reasonably acceptable to the
Administrative Agent shall have made cash common equity contributions to, or
purchased for cash common equity of, the Acquisition Company in an aggregate
amount that, together with the amount of the existing equity of Holdings that
shall be rolled over by management as of the Closing Date, constitutes not less
than 30% of Holdings’ pro forma consolidated capitalization (after giving effect
to the Acquisition); provided that a portion of the proceeds of such cash common
equity equal to the amount required to effect the redemption or repurchase of
the Existing Preferred Stock in full shall be held by Holdings pending
redemption or repurchase of the Existing Preferred Stock and contributed or paid
to the Borrower within 35 days of the Closing Date Date (or such later date to
which the Administrative Agent consents) and shall be used by the Borrower to
the extent required for such purpose. The terms and conditions of the
Stockholder Agreement and the Voting Agreement shall be reasonably satisfactory
to the Administrative Agent.
     (iv) Change of Control Offer to Purchase the Existing Senior Notes. On or
within three Business Days after the Closing Date, the Borrower shall have given
the requisite notice to the holders of the Existing Senior Notes under the terms
of the Existing Senior Note Indenture pursuant to which the Borrower shall offer
to repurchase such notes on the first Business Day following the date specified
in such notice that is not later than 60 days after the Closing Date (or such
other date as shall be satisfactory to the Administrative Agent) (the “Existing
Senior Notes Change of Control Offer”).
     (v) Redemption of Existing Preferred Stock. On or within three Business
Days after the Closing Date, the Borrower shall have given the requisite
redemption notice to the holders of the Existing Preferred Stock for the
redemption in full of the Existing Preferred Stock on a date (which shall be a
Business Day) not later than 35 days after the Closing Date (or such other date
as shall be satisfactory to the Administrative Agent).
          (p) Additional Matters. All required corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated

-66-



--------------------------------------------------------------------------------



 




by the Loan Documents shall be reasonably satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received such
other documents in respect of the transactions contemplated hereby as it shall
reasonably request.
     5.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit and each Incremental Loan) is subject to the
satisfaction of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties (including, without limitation, the material adverse change and
litigation representations) made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct on and as of such date as if made on and as
of such date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (c) Compliance with Financial Covenants; Supplements to Mortgages.
With respect to the making of each Incremental Loan, (i) the Borrower shall have
delivered to the Administrative Agent a compliance certificate containing all
information and calculations necessary for determining compliance by the
Borrower with Section 7.1 after giving effect to such Incremental Loan and
(ii) upon the reasonable request of the Collateral Agent, the Borrower shall
execute and deliver a supplement or amendment to the Mortgages providing for
such Incremental Loans to be secured thereby and shall have taken all other
steps to give effect to the purposes of the conditions under Section 5.1(k).
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6
AFFIRMATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall, and (as
applicable) shall cause each of the Restricted Subsidiaries to:
     6.1 Financial Statements. Furnish to the Administrative Agent who will
distribute to each Lender:
          (a) as soon as available, but in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like

-67-



--------------------------------------------------------------------------------



 



qualification or exception, or qualification arising out of the scope of the
audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing, reasonably acceptable to the Administrative
Agent;
          (b) as soon as available, but in any event not later than 50 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
          (c) as soon as available, but in any event not later than 30 days
after the end of each fiscal month of the Borrower (other than the fiscal month
at the end of a fiscal quarterly period), the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and of cash
flows for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
corresponding fiscal month in the previous fiscal year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
     6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender (or, in the case of clause (f), to the relevant Lender):
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default in respect of Sections 7.1, 7.2 and 7.7, except as specified in such
certificate;
          (b) concurrently with the delivery of any financial statements
pursuant to Section 6.1(a) and (b), (i) a certificate of a Responsible Officer
stating that, to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by Holdings, the Borrower and its
Restricted Subsidiaries with the provisions of this Agreement referred to
therein, and setting forth in reasonable detail the calculation of the
Consolidated Leverage Ratio, in each case as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may

-68-



--------------------------------------------------------------------------------



 



be, and (y) to the extent not previously disclosed to the Administrative Agent,
a listing of any material Intellectual Property acquired by any Loan Party since
the date of the most recent list delivered pursuant to this clause (y) (or, in
the case of the first such list so delivered, since the Closing Date);
          (c) as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and if any revisions are made
to such budget, as soon as available, significant revisions of such budget with
respect to such fiscal year (collectively, the “Budgets”), which Budgets shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Budgets are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Budgets are
incorrect or misleading in any material respect;
          (d) within 90 days after the end of each of the first three fiscal
quarters of the Borrower, and within 100 days after the end of the fourth fiscal
quarter of the Borrower, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year (with the delivery of a quarterly or
annual report filed with the SEC being deemed to satisfy the requirement so long
as it contains the management discussion and analysis required by the
instructions therefor on the Closing Date);
          (e) within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after quarterly reports are filed and within 10 days after annual reports are
filed, copies of all financial statements and reports that Holdings or the
Borrower may make to, or file with, the SEC; and
          (f) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
     6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of Holdings, the Borrower or its Subsidiaries, as the case may be.
     6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep
in full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges, franchises, licenses, permits and
regulatory authorizations necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not

-69-



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
     6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender including any advisor
engaged by the Administrative Agent for such purpose (provided that in the case
of each Lender or any of its advisors, such right shall be exercised at its own
expense and unless an Event of Default has occurred and is continuing, be
limited to once per fiscal year) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time upon not less than one Business Day’s notice and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Holdings, the Borrower and its Restricted Subsidiaries with
officers and employees of Holdings, the Borrower and its Restricted Subsidiaries
and with its independent certified public accountants.
     6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of Holdings, the Borrower or any of its Restricted Subsidiaries or
(ii) litigation, investigation or proceeding that may exist at any time between
Holdings, the Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, that in case of either clause (i) or (ii), if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;
          (c) any litigation or proceeding affecting Holdings, the Borrower or
any of its Restricted Subsidiaries in which the amount involved is $2,500,000
(or its equivalent in other currencies, as determined by the Borrower in good
faith based on then prevailing exchange rates) or more and not covered by
insurance or in which injunctive or similar relief is sought;
          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure by the
Borrower or any Commonly Controlled Entity to make any required contribution to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the

-70-



--------------------------------------------------------------------------------



 



Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan (other than the termination of a Single Employer Plan by a Loan
Party or any Commonly Controlled Entity pursuant to a standard termination under
Section 404(p) of ERISA); and
          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.
     6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and materially comply
with and maintain, and ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
     6.9 Interest Rate Protection. At all times during the three years
immediately following the Closing Date, commencing within 180 days after the
Closing Date, the Borrower shall ensure that an aggregate principal amount equal
to 50% of the aggregate outstanding principal amount of Consolidated Total Debt
of the Borrower and its Subsidiaries is either (x) fixed rate Indebtedness or
(y) subject to Hedge Agreements in form and substance reasonably satisfactory to
the Administrative Agent with respect to Indebtedness of Borrower and its
Subsidiaries.
     6.10 Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date with a fair market value in excess of $500,000 by the
Borrower or any of its Domestic Subsidiaries (other than (w) any property
described in paragraph (b), (c) or (d) below, (x) any property subject to a Lien
expressly permitted by Section 7.3(g), (y) property acquired by any Unrestricted
Subsidiary or Joint Venture and (z) acquisition of any additional interest in
Doane International Pet Products LLC to the extent its limited liability company
agreement prohibits the granting of a security interest in its limited liability
interests (provided, however, that the Borrower shall use commercially
reasonable efforts to amend such agreement to permit such grant)) as to which
the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Collateral Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
any Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such

-71-



--------------------------------------------------------------------------------



 



jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by any Agent.
          (b) With respect to any (a) fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000 acquired after
the Closing Date by the Borrower or any of its Domestic Subsidiaries (other than
(x) any such real property subject to a Lien expressly permitted by
Section 7.3(g) and (y) real property acquired by any Unrestricted Subsidiary or
Joint Venture); or (b) any property subject to the Clinton IDB and the Ottawa
IDB, following the repayment or termination of such IDB: (i) execute and deliver
a first priority Mortgage, in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property, (ii) if requested by any
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by any
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate reasonably satisfactory to the Collateral Agent and (y) any consents
or estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent and (iii) if requested by any
Agent, deliver to the Agents legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Agents.
          (c) With respect to any new Domestic Subsidiary or Domestic Joint
Venture created or acquired after the Closing Date by the Borrower or any of the
Domestic Subsidiaries (including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary), promptly (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as any Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Domestic Subsidiary or Domestic Joint Venture that is
owned by the Borrower or any of its Restricted Subsidiaries, (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Domestic Subsidiary or Domestic Joint Venture,
as the case may be, (iii) cause such new Domestic Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
consistent with Sections 6.10(a) and 6.10(b) necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Domestic Subsidiary including, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by any Agent and (C) to deliver to the Collateral Agent a certificate
of such Domestic Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by any Agent,
deliver to the Agents legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Agents.
          (d) With respect to any new Foreign Subsidiary or Foreign Joint
Venture created or acquired after the Closing Date by the Borrower or any of its
Domestic Subsidiaries (including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary), promptly (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral

-72-



--------------------------------------------------------------------------------



 



Agreement as any Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Foreign Subsidiary or Foreign
Joint Venture that is owned by the Borrower or any of its Restricted
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Foreign Subsidiary or Foreign Joint
Venture be required to be so pledged), (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Foreign Subsidiary or Foreign Joint Venture, as the case may
be, and take such other action as may be necessary or, in the opinion of any
Agent, desirable to perfect the Collateral Agent’s security interest therein,
and (iii) if requested by any Agent, deliver to the Agents legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Agents.
     6.11 Credit Ratings. At all times use its commercially reasonable efforts
to cause the Loans to be rated at all times by S&P and by Moody’s.
     6.12 Post-Closing Undertakings. (a) Within 35 days after the Closing Date
(or such later date to which the Administrative Agent consents), redeem all of
the shares of Existing Preferred Stock in accordance with the terms of the
Certificate of Designations (and Holdings shall have made such capital
contributions or payments as contemplated by Section 5.1(o)(iii)) and (b) within
60 days after the Closing Date (or such later date to which the Administrative
Agent consents), repurchase all of the Existing Senior Notes that shall be
required to be repurchased pursuant to the Existing Senior Notes Change of
Control Offer.
SECTION 7
NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:
     7.1 Consolidated Senior Secured Debt Ratio. Permit the Consolidated Senior
Secured Debt Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed 3.0:1.
     7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document
(including Incremental Loans);
          (b) Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
(provided that any

-73-



--------------------------------------------------------------------------------



 



indebtedness incurred by a Foreign Subsidiary owing to the Borrower or any
Domestic Subsidiary be evidenced by a note pledged to the Collateral Agent);
          (c) Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Restricted
Subsidiary;
          (d) Indebtedness (other than the Existing Senior Notes and the Senior
Subordinated Notes) outstanding on the Closing Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(whether denominated in the existing currency or otherwise, but without
increasing the principal amount, or shortening the maturity, thereof);
          (e) (i) unsecured Indebtedness under the Existing Senior Notes
(including Guarantees thereof by a Restricted Subsidiary that is a Guarantor) in
an aggregate principal amount not to exceed $215,000,000 at any one time
outstanding and (ii) any refinancings, renewals or extensions thereof (without
increasing the principal amount (other than as a result of capitalization of
accrued interest, premiums, fees or discounts) or shortening the maturity date
or weighted average life to maturity thereof and on terms (other than the
coupon, which shall be not more than the then current market rates) not less
favorable to the Loan Parties and the Lenders taken as a whole than the
respective Indebtedness being refinanced, renewed or extended); provided that in
the event the Borrower shall be required to purchase any Existing Senior Notes
pursuant to the Existing Senior Notes Change of Control Offer, the Borrower may
borrow unsecured interim term loans (the “Interim Loans”) on terms not more
onerous than those set forth in this Agreement and reasonably satisfactory to
the Administrative Agent in such amount as shall be necessary to fund such
purchase (and such loans may thereafter be refinanced with the proceeds of any
Permitted Refinancing Notes having terms that would be required if they were
refinancing the Existing Senior Notes or the Senior Subordinated Notes, as
applicable);
          (f) (i) unsecured Indebtedness under the Senior Subordinated Notes
(including subordinated Guarantees thereof by a Restricted Subsidiary that is a
Guarantor) in an aggregate original principal amount not to exceed $152,000,000
at any one time outstanding, plus, without duplication (x) such additional
amount of Senior Subordinated Notes the proceeds of which shall be used by the
Borrower to purchase any Existing Senior Notes pursuant to the Existing Senior
Notes Change of Control Offer (or to refinance Interim Loans incurred by the
Borrower under the proviso in clause (e) above) and (y) any premiums, fees,
commissions, discounts or other expenses incurred in connection therewith and
(ii) any refinancings, renewals or extensions thereof (without increasing the
principal amount (other than as a result of capitalization of accrued interest,
fees, commissions or discounts) or shortening the maturity date or weighted
average life to maturity thereof and on terms (other than the coupon, which
shall be not more than the then current market rates), including subordination
provisions, not less favorable to the Loan Parties and the Lenders taken as a
whole than the respective Indebtedness being refinanced, renewed or extended);
          (g) Indebtedness with respect to IDB (other than the Clinton IDB and
the Ottawa IDB) in an aggregate principal amount not to exceed $25,000,000 at
any one time outstanding;

-74-



--------------------------------------------------------------------------------



 



          (h) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than Foreign Subsidiaries) and any Guarantee Obligations of
the Borrower in respect thereof in an aggregate principal amount (for the
Borrower and all of its Restricted Subsidiaries) not to exceed $15,000,000 (or
its equivalent in other currencies as of the date such Indebtedness is incurred,
as determined by the Borrower in good faith based on then prevailing exchange
rates) at any one time outstanding;
          (i) subordinated Indebtedness of the Borrower incurred as
consideration in connection with Permitted Acquisitions where such consideration
consists entirely of such subordinated Indebtedness, in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding; provided that
(i) the terms of subordination applicable thereto shall not be less favorable to
the Lenders than the subordination terms with respect to the Senior Subordinated
Notes, (ii) the maturity date of such Indebtedness shall not be earlier than the
Term Maturity Date (or, if any Incremental Term Loans are outstanding at the
time of such incurrence, the maturity date of such Incremental Term Loans, if
later) and the average life to maturity of such Indebtedness shall not be
shorter than the average life to maturity of the Term Loans and (iii) such
Indebtedness shall not contain any covenants or events of default that are more
onerous on the Borrower and its Restricted Subsidiaries than those contained in
the Senior Subordinated Note Indenture;
          (j) subordinated Indebtedness of the Borrower incurred, on terms that
the board of directors of the Borrower deems to be fair and reasonable, as
consideration for the repurchase or acquisition of Equity Interests of Holdings
or any other Parent Entity owned by the Principals, employees, consultants,
officers and directors or their assigns, estates and heirs under their estates,
in each case, repurchased or acquired (i) upon the death, disability, retirement
or termination of employment of such current or former employees, consultants,
officers or directors, (ii) pursuant to the terms of an employee benefit plan,
or any other agreement pursuant to which such Equity Interests were issued or
(iii) pursuant to a severance, buy-sell or right of first refusal agreement with
such current or former employee, consultant, officer or director; provided that
(i) the aggregate amount of all such Indebtedness shall not exceed $10,000,000
at any one time outstanding, (ii) the terms of subordination applicable thereto
shall not be less favorable to the Lenders than the subordination terms with
respect to the Senior Subordinated Notes and (iii) such Indebtedness shall not
contain any covenants or events of default that are more onerous on the Borrower
and its Restricted Subsidiaries than those contained in the Senior Subordinated
Note Indenture; and
          (k) additional Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) 40% of Foreign Consolidated
Tangible Assets (as determined as at the end of the most recent fiscal quarter
or fiscal year, as applicable, of the Borrower for which financial statements
are available pursuant to Section 6.1) and (y) $50,000,000 (or its equivalent in
other currencies as of the date on which such Indebtedness is incurred, as
determined by the Borrower in good faith based on then prevailing exchange
rates) at any one time outstanding.
     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except for:

-75-



--------------------------------------------------------------------------------



 



          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Restricted
Subsidiaries, as the case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;
          (f) Liens in existence on the Closing Date listed on Schedule 7.3(f)
or Liens securing refinanced Indebtedness permitted by Section 7.2(d), provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness (including the amount of
Indebtedness committed thereunder) secured thereby is not increased and (iii) no
such Lien shall be permitted in respect of any property encumbered on the
Closing Date pursuant to the Clinton IDB or Ottawa IDB following the repayment
or termination of such IDB;
          (g) Liens securing Indebtedness permitted by Section 7.2(g);
          (h) Liens securing Indebtedness permitted by Section 7.2(k), so long
as such Lien is limited to the assets of the Foreign Subsidiary incurring such
Indebtedness;
          (i) Liens created pursuant to the Loan Documents;
          (j) any interest or title of a lessor under any lease entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased; and
          (k) Liens not otherwise permitted by this Section 7.3 and arising
after the Closing Date ¸ provided that (i) the sum of the aggregate principal
amount of the Indebtedness and the aggregate amount of the other obligations
secured thereby shall not exceed $15,000,000 (or its equivalent in other
currencies as of the date such Indebtedness is incurred, as determined by the
Borrower in good faith based on then prevailing exchange rates) at any time
outstanding and (ii) the aggregate fair market value (determined as of the date
such Lien is incurred) of the property subject thereto shall not exceed
$25,000,000.

-76-



--------------------------------------------------------------------------------



 



     7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, create any new subsidiary, or acquire by purchase or
otherwise all or a substantial part of the business, property or assets of, or
Capital Stock or other evidence of beneficial ownership of, any Person or any
unit of division thereof, except that:
          (a) any Restricted Subsidiary of the Borrower may be merged or
consolidated with or into, or liquidated and dissolved and pay liquidating
dividends to, the Borrower (provided that the Borrower shall be the continuing
or surviving corporation) or with or into any Restricted Subsidiary (provided
that such Restricted Subsidiary shall be the continuing or surviving
corporation);
          (b) any Restricted Subsidiary of the Borrower may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Restricted Subsidiary;
          (c) the Borrower and any Restricted Subsidiary may acquire inventory,
equipment and other assets in the ordinary course of business;
          (d) the Borrower and any Restricted Subsidiary may make Permitted
Acquisitions and form or acquire wholly-owned Domestic Subsidiaries in
connection therewith and which are joined as additional Restricted Subsidiaries,
Loan Parties and Guarantors in accordance with the terms hereof;
          (e) the Borrower and any Restricted Subsidiary may create and form
Domestic Subsidiaries which are joined as additional Restricted Subsidiaries,
Loan Parties and Guarantors in accordance with the terms hereof;
          (f) the Borrower and any Restricted Subsidiary may create and form
Unrestricted Subsidiaries; and
          (g) the Acquisition Company may merge into Holdings pursuant to the
Acquisition Agreement.
     7.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by Section 7.4(b);
          (d) Dispositions as set forth on Schedule 7.5(d);
          (e) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Restricted Subsidiary;

-77-



--------------------------------------------------------------------------------



 



          (f) any Disposition of property or series of related Dispositions of
property having a fair market value of less than $250,000 (or its equivalent in
other currencies as of the date of such Disposition or the last of such series
of Dispositions, as determined by the Borrower in good faith based on then
prevailing exchange rates); and
          (g) Dispositions of other property after the Closing Date; provided
that (i) except as permitted under clause (iii) below, at least 75% of the
consideration received in connection with each such Disposition shall be in the
form of cash, (ii) the aggregate market value of all such Dispositions shall not
exceed $10,000,000 (or its equivalent in other currencies as of the date of such
Disposition, as determined by the Borrower in good faith based on then
prevailing exchange rates) and (iii) the Borrower and its Restricted
Subsidiaries shall be permitted to make Dispositions that do not comply with the
requirements of clause (i) above, provided that the aggregate amount of all
non-cash consideration received under this clause (iii) shall not exceed
$5,000,000 at any time (or its equivalent in other currencies as of the date of
such Disposition, as determined by the Borrower in good faith based on then
prevailing exchange rates).
     7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, or make any prepayments, repurchases or redemptions of subordinated
Indebtedness, either directly or indirectly, whether in cash or property or in
obligations of Holdings, the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:
          (a) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary;
          (b) the Borrower may redeem shares of Existing Preferred Stock from
the proceeds of cash equity contributions from Holdings as contemplated under
Sections 5.1(o)(v) and 6.12 on or prior to the date that is 35 days after the
Closing Date (or such later date to which the Administrative Agent consents);
          (c) the Borrower may pay dividends to any Parent Entity to permit such
Parent Entity (and such Parent Entity shall use the same solely) to (i) pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $1,000,000 in the aggregate in any fiscal year, (ii) pay any taxes that
are due and payable by any Parent Entity and the Borrower as part of a
consolidated group and any franchise taxes, similar taxes or other taxes (other
than taxes payable by such Parent Entity and the Borrower as part of a
consolidated group) required to be paid by any Parent Entity as a result of
(A) its being incorporated or otherwise organized or having Capital Stock
outstanding (but not by virtue of owning Capital Stock of any corporation or
entity other than another Parent Entity, the Borrower or any of the Borrower’s
Subsidiaries), or (B) being a holding company parent of the Borrower or
receiving permitted dividends or other distributions in respect of the Capital
Stock of the Borrower, or having guaranteed any obligations of the Borrower or
any Subsidiary thereof, (iii) pay reasonable out-of-pocket expenses incurred by
the Sponsor and pay any indemnity obligations owed by any Parent Entity

-78-



--------------------------------------------------------------------------------



 



to the Sponsor, in each case pursuant to arrangements set forth in item (c) of
Schedule 7.10, (iv) pay all fees and expenses, if any, incurred in connection
with the transactions expressly contemplated by this Agreement and the other
Loan Documents, and to allow any Parent Entity to perform its obligations under
or in connection with the Loan Documents to which it is a party, (v) reasonable
and necessary expenses (including professional fees and expenses) incurred by
any Parent Entity in connection with (A) registrations, public offerings and
exchange listings of equity or debt securities and maintenance of the same and
(B) compliance with reporting obligations under, or in connection with
compliance with, federal or state laws or under this Agreement or any of the
other Loan Documents and (vi) pay ratable dividends on Holdings’ Class B Common
Stock (A) in an amount not to exceed $200,000 on the Closing Date,
(B) thereafter in an amount (exclusive of such Closing Date dividend) not to
exceed $70,000 per year (as such amount may be adjusted pursuant to tax-gross up
provisions and inflation adjustments) and (C) in such additional amounts
sufficient to (x) reimburse WIL for any transfer taxes or Jersey value added
taxes or U.S. income taxes to which WIL or its controlling Affiliates may become
subject and (y) indemnify WIL, in each case in the manner and subject to the
terms and conditions set forth in the Stockholders Agreement, the certificate of
incorporation of Holdings and the other arrangements set forth in item (b) of
Schedule 7.10;
          (d) the Borrower may prepay, redeem or repurchase the Senior
Subordinated Notes, with the proceeds of any Permitted Refinancing Notes or
pursuant to any asset sale tender offers required by the terms of such
Indebtedness;
          (e) the Borrower may prepay, redeem or repurchase the Existing Senior
Notes and the Senior Subordinated Notes with the proceeds from the issuance of
subordinated Indebtedness in an aggregate principal amount not to exceed
$20,000,000;
          (f) the Borrower may make payments in respect of common and preferred
stock in connection with the Acquisition;
          (g) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may pay dividends to Holdings
to permit Holdings or another Parent Entity (and Holdings or such other Parent
Entity shall use the same solely) to repurchase shares of, or options to
purchase shares of Capital Stock of Holdings or any other Parent Entity from
former employees, consultants or directors pursuant to the terms of agreements
or plans approved by the board of directors of Holdings or such other Parent
Entity; provided that the aggregate amount of such repurchases following the
Closing Date shall not exceed $5,000,000 in any calendar year (with unused
amounts permitted to be carried forward to the next succeeding calendar year up
to a maximum of $5,000,000 in any calendar year); and
          (h) on and after the first Excess Cash Flow Application Date to occur
after the Closing Date, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower may pay dividends to Holdings to permit
Holdings (and Holdings shall use the same solely) to pay cash dividends or
distributions to the holders of its Capital Stock, in an aggregate amount not to
exceed 50% of the Excess Cash Flow for the most recently completed fiscal year
of the Borrower; provided that (i) after giving effect to any such dividends or
distributions and any Indebtedness incurred in connection therewith (including,
without limitation, the borrowing of Revolving Loans), Total Liquidity shall not
be less than $25,000,000

-79-



--------------------------------------------------------------------------------



 



and (ii) after giving effect to any such dividends or distributions on a pro
forma basis as if such dividends or distributions had been made on the first day
of the most recent period of four consecutive fiscal quarters, (x) the
Consolidated Leverage Ratio on the last day of such period would not have been
greater than 4.0:1 and (y) the Consolidated Senior Secured Debt Ratio on the
last day of such period would not have been greater than 2.0:1.
     7.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Restricted Subsidiaries in
the ordinary course of business not exceeding $35,000,000 for each fiscal year
thereafter (or its equivalent in other currencies as of the date of such
expenditure, as determined by the Borrower in good faith based on then
prevailing exchange rates), provided that up to 50% of the amount referred to
above that is not so expended in the fiscal year for which it is permitted may
be carried over for expenditure in the next succeeding fiscal year, it being
understood that Capital Expenditures during such succeeding fiscal year shall be
deemed to be made, first, in respect of amounts permitted for such succeeding
fiscal year as set forth above, and second, in respect of the amount so carried
over; provided further that the applicable amount of permitted Capital
Expenditures set forth in this Section 7.7 for any fiscal year shall be
increased by the amount of any reimbursement in such fiscal year from customers
for Capital Expenditures required to be made by such customers. Notwithstanding
the foregoing, the Borrower may make additional Capital Expenditures in respect
of the Southwest/Mexico Plant in excess of the amount permitted for any fiscal
year under the first sentence of this Section 7.7, provided that such excess
amount shall for all fiscal years not exceed $30,000,000 in the aggregate.
     7.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) Investments in Cash Equivalents;
          (c) Guarantee Obligations permitted by Section 7.2;
          (d) loans and advances to employees of Holdings, the Borrower or any
Subsidiary of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for
Holdings, the Borrower or any Subsidiary of the Borrower not to exceed
$2,000,000 (or its equivalent in other currencies, as determined by the Borrower
in good faith based on prevailing exchange rates as of the end of the
immediately preceding fiscal quarter) at any one time outstanding;
          (e) Permitted Acquisitions made pursuant to Section 7.4(d);
          (f) Investments in assets useful in the business of the Borrower and
its Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

-80-



--------------------------------------------------------------------------------



 



          (g) Investments by the Borrower or any Subsidiary in the Borrower or
any Restricted Subsidiary (other than Investments by the Borrower or any
Domestic Subsidiary in a Foreign Subsidiary after the occurrence and during the
continuation of an Event of Default);
          (h) except after the occurrence of and during the continuation of a
Default or an Event of Default, in addition to Investments otherwise expressly
permitted by this Section 7.8, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed $7,500,000
(or its equivalent in other currencies as of the date such Investment is made,
as determined by the Borrower in good faith based on then prevailing exchange
rates) net of cash received during such period as a return on capital or other
return on or repayment of such Investments;
          (i) Investments received as consideration pursuant to Section 7.5(g);
and
          (j) Investments in Unrestricted Subsidiaries listed in
Schedule 4.15(a) and in Joint Ventures listed in Schedule 7.8(j), in each case
as such Investments are in existence on the Closing Date.
     7.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Subordinated Notes, the Existing
Senior Notes, any Permitted Refinancing Notes or the Interim Loans, except
(i) as permitted under Section 7.2(e), 7.2(f), 7.6(d) or 7.6(e) (as applicable)
and (ii) in the case of the Interim Loans, as contemplated under
Sections 2.13(f) or as permitted under Section 4.16;
          (b) Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Existing Senior Notes, the Existing Senior Note Indenture, the Senior
Subordinated Notes, the Senior Subordinated Note Indenture or any agreement
relating to any Permitted Refinancing Notes (other than any such amendment,
modification, waiver or other change pursuant to a refinancing of such
Indebtedness permitted by Section 7.2(e) or Section 7.2(f) or that (i) would
extend the maturity or reduce the amount of any payment of principal thereof or
reduce the rate or extend any date for payment of interest thereon and (ii) does
not involve the payment of a consent fee); or
          (c) Designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents and the Existing Senior Notes or any
refinancing thereof permitted under Section 7.2(e)) as “Designated Senior
Indebtedness” for the purposes of the Senior Subordinated Note Indenture (or any
refinancing thereof).
     7.10 Transactions with Affiliates. Except as set forth on Schedule 7.10,
enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Restricted Subsidiary) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of Holdings, the
Borrower or such Subsidiary, as the case may be, or (c) upon fair and reasonable
terms no

-81-



--------------------------------------------------------------------------------



 



less favorable to Holdings, the Borrower or such Subsidiary, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate; provided that, notwithstanding anything in this
Section 7.10 or any other provision of this Agreement to the contrary, no
management or similar fees shall be paid or payable by Holdings, the Borrower or
any Restricted Subsidiary to any Affiliate (other than Holdings, the Borrower or
any Restricted Subsidiary) at any time from and after Closing Date.
     7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings, the Borrower or any Restricted Subsidiary
of real or personal property that has been or is to be sold or transferred by
Holdings, the Borrower or such Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of Holdings, the Borrower or such
Subsidiary.
     7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than a Saturday or other day within one week of December 31.
     7.13 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings (with
respect to the Capital Stock of the Borrower), the Borrower or any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents, (b) the Existing Senior
Note Indenture, the Senior Subordinated Note Indenture and any agreement related
to any Permitted Refinancing Notes, (c) IDB (only on property financed by such
IDB), (d) operating leases (only on property subject to such operating leases),
(e) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(f) any agreements governing any Indebtedness of a Foreign Subsidiary (in which
case, any prohibition or limitation shall only be effective against the assets
of such Foreign Subsidiary and its Subsidiaries).
     7.14 Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary, (b) make
loans or advances to, or other Investments in, the Borrower or any other
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
other Restricted Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions under agreements in effect as of the Closing
Date and listed on Schedule 7.14 or any agreements replacing such agreements,
and (iii) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary.
     7.15 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which Holdings, the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date or that are
reasonably related thereto.

-82-



--------------------------------------------------------------------------------



 



     7.16 Issuances of Preferred Stock. Issue any shares of any preferred stock
of the Borrower or any of its Subsidiaries.
     7.17 Speculative Transactions. Engage in any transaction involving
commodity options, futures contracts or similar transactions, except solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars, in each case in the ordinary course of business and not
for speculative purposes.
SECTION 8
EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three days after any such interest or other amount becomes due in accordance
with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
(or any representation or warranty made by WIL in the Guarantee and Collateral
Agreement or any other Loan Document to which it is a party) shall prove to have
been inaccurate in any material respect on or as of the date made or deemed
made; or
          (c) (i) any Loan Party (and with respect only to Section 5.7(b) of the
Guarantee and Collateral Agreement, WIL) shall default in the observance or
performance of any agreement contained in the last sentence of Section 6.1,
clause (i) or (ii) of Section 6.4(a) (with respect to Holdings and the Borrower
only), Section 6.7(a), Section 6.12 or Section 7 of this Agreement or
Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or
          (d) any Loan Party (or, with respect to any Loan Document to which it
is a party, WIL) shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 30 days; or
          (e) Holdings, the Borrower or any of its Restricted Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period

-83-



--------------------------------------------------------------------------------



 



of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $10,000,000 (or its equivalent in other currencies, as determined by
the Administrative Agent in good faith as of the date of the relevant default);
or
          (f) (i) Holdings, the Borrower or any of its Restricted Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any of its Restricted Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, the Borrower or any of its Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) Holdings, the Borrower or any of its
Restricted Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any of its
Restricted Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of

-84-



--------------------------------------------------------------------------------



 



ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Restricted Subsidiaries involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $10,000,000 (or its
equivalent in other currencies, as determined by the Administrative Agent in
good faith as of the date of the relevant default) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or WIL (with respect to any of its
obligations thereunder) or any Affiliate of any Loan Party shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby; or
          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
          (k) a Change of Control shall occur; or
          (l) the Senior Subordinated Notes or any guarantees thereof (or any
Permitted Refinancing Notes thereof) shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Restricted
Subsidiaries under the Guarantee and Collateral Agreement, as the case may be,
as provided in the indenture therefor, or any Loan Party, any Affiliate of any
Loan Party, the trustee in respect of the Senior Subordinated Notes (or such
Permitted Refinancing Notes) or the holders of at least 25% in aggregate
principal amount thereof shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Commitments terminated and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the

-85-



--------------------------------------------------------------------------------



 



beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
Commitments shall immediately terminate and all Loans and other amounts arising
hereunder shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.
SECTION 9
THE AGENTS
     9.1 Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints LCPI to act on its behalf as the Administrative
Agent and Collateral Agent hereunder and under the other Loan Documents and
authorizes LCPI, in such capacities, to take such actions on its behalf and to
exercise such powers as are delegated to LCPI, in such capacities, by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 9 are solely for the benefit
of the Administrative Agent and the Collateral Agent, the Lenders and the
Issuing Banks, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Persons serving as an Agents hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Persons and their Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Borrower or
any Subsidiary or other Affiliate thereof as if such Persons were not Agents
hereunder and without any duty to account therefor to the Lenders.
     9.3 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary

-86-



--------------------------------------------------------------------------------



 



rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agents are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, or shall be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Persons serving as the
Agents or any of its Affiliates in any capacity.
          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.1) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank.
          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents
     9.4 Reliance by the Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless such Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.5 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may

-87-



--------------------------------------------------------------------------------



 



perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent and/or
the Collateral Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Administrative Agent and/or Collateral Agent,
as applicable which shall be a bank with an office in New York City, or an
Affiliate of any such bank with an office in New York City. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent and/or
Collateral Agent, as the case may be, gives notice of its resignation, then the
retiring Administrative Agent and/or Collateral Agent, as the case may be, may
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent and/or Collateral Agent, as applicable, meeting the
qualifications set forth above, provided that if the Administrative Agent and/or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent and/or Collateral Agent, as the case may be, shall be
discharged from its duties and obligations hereunder and under the Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent and/or Collateral Agent, as the case may be, on behalf of
the Secured Parties under any of the Loan Documents, the retiring Administrative
Agent and/or Collateral Agent, as the case may be, shall continue to hold such
collateral security until such time as a successor Administrative Agent and/or
Collateral Agent, as applicable, is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent and/or Collateral Agent, as applicable, shall instead be
made by or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as applicable, as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent and/or Collateral Agent, as the case may be, shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s and/or Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent and/or Collateral Agent, as the case may be, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and/or Collateral Agent, as applicable.

-88-



--------------------------------------------------------------------------------



 



     9.7 Non-Reliance on Agents and Other Lenders. Each Lender and each Issuing
Bank acknowledges that it has, independently and without reliance upon any Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Sole Bookrunner or Sole Lead Arranger, the Syndication Agent or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
     9.9 Authorization to Release Guarantees and Liens. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each of the Lenders (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or Guarantee Obligations to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or to
the extent reasonably related to the redesignation of a Restricted Subsidiary as
an Unrestricted Subsidiary in accordance with the provisions hereof or that has
been consented to in accordance with Section 10.1.
SECTION 10
MISCELLANEOUS
     10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
     (i) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, modify or have the effect of modifying the
definition of Term Maturity Date, Revolving Termination Date, Incremental Term
Loan Maturity Date or

-89-



--------------------------------------------------------------------------------



 



Incremental Revolving Termination Date, extend the scheduled date or principal
amount of any amortization payment in respect of any Term Loan or any
Incremental Term Loan, reduce the stated rate of any interest or fee payable
hereunder, extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment or
amend, modify or waive any provision of Section 2.19, in each case without the
written consent of each Lender directly affected thereby;
     (ii) amend, modify or waive any provision of this Section 10.1 or forgive
or reduce any percentage specified in the definition of Required Lenders or
Applicable Percentage, consent to the assignment or transfer by any Loan Party
of any of its rights and obligations under this Agreement and the other Loan
Documents, consent to the imposition of addition restrictions on assignments by
the Lenders in addition to those set forth in Section 10.6, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the other Guarantors from its or their obligations under the Guarantee
and Collateral Agreement (except as set forth in Section 8.16 in the Guarantee
and Collateral Agreement), in each case without the written consent of all
Lenders;
     (iii) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Facility or any Incremental Revolving Facility set
forth in Section 5.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders in respect of the Revolving Facility or such Incremental
Revolving Facility, as applicable;
     (iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;
     (v) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent;
     (vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender;
     (vii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Banks; or
     (viii) amend, modify or waive any provisions in the Loan Documents to add
additional facilities (with tenors not shorter than and on terms no less
favorable than the Facilities) entitled to share ratably in the Collateral and
in prepayments without the written consent of the Required Lenders, provided
that, to the extent specified in Section 2.8, this Agreement may be amended to
establish Incremental Loan Commitments of any Series pursuant to an Incremental
Loan Amendment executed between the Borrower, the relevant Incremental Lenders
of such Series and the Administrative Agent only, and any such Incremental Loan
Amendment shall not require the consent of any other party to this Agreement.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative

-90-



--------------------------------------------------------------------------------



 



Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
     10.2 Notices. (a) Except as provided in paragraph (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

     
Holdings:
  Doane Pet Care Enterprises, Inc.
210 Westwood Place South, Suite 400
Brentwood, TN 37027
Attention: Chief Financial Officer
Telecopy: (615) 309-1191
Telephone: (615) 373-7774
 
   
The Borrower:
  Doane Pet Care Company
210 Westwood Place South, Suite 400
Brentwood, TN 37027
Attention: Chief Financial Officer
Telecopy: (615) 309-1191
Telephone: (615) 373-7774
 
   
with a copy to:
  Vinson & Elkins LLP
2300 First City Tower
1001 Fannin
Houston, TX 77002
Attention: Robert R. Rabalais
Telecopy: (713) 615-5929
Telephone: (713) 758-4526
 
   
The Administrative Agent and the Collateral Agent:
  Lehman Commercial Paper Inc.
745 Seventh Avenue, 16th Floor
New York, NY 10019
Attention: Maritza Ospina
Telecopy: (212) 526-6590
Telephone: (646) 758-4648
 
   
Lender or any Issuing Bank:
  to it at its address (or telecopier number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have

-91-



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Section 2.1 if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.4 Survival. All representations and warranties made hereunder, in the
other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans and other extensions of
credit hereunder. The provisions of Sections 2.20, 2.21, 2.22 and 10.05, 10.14
and Section 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this

-92-



--------------------------------------------------------------------------------



 



Agreement or any provision hereof, provided that Section 10.14 shall survive the
termination of this Agreement by no longer than one year.
     10.5 Expenses, Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and/or the Collateral Agent and their Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.5, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify each
Agent (and any sub-agent thereof), each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a

-93-



--------------------------------------------------------------------------------



 



final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 10.5 to be paid by it to any Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub-agent), such
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any Agent (or
any such sub-agent) or any Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither the Borrower nor Holdings shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section 10.5 shall be payable
promptly after demand therefor.
     10.6 Successors and Assigns; Participations and Assignments, Successors and
Assigns Generally. (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower or such other
Loan Party without such consent shall be null and void) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.6, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.6 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section 10.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 10.6 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

-94-



--------------------------------------------------------------------------------



 



          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans of
any Class, tranche or Series at the time owing to it); provided that
               (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans of such Class, tranche
or Series at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment and/or Loans of such Class, tranche or Series
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than $5,000,000 (or the equivalent
thereof in Euros, as applicable) in the case of any assignment in respect of a
revolving facility, or $1,000,000 (or the equivalent thereof in Euros, as
applicable), in the case of any assignment in respect of a term facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, and except in the case of a Related Lender
Assignment, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that such amounts shall be
aggregated in respect of a Lender and its Affiliates or Approved Funds, if any;
               (ii) each partial assignment shall be made as an assignment
(including without limitation a Related Lender Assignment) of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan and/or the Commitment of the respective Class, tranche
or Series assigned; provided that this clause shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class, tranche or Series of Loans and/or
Commitment;
               (iii) any assignment of a Revolving Commitment (including without
limitation a Related Lender Assignment) must be approved by the Administrative
Agent and the Issuing Banks; and
               (iv) except as provided below with respect to Related Lender
Assignments, the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (with only one such fee payable in
connection with simultaneous assignments to or by two or more Approved Funds)
and (y) such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholdings matters as the assignee under such
Assignment and Assumption may be required to deliver pursuant to
Section 2.21(e), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
          Notwithstanding anything contained in this Section 10.6 to the
contrary, a Lender may effect a Related Lender Assignment without delivering an
Assignment and Assumption to the Administrative Agent and without payment of the
processing and recordation fee (provided that, subject to Section 10.6(b)(iv),
such fee shall be payable if a Related Lender Assignment is disclosed by
delivery of a manually executed Assignment and Assumption to the Administrative
Agent) and without delivering an Administrative Questionnaire (provided that
should an

-95-



--------------------------------------------------------------------------------



 



assignee party to a Related Lender Assignment that is not a Lender deliver an
Assignment and Assumption for recording, such assignee shall also deliver an
Administrative Questionnaire and applicable tax forms); provided that the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such assigning Lender until such Assignment and Assumption has
been delivered to the Administrative Agent and promptly recorded in the Register
in accordance with Section 10.6(c). The failure of such assigning Lender to
deliver to the Administrative Agent an Assignment and Assumption with respect to
such Related Lender Assignment shall not affect the legality, validity or
binding effect of such assignment, which shall be effective upon the date
specified therein. Subject to the provisions set forth in the following
sentence, the Borrower agrees that each assignee party to a Related Lender
Assignment shall be entitled to the benefits of Sections 2.20, 2.21 and 2.22 to
the same extent as if it had consummated such assignment by delivery of an
Assignment and Assumption pursuant to paragraph (b)(iv) of this Section 10.6. To
the extent permitted by law, each assignee party to a Related Lender Assignment
also shall be entitled to the benefits of Section 10.7, provided that as a
Lender such assignee shall be subject to Section 10.8. An assignee party to a
Related Lender Assignment shall not be entitled to receive any greater payment
under Section 2.20 or 2.21 than the applicable assignor Lender would have been
entitled to receive with respect to the Loans assigned in such Related Lender
Assignment until an Assignment and Assumption has been delivered to the
Administrative Agent and recorded in the Register in accordance with paragraph
(c) of this Section 10.6. Any assignee party to a Related Lender Assignment
shall not be entitled to the benefits of Section 2.21(a) unless such assignee
complies with Section 2.21(e).
          Except in the case of Related Lender Assignments, subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section 10.6, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.20, 2.21, 2.22 and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.6. In the case of Related Lender Assignments (and
notwithstanding the immediately preceding sentence), the failure of the
assigning Lender to deliver an Assignment and Assumption with respect to any
such Related Lender Assignment to the Administrative Agent shall not affect the
legality, validity or binding effect of such assignment, which shall be
effective upon the date specified therein; provided that the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such assigning Lender until an Assignment and Assumption has been delivered to
the Administrative Agent and recorded in the Register in accordance with
Section 10.6(c) below.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York
City a copy of each Assignment

-96-



--------------------------------------------------------------------------------



 



and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations (a “Registered Loan”) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”); provided,
however, that in the case of any Related Lender Assignment, and which assignment
is not delivered to the Administrative Agent and not recorded in the Register,
the assigning Lender, acting for this purpose as an agent of the Borrower shall
maintain a comparable register. Upon written request of the Administrative
Agent, the assigning Lender party to a Related Lender Assignment shall provided
a written report setting forth the name of each assignee entered an such
Lender’s register as of the date of written report and the amount of the
obligations than held by each such assignee. The entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any forms required under
Section 2.21(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
(to the extent required) and any written consent to such assignment required by
paragraph (b) of this Section 10.6 (in each case to the extent required), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (except to the extent provided herein with respect to
Related Lender Assignments).
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any action (i)
effecting the extension of the final maturity of the Loan allocated to such
participation, (ii) effecting a reduction of the principal amount of or the rate
of interest payable on any Loan or any fee allocated to such participation or
increasing the amount of the Participant’s participation over the amount then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without

-97-



--------------------------------------------------------------------------------



 



the consent of any Participant if such Participant’s participation is not
increased as a result thereof), (iii) releasing all or substantially all of the
Collateral, or (iv) releasing all or substantially all of the Guarantors from
their obligations under the Guaranties. Subject to paragraph (e) of this
Section 10.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.8 as though it were a
Lender.
          In the event that any Lender sells participations in a Registered
Loan, such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.19 and 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.21 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.21(e) as though it were a
Lender.
          (f) Certain Pledges. Without the consent of or notice to any Agent or
any Loan Party, any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including, without limitation, any pledge or assignment to
secure obligations to a Federal Reserve Bank and this Section 10.6 shall not
apply to any pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
          (g) Special Purpose Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Bank to Administrative Agent and Borrower, the option to provide to
Borrower all or any part of the Borrowing that such Granting Bank would
otherwise be obligated to make to Borrower pursuant to this Agreement; provided,
however, that (i) nothing herein shall constitute a commitment by any SPC to
make the Borrowing, (ii) if a SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Borrowing, the Granting Bank
shall be obligated to make the borrowing pursuant to the terms hereof. The
making of a borrowing by a SPC hereunder shall utilize the Commitment of the
Granting Bank to the same extent, and as if, the borrowing were made by such
Granting Bank. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall

-98-



--------------------------------------------------------------------------------



 



survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.6(g), any SPC may (i) with
notice to, but without the prior written consent of, Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any borrowings to the Granting Bank or to any
financial institutions (consented to by Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of its Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loan to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC. This Section 10.6 may not be amended
without the written consent of the SPC.
     10.7 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and each
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     10.8 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

-99-



--------------------------------------------------------------------------------



 



     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section 10.8 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 10.8 shall apply).
          The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.10 Obligations Several; Independent Nature of the Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
     10.11 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
     10.12 Submission To Jurisdiction; Waivers. (a) Each Holdings and the
Borrower irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of the courts of the State of New York sitting
in New York County and of the United States District Court sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other

-100-



--------------------------------------------------------------------------------



 



Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction.
          (b) Waiver of Venue. Each of Holdings and the Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 10.12. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (c) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.2. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
     10.13 Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Agents nor any Lender has any fiduciary relationship
with or duty to Holdings or the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Agents and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of creditor and debtor;
and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
     10.14 Confidentiality. Each of the Agents, the Lenders and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.14, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations

-101-



--------------------------------------------------------------------------------



 



under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.14 or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
          For purposes of this Section 10.14, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.14 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     10.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to this agreement or any other loan document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.
     10.16 Counterparts; Integration; Electronic Effectiveness.
          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement or of a Lender
Addendum by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be

-102-



--------------------------------------------------------------------------------



 



of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.17 Maximum Amount.
          (a) It is the intention of the Borrower and the Lenders to conform
strictly to the usury and similar laws relating to interest from time to time in
force, and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to the Lenders as
interest (whether or not designated as interest, and including any amount
otherwise designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness or obligations of the Borrower to the
Lenders, or in any other document evidencing, securing or pertaining to the
Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrower evidenced hereby, outstanding from time to time
shall, to the extent permitted by applicable law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Notes
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this Section 10.17 shall control and supersede every
other provision of all agreements between the Borrower or any endorser of the
Notes and the Lenders.
          (b) If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.12(a) and shall be so applied in accordance
with Section 2.12(b) or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
promptly refunded to the Borrower.
     10.18 Judgment Currency. This is an international loan transaction in which
the specification of Dollars or Euros, as the case may be (the “Specified
Currency”), and payment in New York City or the country of the Specified
Currency, as the case may be (the “Specified Place”), is of the essence, and the
Specified Currency shall be the currency of account in all events relating to
Loans denominated in the Specified Currency. The payment obligations of the Loan
Parties under this Agreement and the other Loan Documents shall not be
discharged or

-103-



--------------------------------------------------------------------------------



 



satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate either (i) at which in accordance with
normal banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day immediately preceding the
day on which such judgment is rendered or (ii) which is otherwise required by
applicable law. To the maximum extent permitted by applicable law, the
obligation of any Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder (in this Section 10.18 called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency, such Entitled Person may in accordance
with normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and such Loan Party hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
     10.19 USA Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with said Act.
     10.20 Delivery of Lender Addenda. Each initial Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender.

-104-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

          BORROWER:  DOANE PET CARE COMPANY
      By:           Name:   Philip K. Woodlief        Title:   Vice President,
Finance and Chief Financial Officer      HOLDINGS:  DOANE PET CARE ENTERPRISES,
INC.,
      as Guarantor
      By:           Name:   Philip K. Woodlief        Title:   Vice President
and Chief Financial Officer   

-105-



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT:  LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

-106-



--------------------------------------------------------------------------------



 



         

Annex A
PRICING GRID
Revolving Facility

                              Applicable Margin         Consolidated Senior  
for Eurocurrency   Applicable Margin   Commitment Fee Secured Debt Ratio   Loans
  for ABR Loans   Rate
> 2.50:1
    2.75 %     1.75 %     0.50 %
> 1.75:1 £ 2.50:1
    2.50 %     1.50 %     0.50 %
> 1.0:1 £ 1.75:1
    2.25 %     1.25 %     0.50 %
£ 1.0:1
    2.00 %     1.00 %     0.375 %

          For the purposes of the Pricing Grid, changes in the Applicable Margin
or the Commitment Fee Rate resulting from changes in the Consolidated Senior
Secured Debt Ratio shall become effective on the date that is three Business
Days after the date on which financial statements (together with the related
compliance certificate) are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next such change to be effected pursuant to
this Agreement. If any financial statements (and compliance certificates)
referred to above are not delivered within the time periods specified in
Section 6.1, then, until the date that is three Business Days after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. In addition, at all times while an
Event of Default shall have occurred and be continuing (after taking into
account applicable grace periods), the highest rate set forth in each column of
the Pricing Grid shall apply.





--------------------------------------------------------------------------------



 



Schedules to the Credit Agreement
[Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CREDIT AGREEMENT
[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT
made by
DOANE PET CARE COMPANY,
EACH OF THE OTHER GRANTORS
(as defined herein)
and
WILCHESTER INVESTMENTS LIMITED
in favor of
LEHMAN COMMERCIAL PAPER INC.,
as Collateral Agent
Dated as of October 24, 2005

 



--------------------------------------------------------------------------------



 



              SECTION 1  DEFINED TERMS     1  
 
           
1.1
  Definitions     1  
1.2
  Other Definitional Provisions     7  
 
            SECTION 2. GUARANTEE     7  
 
           
2.1
  Guarantee     7  
2.2
  Right of Contribution     8  
2.3
  No Subrogation     8  
2.4
  Amendments, etc. with respect to the Borrower Obligations     8  
2.5
  Guarantee Absolute and Unconditional     9  
2.6
  Bankruptcy, etc     10  
2.7
  Payments     10  
2.8
  Waivers     10  
2.9
  Subordination of Other Obligations     11  
2.10
  Authority of Guarantors or the Borrower     11  
2.11
  Financial Condition of the Borrower     11  
 
            SECTION 3. GRANT OF SECURITY INTEREST     12  
 
           
3.1
  Grant of Security Interest     12  
3.2
  Stock Powers     13  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     13  
 
           
4.1
  Representations in Credit Agreement     14  
4.2
  Title; No Other Liens     14  
4.3
  Perfected First Priority Liens     14  
4.4
  Organization Information     14  
4.5
  Legal Name     14  
4.6
  Change in Name, Structure, etc     15  
4.7
  Inventory and Equipment     15  
4.8
  Farm Products     15  
4.9
  As-extracted collateral, etc     15  
4.10
  No Actions or Consents     15  
4.11
  No authorization     15  
4.12
  Pledged Securities     15  
4.13
  Accounts     16  
4.14
  Intellectual Property     16  
4.15
  Investment Accounts     16  
4.16
  Commercial Tort Claims     17  
4.17
  Pledged Debt     17  
4.18
  Letter of Credit Rights     17  
4.19
  Additional Representations of WIL     17  
 
            SECTION 5. COVENANTS     18  

-i-



--------------------------------------------------------------------------------



 



             
5.1
  Covenants in Credit Agreement     18  
5.2
  Delivery of Instruments and Chattel Paper     18  
5.3
  Maintenance of Insurance     18  
5.5
  Changes in Locations, Name, etc     19  
5.6
  Notices     19  
5.7
  Pledged Securities     19  
5.8
  Accounts     21  
5.9
  Intellectual Property     21  
5.10
  Investment Accounts     22  
5.11
  Commercial Tort Claims     22  
5.12
  Letter of Credit Rights     22  
5.13
  Covenants of Holdings     22  
 
            SECTION 6. REMEDIAL PROVISIONS     23  
 
           
6.1
  Certain Matters Relating to Accounts     23  
6.2
  Communications with Obligors; Grantors Remain Liable     24  
6.3
  Pledged Securities     24  
6.4
  Proceeds to be Turned Over To Collateral Agent     26  
6.5
  Application of Proceeds     26  
6.6
  Code and Other Remedies     26  
6.7
  Registration Rights     27  
6.8
  Deficiency     28  
6.9
  Limitation of Remedies     28  
 
            SECTION 7. THE COLLATERAL AGENT     28  
 
           
7.1
  Collateral Agent’s Appointment as Attorney-in-Fact, etc     28  
7.2
  Duty of Collateral Agent     30  
7.3
  Filing of Financing Statements     30  
7.4
  Authority of Collateral Agent     31  
 
            SECTION 8. MISCELLANEOUS     31  
 
           
8.1
  Amendments in Writing     31  
8.2
  Notices     31  
8.3
  No Waiver by Course of Conduct; Cumulative Remedies     31  
8.4
  Enforcement Expenses; Indemnification     31  
8.5
  Successors and Assigns     32  
8.6
  Set-Off     32  
8.7
  Counterparts     33  
8.8
  Severability     33  
8.9
  Section Headings     33  
8.10
  Integration     33  
8.11
  GOVERNING LAW     33  
8.12
  Submission To Jurisdiction; Waivers     33  
8.13
  Acknowledgements     34  

-ii-



--------------------------------------------------------------------------------



 



             
8.14
  WAIVER OF JURY TRIAL     34  
8.15
  Additional Grantors     34  
8.16
  Releases     34  

      SCHEDULES:
 
   
1
  Notice Addresses
2
  Description of Pledged Securities
3
  Filings and Other Actions Required to Perfect Security Interests
4
  General Information
5
  Location of Inventory and Equipment
6
  Copyrights, Patents and Trademarks
7
  Location of Books and Records
8
  Existing Prior Liens
9
  Investment Accounts
10
  Commercial Tort Claims
11
  Pledged Debt
12
  Letters of Credit
13
  Excluded Property
 
    ANNEXES:
1
  Form of Assumption Agreement
 
   
2
  Form of Acknowledgment and Consent
 
    EXHIBITS
 
   
A
  Trademark Security Agreement
 
   
B
  Copyright Security Agreement
 
   
C
  Patent Security Agreement

-iii-



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 24, 2005 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), made by DOANE PET CARE ENTERPRISES, INC., a Delaware corporation
(“Holdings”), DOANE PET CARE COMPANY, a Delaware corporation (the “Borrower”),
each of the Subsidiaries of the Borrower signatories hereto (Holdings, the
Borrower and each of such Subsidiaries, together with any other Subsidiary of
the Borrower that becomes a party hereto from time to time after the date
hereof, the “Grantors”) and WILCHESTER INVESTMENTS LIMITED, a Jersey limited
company (together with its permitted successors and assigns, “WIL”), in favor of
LEHMAN COMMERCIAL PAPER INC., as Collateral Agent (together with its successors
and assigns, in such capacity, the “Collateral Agent”) for the Secured Parties
(as defined herein).
W I T N E S S E T H:
          WHEREAS, reference is made to that certain Credit Agreement, dated as
of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Holdings, the lenders party thereto from time to time (the “Lenders”) and Lehman
Commercial Paper Inc., as Administrative Agent and the Collateral Agent.
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
          WHEREAS, it is a condition precedent to the obligations of the Lenders
to make or continue extensions of credit to the Borrower under the Credit
Agreement that the Grantors and, at the request of and for the benefit of
Holdings, WIL shall have executed and delivered this Agreement to the Collateral
Agent for the ratable benefit of the Secured Parties;
          NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1  DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, or if not defined therein, in the UCC.
          The following terms shall have the following meanings:
          “Account Debtor”: an “account debtor” (as such term is defined in
Article 9 of the UCC).

 



--------------------------------------------------------------------------------



 



          “Accounts”: all “accounts” (as such term is defined in Article 9 of
the UCC) of the Grantors, including, without limitation , accounts, accounts
receivable and other rights of any Grantor to payment for goods sold or leased
or for services rendered, whether now existing or hereafter arising and wherever
arising, and whether or not they have been earned by performance.
          “Agreement”: as defined in the preamble hereof.
          “Arovit Holdings”: Doane Pet Care (Europe) ApS.
          “Borrower”: as defined in the preamble hereof.
          “Borrower Obligations”: the collective reference to the “Obligations”
as defined in the Credit Agreement.
          “Chattel Paper”: all “chattel paper” as such term is defined in
Article 9 of the UCC, including, without limitation, “electronic chattel paper”
or “tangible chattel paper,” as each term is defined in Article 9 of the UCC.
          “Collateral”: as defined in Section 3.1.
          “Collateral Agent”: as defined in the preamble hereof.
          “Commercial Tort Claims”: all “commercial tort claims” as such term is
defined in Article 9 of the UCC, including, without limitation, all commercial
tort claims listed on Schedule 10 (as such schedule may be amended or
supplemented from time to time).
          “Commodities Accounts”: all “commodity accounts” as such term is
defined in Article 9 of the UCC and shall include all of the accounts listed on
Schedule 9 (as such schedule may be amended or supplemented from time to time).
          “Concentration Account”: any concentration account established by the
Collateral Agent as provided in Section 6.1 or 6.4.
          “Copyright Licenses”: any written agreement (including, without
limitation, those listed in Schedule 6, as such schedule may be amended or
supplemented from time to time), granting any right under any Copyright (whether
such Grantor is licensee or licensor thereunder), including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.
          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act) whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6) as such schedule may be amended
or supplemented from time to time, all registrations and recordings thereof, and
all applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, (ii) the right to obtain all renewals and

2



--------------------------------------------------------------------------------



 



extensions of the foregoing thereof, (iii) all rights corresponding to the
foregoing throughout the world, and (iv) all rights to sue for past, present and
future infringements of the foregoing.
          “Credit Agreement”: as defined in the preamble hereof.
          “Danish Demand Note”: the demand promissory note (and any replacement
thereof) issued by Arovit Holdings in favor of DPC Investment dated as of
October 24, 2005, in the principal amount of €125,000,000, as from time to time
amended (without prejudice to Section 5.7(e)).
          “Deposit Account”: all “deposit accounts” as such term is defined in
Article 9 of the UCC and shall include, without limitation, all of the accounts
listed on Schedule 9 (as such schedule may be amended or supplemented from time
to time).
          “Documents”: all “documents” as such term is defined in Article 9 of
the UCC.
          “DPC Investment”: DPC Investment Corp., a Delaware corporation.
          “Equipment”: all “equipment” as such term is defined in Article 9 of
the UCC, all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and all accessions or additions thereto, all parts thereof, whether or not
at any time of determination incorporated or installed therein or attached
thereto, and all replacements therefore, wherever located, now or hereafter
existing, including any fixtures.
          “General Intangibles”: all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including, without
limitation, with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form, and portions thereof, to which such Grantor is a
party or under which such Grantor has any right, title or interest or to which
such Grantor or any property of such Grantor is subject, as the same may from
time to time be amended, supplemented or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.
          “Goods”: all “goods” as such term is defined in Article 9 of the UCC
and shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).
          “Grantor”: as defined in the preamble hereof.
          “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement or any other Loan Document to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Collateral Agent or to the Secured
Parties

3



--------------------------------------------------------------------------------



 



that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).
          “Guarantors”: the collective reference to Holdings and each Grantor
other than the Borrower.
          “Holdings”: as defined in the preamble hereof.
          “Instruments”: all “instruments” as such term is defined in Article 9
of the UCC.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Inventory”: all “inventory” as such term is defined in Article 9 of
the UCC and all goods held for sale or lease or to be furnished under contracts
of service or so leased or furnished, all raw materials, work in process,
finished goods, and materials used or consumed in the manufacture, packing,
shipping, advertising, selling, leasing, furnishing or production of such
inventory or otherwise used or consumed in any Grantor’s business; all goods in
which any Grantor has an interest in mass or a joint or other interest or right
of any kind; and all goods which are returned to or repossessed by any Grantor,
all computer programs embedded in any goods and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).
          “Investment Accounts”: all Securities Accounts, Commodities Accounts
and Deposit Accounts.
          “Issuers”: the collective reference to each issuer of a Pledged
Security.
          “Lender Counterparty”: each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement.
          “Lenders”: as defined in the preamble hereof.
          “MDFC Operating Lease”: the Equipment Lease Agreement, between the
Borrower and MDFC Equipment Leasing Corporation, dated as of October 2, 1998, as
amended.
          “Money”: all “money” as such term is defined in Article 9 of the UCC.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

4



--------------------------------------------------------------------------------



 



          “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (whether such Grantor is
licensee or licensor thereunder), including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time).
          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 6 (as such schedule may be amended
or supplemented from time to time), (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time), (iii) all rights to obtain any reissues or
extensions of the foregoing, (iv) all rights corresponding to the foregoing
throughout the world, (v) all inventions and improvements described in the
foregoing, (vi) all rights to sue for past, present and future infringements of
the foregoing and (vii) all licenses, claims, damages and proceeds of suit
arising therefrom.
          “Pledged Debt”: all Indebtedness owed to such Grantor, whether or not
evidenced by any instrument, including without limitation, all Pledged Notes.
          “Pledged LLC Interests”: all interests in any limited liability
company listed on Schedule 2 (as such schedule may be amended or supplemented
from time to time), together with any other interests, certificates, options or
rights of any nature whatsoever in respect of the limited liability company
interest of any Person that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect.
          “Pledged Notes”: all promissory notes listed on Schedule 2 (as such
schedule may be amended or supplemented from time to time), all Intercompany
Notes at any time issued to any Grantor (including, without limitation, the
Danish Demand Note) and all other promissory notes issued to or held by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business).
          “Pledged Partnership Interests”: all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership listed on Schedule 2 (as such schedule may be amended or
supplemented from time to time), together with any other interests,
certificates, options or rights of any nature whatsoever in respect of the
partnership interest of any Person that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect.
          “Pledged Securities”: the collective reference to the Pledged Notes,
the Pledged Stock, the Pledged LLC Interests, the Pledged Partnership Interests
and the Pledged Trust Interests.
          “Pledged Stock”: the shares of Capital Stock listed on Schedule 2 (as
such schedule may be amended or supplemented from time to time), together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of

5



--------------------------------------------------------------------------------



 



any Person that may be issued or granted to, or held by, any Grantor or (with
respect to any Capital Stock of the Borrower or any of its Subsidiaries) WIL
while this Agreement is in effect (which, in the case of the Foreign
Subsidiaries of the Borrower, shall not exceed 65% of the Capital Stock of such
Foreign Subsidiaries).
          “Pledged Trust Interests”: all interests in a Delaware business trust
or other trust listed on Schedule 2 (as such schedule may be amended or
supplemented from time to time), together with any other interests,
certificates, options or rights of any nature whatsoever in respect of the trust
interest of any Person that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect.
          “Proceeds”: all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.
          “Secured Parties”: the Lenders, the Lender Counterparties and Agents
and shall include, without limitation, all former Lenders, Lender Counterparties
and Agents to the extent that any Obligations owing to such Persons were
incurred while such Persons were Lenders, Lender Counterparties or Agents and
such Obligations have not been paid or satisfied in full.
          “Securities Accounts”: all “securities accounts” as such term is
defined in Article 8 of the UCC and shall include, without limitation, all of
the accounts listed on Schedule 9 (as such schedule may be amended or
supplemented from time to time).
          “Securities Act”: the Securities Act of 1933, as amended.
          “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark (whether
such Grantor is licensee or licensor thereunder), including, without limitation,
any of the foregoing referred to in Schedule 6 (as such schedule may be amended
or supplemented from time to time).
          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith other than any pending intent to use applications for which a
statement of use or an amendment to allege use have not been filed and accepted,
whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
in Schedule 6, (as such schedule may be amended or supplemented from time to
time) (ii) the right to obtain all renewals and extensions of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing and (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill.
          “UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

6



--------------------------------------------------------------------------------



 



          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles and equipment covered by a certificate of title of
any state or of the United States of America and all tires and other
appurtenances to any of the foregoing.
          “WIL”: as defined in the preamble hereof.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor or WIL, shall refer to such
Grantor’s or WIL’s Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for the
ratable benefit of the Lenders, the Lender Counterparties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Collateral Agent or any Secured Party
hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement, no Borrower Obligations may be outstanding.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or

7



--------------------------------------------------------------------------------



 



from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such Guarantor hereunder until the Borrower Obligations are
paid in full, no Letter of Credit shall be outstanding and the Commitments are
terminated.
     2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the Secured Parties
for the full amount guaranteed by such Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any Secured Party
for the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Collateral Agent and the
Secured Parties, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Collateral Agent may determine.
     2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Collateral Agent or any Secured Party may be rescinded
by the Collateral Agent or such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
Secured Party, and the Credit Agreement, the other Loan Documents, and any
Hedging Agreement, and any other documents executed and delivered in connection
therewith may be

8



--------------------------------------------------------------------------------



 



amended, modified, supplemented or terminated, in whole or in part, as the
Collateral Agent (or the Required Lenders, the Majority Facility Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Collateral Agent or any Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent or any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Collateral Agent or any Secured Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

9



--------------------------------------------------------------------------------



 



     2.6 Bankruptcy, etc. (a) The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
recovered directly or indirectly from any Lender, Lender Counterparty and their
respective successors, indorsees, transferees, and assignees as a preference,
fraudulent transfer or otherwise, or must otherwise be restored or returned by
the Collateral Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
          (b) So long as any Borrower Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Borrower or any other Guarantor. The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which Company or any other Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.
          (c) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (b) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of parties hereto that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Collateral Agent without set-off or counterclaim in Dollars at
the office of the Collateral Agent located at the relevant Funding Office.
     2.8 Waivers. Each Guarantor hereby waives, for the benefit of Lenders, the
Lender Counterparties and their respective successors, indorsees, transferees
and assigns: (a) any right to require any Person, as a condition of payment or
performance by such Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Borrower Obligations or any
other Person, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Lender, Lender

10



--------------------------------------------------------------------------------



 



Counterparty and their respective successors, indorsees, transferees and assigns
in favor of the Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Lender, Lender Counterparty and their respective successors,
indorsees, transferees and assigns whatsoever; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of the
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Borrower Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Borrower or any other Guarantor from any cause other than
payment in full of the Borrower Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any errors or omissions in the
administration of the Borrower Obligations by any Agent, Lender, the Lender
Counterparty and their respective successors, indorsees, transferees and
assigns, except behavior which amounts to bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Agent, Lender, the Lender Counterparty and their
respective successors, indorsees, transferees and assigns protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Borrower Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 2 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     2.9 Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Borrower Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to Administrative Agent for the benefit of the Lenders, the Lender
Counterparties and their respective successors, indorsees, transferees and
assigns to be credited and applied against the Borrower Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.
     2.10 Authority of Guarantors or the Borrower. It is not necessary for any
Lender, Lender Counterparty and their respective successors, indorsees,
transferees and assigns to inquire into the capacity or powers of any Guarantor
or the Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them.
     2.11 Financial Condition of the Borrower. Any credit extension may be made
to the Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the

11



--------------------------------------------------------------------------------



 



financial or other condition of the Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Lender, Lender Counterparty and their respective successors,
indorsees, transferees and assigns shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower. Each Guarantor has adequate means to obtain
information from the Borrower on a continuing basis concerning the financial
condition of the Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Borrower Obligations. Each Guarantor hereby waives and relinquishes any duty on
the part of any Lender, Lender Counterparty and their respective successors,
indorsees, transferees and assigns to disclose any matter, fact or thing
relating to the business, operations or conditions of the Borrower now known or
hereafter known by any Lender, Lender Counterparty and their respective
successors, indorsees, transferees and assigns.
SECTION 3. GRANT OF SECURITY INTEREST
     3.1 Grant of Security Interest. Each Grantor and (solely with respect to
its Pledged Stock) WIL hereby assigns, transfers and grants to the Collateral
Agent for the ratable benefit of the Secured Parties, a security interest in all
of the following property now owned or at any time hereafter acquired by such
Grantor or (solely with respect to its Pledged Stock) WIL or in which such
Grantor or (solely with respect to its Pledged Stock) WIL now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations and, with respect to the pledge of
Capital Stock by WIL, the Borrower’s Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) Commercial Tort Claims;
          (d) all Commodities Accounts;
          (e) all Documents;
          (f) all General Intangibles;
          (g) all Goods;
          (h) all Instruments;
          (i) all Intellectual Property;
          (j) all Investment Accounts;
          (k) all Letter of Credit Rights;

12



--------------------------------------------------------------------------------



 



     (l) all Money;
     (m) all Pledged Debt;
     (n) all Pledged Securities and, in the case of the Danish Demand Note,
including, without limitation, any right of DPC Investment to make demand for
payment upon Arovit Holdings thereunder;
     (o) all books and records pertaining to the Collateral and;
     (p) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
provided, however, that no Grantor assigns, transfers or grants a security
interest in and to any of its right, title and interests under, and the term
“Collateral” shall not include (a) the property specified on Schedule 13;
(b) any lease, license, contract, property rights or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (in each case, other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity), provided that the Collateral shall include, and the
applicable Grantor hereby grants a security interest in and such security
interest shall attach to, such lease, license, contract, property rights or
agreement at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, to any
portion of such lease, license, contract, property rights or agreement that does
not result in any of the consequences specified in (i) or (ii) above; (c) any
outstanding Capital Stock of a Foreign Subsidiary in excess of 65% of the voting
power of all classes of Capital Stock of such Foreign Subsidiary to the extent
the pledge of any greater percentage would result in adverse tax consequences to
the Borrower or (d) commodities accounts with account numbers 13554 and 13555
maintained with Rand Financial Services, Inc., as commodity intermediary, and
any other commodity accounts agreed in writing by the Collateral Agent to be
excluded from the definition of Collateral under this Agreement.
     3.2 Stock Powers. Concurrently with the delivery to the Collateral Agent of
each certificate representing one or more shares of Pledged Stock to the
Collateral Agent, the Grantor or WIL, as applicable, owning such Pledged Stock
shall deliver an undated stock power covering such certificate, duly executed in
blank by such Grantor or WIL, as applicable.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Secured Parties to enter into the Credit Agreement, the
Letters of Credit and/or Hedge Agreements and to induce the Secured Parties to
make their respective extensions of credit to the Borrower thereunder, each
Grantor (provided that (i) only for purposes of Sections 4.2, 4.3, 4.10, 4.11,
4.12(c) and 4.12(d), and with respect, or relating, to the Pledged

13



--------------------------------------------------------------------------------



 



Stock held by WIL, each reference to any “Grantor” shall be deemed to include
WIL and (ii) the representation and warranty made in the last sentence of
Section 4.12(a) shall be made only by Holdings and WIL with respect to its
Pledged Securities) hereby severally represents and warrants to the Collateral
Agent and each Secured Party that:
     4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party are true and correct in all material respects, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.
     4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns its respective items of the Collateral free and
clear of any and all Liens or claims of others. No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, pursuant to
this Agreement or as are filed to secure Liens permitted by the Credit Agreement
and except in the case of public notice filings at the U.S. Patent and Trademark
Office which remain “on file” despite the filing of a subsequent release.
     4.3 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Collateral Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for (i) Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law and (ii) Liens
described on Schedule 8 (as such schedule may be amended or supplemented from
time to time).
     4.4 Organization Information. Such Grantor has indicated on Schedule 4(A)
(as such schedule may be amended or supplemented from time to time): (a) the
type of organization of such Grantor, (b) the jurisdiction of organization of
such Grantor, (c) its organization identification number and (d) the
jurisdiction where the chief executive office or its sole place of business is,
and for the five-year period preceding the Effective Date has been, located.
     4.5 Legal Name. The full legal name of such Grantor is as set forth on
Schedule 4(A) (as such schedule may be amended or supplemented from time to
time) and it has not done for the past five years prior to the Effective Date,
and does not do, business under any other name (including any trade-name or
fictitious business name) except for those names set forth on Schedule 4(B) (as
such schedule may be amended or supplemented from time to time).

14



--------------------------------------------------------------------------------



 



     4.6 Change in Name, Structure, etc. Except as set forth on Schedule 4(C)
(as such schedule may be amended or supplemented from time to time), it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past five
years.
     4.7 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
     4.8 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
     4.9 As-extracted collateral, etc. On the date hereof, it does not own any
“as extracted collateral” (as defined in the UCC) or any timber to be cut.
     4.10 No Actions or Consents. Other than the actions required to register
the Pledged Securities in the name of the Collateral Agent after an Event of
Default, all actions and consents, including all filings, notices, registrations
and recordings necessary or desirable for the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies respect of the Collateral have been made or obtained.
     4.11 No authorization. No authorization, approval or other action by, and
no notice to or filing with any Governmental Authority or regulatory body is
required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except for filings contemplated by Section 4.3
and as may be required, in connection with the disposition of any Pledged
Securities, by laws generally affecting the offering and sale of securities.
     4.12 Pledged Securities. (a) The shares of Pledged Securities pledged by
such Grantor hereunder constitute (i) in the case of any Issuer which is a
Domestic Subsidiary or a Domestic Joint Venture, all the issued and outstanding
shares of all classes of the Capital Stock of such Issuer owned by such Grantor,
(ii) in the case of any Issuer which is a Foreign Subsidiary, 65% of all the
issued and outstanding shares of all classes of the Capital Stock of such Issuer
owned by such Grantor and (iii) in the case of any Issuer which is a Foreign
Joint Venture, all the issued and outstanding shares of all classes of the
Capital Stock of such Issuer owned by such Grantor. The shares of Pledged
Securities pledged by Holdings and WIL hereunder constitute all the issued and
outstanding shares of all classes of Capital Stock of the Borrower owned by
Holdings and WIL.
          (b) All the shares of the Pledged Securities have been duly and
validly issued and are fully paid and nonassessable.
          (c) Such Grantor is the record and (except as to WIL) beneficial owner
of, and has good and marketable title to, the Pledged Securities pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the security interest created by this Agreement and except
as set forth in the Voting Agreement.

15



--------------------------------------------------------------------------------



 



          (d) With respect to any Pledged Securities that is represented by a
certificate (other than any Pledged Securities credited to a Securities Account)
or that is an “instrument”, such Grantor shall deliver such certificate or
instrument to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC).
     4.13 Accounts. (a) No amount payable to such Grantor under or in connection
with any Account is evidenced by any Instrument or Chattel Paper in excess of
$100,000 in the aggregate which has not been delivered to the Collateral Agent.
          (b) The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Accounts will at
such times be accurate.
          (c) The places where such Grantor keeps its records concerning such
Grantor’s Accounts are listed on Schedule 7 or such other location or locations
of which such Grantor shall have provided prior written notice to the Collateral
Agent pursuant to Section 5.6.
     4.14 Intellectual Property. (a) Schedule 6 lists all material registered
Intellectual Property owned and currently used by such Grantor on the date
hereof.
          (b) On the date hereof, all material registered U.S. Intellectual
Property is valid, subsisting, unexpired and enforceable, has not been abandoned
and to such Grantor’s knowledge and as used in connection with the business of
such Grantor, and, except as set forth in Schedule 6, does not infringe the
intellectual property rights of any other Person.
          (c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
          (d) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
          (e) Except as set forth in Schedule 4.9 to the Credit Agreement, no
action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
     4.15 Investment Accounts. (a) Schedule 9 (as such schedule may be amended
or supplemented from time to time) sets forth under the headings “Commodities
Accounts,” “Deposit Accounts” and “Securities Accounts,” respectively, all of
the Commodities Accounts, Deposit Accounts and Securities Accounts in which each
Grantor has an interest. Each Grantor is the sole entitlement holder (in the
case of Commodities Accounts and Securities Accounts) and sole account holder
(in the case of Deposit Accounts), and such Grantor has not consented to, and is
not otherwise aware of, any Person (other the Collateral Agent pursuant hereto)
(i) having “control” (within the meanings of Sections 8-106 and 9-106 of the
UCC) over, or any other interest in, any such Securities Account or Commodity
Account or securities or other

16



--------------------------------------------------------------------------------



 



property credited thereto or (ii) having “control” (within the meanings of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein.
          (b) Each Grantor has taken all actions necessary or desirable to
comply with Section 6.10(e) of the Credit Agreement.
     4.16 Commercial Tort Claims. Schedule 10 (as such schedule may be amended
or supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor on the date hereof in excess of $1,000,000 in the aggregate.
     4.17 Pledged Debt. Schedule 11 (as such schedule may be amended or
supplemented from time to time) lists all Pledged Debt of such Grantor on the
date hereof other than Pledged Notes.
     4.18 Letter of Credit Rights. Schedule 12 (as such schedule may be amended
or supplemented from time to time) lists all material letters of credit to which
such Grantor has rights on the date hereof. Each Grantor has obtained the
consent of each issuer of any material letter of credit to the assignment of the
proceeds of the letter of credit to the Collateral Agent.
     4.19 Additional Representations of WIL. At the request of, and for the
benefit of, Holdings, to induce the Secured Parties to enter into the Credit
Agreement, the Letters of Credit and/or Hedge Agreements and to induce the
Secured Parties to make their respective extensions of credit to the Borrower
thereunder, WIL hereby represents and warrants to the Collateral Agent and each
Secured Party that:
          (a) Corporate Existence; Compliance with Law. WIL is duly organized
and validly existing under the laws of the jurisdiction of its organization and
has the corporate power and authority, and the legal right, to conduct the
business in which it is currently engaged.
          (b) Corporate Power; Authorization; Enforceable Obligations. WIL has
the corporate power and authority, and the legal right, to make, deliver and
perform this Agreement. WIL has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement. This Agreement has been duly executed and delivered on behalf of WIL
and constitutes a legal, valid and binding obligation of WIL, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          (c) No Legal Bar. The execution, delivery and performance of this
Agreement will not violate any Requirement of Law or any Contractual Obligation
of WIL and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).

17



--------------------------------------------------------------------------------



 



SECTION 5. COVENANTS
          Each Grantor severally covenants and agrees with the Collateral Agent
and the Secured Parties that, from and after the date of this Agreement until
the Borrower Obligations shall have been paid in full, no Letter of Credit shall
be outstanding and the Commitments shall have terminated (provided that, only
for purposes of Sections 5.4, 5.6, 5.7(a), 5.7(b) and 5.7(d) and with respect,
or relating, to the Pledged Stock held by WIL, each reference to any “Grantor”
shall be deemed to include WIL):
     5.1 Covenants in Credit Agreement. In the case of each Grantor, such
Grantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Grantor or any of the Restricted
Subsidiaries.
     5.2 Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Chattel Paper having a value in excess of $100,000 in the
aggregate, such Instrument or Chattel Paper shall be immediately delivered to
the Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.
     5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Collateral Agent and (ii) to
the extent requested by the Collateral Agent, insuring such Grantor, the
Collateral Agent and the Secured Parties against liability for personal injury
and property damage relating to such Inventory and Equipment, such policies to
be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Collateral Agent and the Secured Parties.
          (b) All such insurance shall (i) provide that the insurer affording
such coverage will endeavor to mail 30 days’ written notice to the Collateral
Agent in the event of cancellation of such coverage, (ii) name the Collateral
Agent as insured party or loss payee, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.
          (c) The Borrower shall deliver to the Collateral Agent and the Secured
Parties a certificate of coverage from a reputable insurance broker with respect
to such insurance during the month of January in each calendar year beginning
2006 and such supplemental reports with respect thereto as the Collateral Agent
may from time to time reasonably request.
          5.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
in its Collateral as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Collateral Agent and the Secured
Parties from time to time statements and schedules further identifying and
describing such Grantor’s

18



--------------------------------------------------------------------------------



 



Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, or otherwise authorize
the filing of, such further instruments and documents and take such further
actions as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby in its Collateral.
          (d) Such Grantor shall not sell, transfer or assign (by operation of
law or otherwise) any Collateral except as permitted in accordance with the
Credit Agreement or (in the case of WIL with respect to its Pledged Stock) as
contemplated under the Voting Agreement.
     5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon
15 days’ prior written notice to the Collateral Agent and delivery to the
Collateral Agent of all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 5 showing any:
          (i) change the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or
          (ii) change its name, identity or type of organization or jurisdiction
of organization corporate structure to such an extent that any financing
statement filed by the Collateral Agent in connection with this Agreement would
become misleading.
     5.6 Notices. Such Grantor will advise the Collateral Agent and the Secured
Parties promptly, in reasonable detail, of:
          (a) any Lien (other than security interests created hereby, by any
Loan Document or Liens permitted under the Credit Agreement) on any of such
Grantor’s Collateral which would adversely affect the ability of the Collateral
Agent to exercise any of its remedies hereunder; and
          (b) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of such
Grantor’s Collateral or on the security interests created hereby thereon.
     5.7 Pledged Securities. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Securities of any Issuer (or, in the case of WIL, any of the Borrower
and its Subsidiaries), whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Collateral Agent and the Secured Parties, hold the same in trust for

19



--------------------------------------------------------------------------------



 



the Collateral Agent and the Secured Parties and deliver the same forthwith to
the Collateral Agent in the exact form received, duly indorsed by such Grantor
to the Collateral Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Collateral Agent so requests, signature guaranteed, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Obligations. Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Obligations, and in case any distribution of capital shall be made on or
in respect of the Pledged Securities or any property shall be distributed upon
or with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
          (b) Without the prior written consent of the Collateral Agent (unless
as otherwise permitted under the Voting Agreement), such Grantor will not
(i) unless otherwise permitted hereby, vote to enable, or take any other action
to permit, any Issuer (or, in the case of WIL, any of the Borrower and its
Subsidiaries) to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer
(or, in the case of WIL, any of the Borrower and its Subsidiaries), (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Securities or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Securities or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Collateral Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it.
          (d) Such Grantor shall deliver to Collateral Agent immediately upon
acquiring rights therein hereafter any Pledged Securities that is represented by
a certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account), indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC).

20



--------------------------------------------------------------------------------



 



          (e) DPC Investment will promptly forward to the Collateral Agent any
notice or other communication delivered pursuant to the Danish Demand Note.
     5.8 Accounts. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Account, (ii) compromise or settle any Account for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Account, (iv) allow any credit or discount
whatsoever on any Account or (v) amend, supplement or modify any Account in any
manner that could materially and adversely affect the value thereof.
          (b) Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Accounts.
     5.9 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (i) continue to use each material
registered Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
          (c) Notwithstanding anything to the contrary, any breach of clauses
(a) or (b) of this Section 5.9 by a licensee shall not be a breach by any
Grantor if the terms of the license granted to such licensee prohibit or require
the licensee to abide by the acts set forth therein and such Grantor is
diligently taking all reasonable action to cause such licensee to comply with
the terms of such licensee.
          (d) Such Grantor will notify the Collateral Agent and the Secured
Parties immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

21



--------------------------------------------------------------------------------



 



          (e) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Collateral
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
request to evidence the Collateral Agent’s and the Secured Parties’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby (including,
but not limited to Trademark Security Agreements, Copyright Security Agreements
and Patent Security Agreements in the form of Exhibits A, B, and C,
respectively).
     5.10 Investment Accounts. With respect to any Commodities Accounts,
Securities Accounts or Deposit Accounts that are created or acquired after the
Effective Date, as of or prior to the deposit or transfer of any commodity
contract, securities entitlements or funds, into such Commodities Accounts,
Securities Accounts or Deposit Accounts, respectively, unless otherwise in
accordance with Section 6.10(e) of the Credit Agreement, such Grantor shall have
established the Collateral Agent’s “control” (within the meaning of
Section 9-106 of the UCC in the case of Commodities Accounts, Section 8-106 of
the UCC in the case of Securities Accounts or Section 9-104 of the UCC in the
case of Deposit Accounts) over all such Investment Accounts.
     5.11 Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $1,000,000 in the aggregate hereafter arising, it shall amend
Schedule 10 identifying such new Commercial Tort Claims.
     5.12 Letter of Credit Rights. With respect to any material letter of credit
hereafter arising, such Grantor shall obtain the consent of the issuer thereof
to the assignment of the proceeds of the letter of credit to the Collateral
Agent.
     5.13 Covenants of Holdings. Holdings covenants and agrees with the
Collateral Agent and the Secured Parties that, from and after the date of this
Agreement until the Loans, any Reimbursement Obligations, and all other Borrower
Obligations then due and owing have been paid in full, no Letter of Credit shall
be outstanding and the Commitments shall have terminated:
          (a) Holdings shall not conduct or otherwise engage in any business or
operations other than (i) transactions contemplated by the Loan Documents or the
provision of administrative, legal, accounting and management services to or on
behalf of the Borrower or any of its Subsidiaries, (ii) the ownership of the
Capital Stock of the Borrower or any other Person (or any successor thereto),
and the exercise of rights and performance of obligations (including entering
into guarantees and pledge agreements) in connection therewith, (iii) the entry
into, and exercise of rights and performance of obligations in respect of,
(A) any agreements in respect of the Transactions to which Holdings is a party,
this Agreement and the other Loan Documents to which Holdings is a party, and
any other agreement to which Holdings is a party on the date hereof, in each
case as amended, supplemented, waived or otherwise modified from time to time,
and any refinancings, refundings, renewals or extensions thereof,

22



--------------------------------------------------------------------------------



 



(B) contracts and agreements with officers, directors and employees of the
Holdings or a Subsidiary thereof relating to their employment or directorships,
(C) insurance policies and related contracts and agreements, and (D) equity
subscription agreements, registration rights agreements, voting and other
stockholder agreements, engagement letters, underwriting agreements and other
agreements in respect of its equity securities or any offering, issuance or sale
thereof, (iv) the offering, issuance and sale of its equity securities, (v) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vi) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (vii) the retention of transfer
agents, private placement agents, underwriters, counsel, accountants and other
advisors and consultants, (viii) the performance of obligations under and
compliance with its certificate of incorporation and by-laws, or any applicable
law, ordinance, regulation, rule, order, judgment, decree or permit, including,
without limitation, as a result of or in connection with the activities of the
Borrower and its Subsidiaries, (ix) the incurrence and payment of its operating
and business expenses and any taxes for which it may be liable, and (x) other
activities incidental or related to the foregoing.
          (b) Holdings shall not own, lease, manage or otherwise operate any
properties or assets (other than in connection with the activities described in
Section 5.13(a)), or incur, create, assume or suffer to exist any Indebtedness
or Guarantee Obligations of Holdings (other than such as may be incurred,
created or assumed or exist in connection with the activities described in
Section 5.13(a)).
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Accounts. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right to make test verifications of the Accounts
in any manner and through any medium that it reasonably considers advisable, and
the relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.
          (b) The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any Proceeds
constituting collections of such Accounts, when collected by such Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Concentration Account established by such
Grantor maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from

23



--------------------------------------------------------------------------------



 



other funds of such Grantor. All Proceeds constituting collections of Accounts
while held by the Concentration Account bank (or by any Grantor in trust for the
benefit of the Collateral Agent and the other Secured Parties) shall continue to
be collateral security for all of the Obligations and shall not constitute
payment thereof until applied as hereinafter provided. At any time when an Event
of Default has occurred and is continuing, at the Collateral Agent’s election,
the Collateral Agent may apply all or any part of the funds on deposit in a
Concentration Account established by the relevant Grantor to the payment of the
Obligations of such Grantor then due and owing, such application to be made as
set forth in Section 6.5.
          (c) At any time and from time to time after the occurrence and during
the continuance of an Event of Default, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent all Instruments and Chattel Paper
evidencing any Accounts not otherwise in the possession of the Collateral Agent
and all original and other documents evidencing, and relating to, the agreements
and transactions which gave rise to such Grantor’s Accounts, including, without
limitation, all original orders, invoices and shipping receipts.
     6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default, communicate
with obligors under the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts.
          (b) Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts to observe and perform all the
material conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     6.3 Pledged Securities. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of

24



--------------------------------------------------------------------------------



 



business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities. WIL shall be permitted to receive
all cash dividends paid in respect of its Pledged Stock only to the extent
permitted in the Credit Agreement.
          (b) If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors or WIL, as applicable, (i) the Collateral Agent
shall have the right to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Pledged Securities and make application thereof
to the Obligations in such order as the Collateral Agent may determine in
accordance with the Loan Documents, and (ii) any or all of the Pledged
Securities shall be registered in the name of the Collateral Agent or its
nominee, and the Collateral Agent or its nominee may thereafter exercise (x) all
voting, corporate and other rights pertaining to such Pledged Securities at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by any
Grantor, WIL or the Collateral Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine), all without liability
except to account for property actually received by it, but the Collateral Agent
shall have no duty to any Grantor or WIL to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing. Without limiting the foregoing, with respect to the Danish Demand Note
the Collateral Agent shall have the right to exercise all rights and remedies of
DPC Investment thereunder if an Event of Default shall occur and be continuing
and the Collateral Agent shall give notice of its intent to exercise such rights
to the relevant Grantor or Grantors.
          (c) Each Grantor and WIL hereby authorize and instruct each Issuer of
any Pledged Securities pledged by such Grantor or WIL hereunder to (i) comply
with any instruction received by it from the Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor or WIL, as applicable, and each Grantor
and WIL agree that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Collateral
Agent.
          (d) Notwithstanding anything to the contrary in the Voting Agreement,
Holdings hereby agrees that no consent of Holdings shall be required in
connection with the enforcement of any rights or remedies hereunder in
connection with the pledge of Capital Stock of the Borrower by WIL.

25



--------------------------------------------------------------------------------



 



     6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.1
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have sent a written direction to the
Borrower directing it to do so, all Proceeds received by any Grantor or (solely
with respect to proceeds of its Collateral) WIL consisting of cash, checks and
other near-cash items shall be held by such Grantor or WIL, as applicable, in
trust for the Collateral Agent and the Secured Parties and shall, forthwith upon
receipt by such Grantor or WIL, be turned over to the Collateral Agent in the
exact form received by such Grantor or WIL (duly indorsed by such Grantor or
WIL, as applicable, to the Collateral Agent, if required). All Proceeds received
by the Collateral Agent hereunder shall be held by the Collateral Agent in a
Concentration Account maintained under its sole dominion and control. All
Proceeds while held by the Collateral Agent in a Concentration Account (or by
such Grantor or WIL, as applicable, in trust for the Collateral Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
     6.5 Application of Proceeds. So long as no Event of Default shall have
occurred and be continuing, at such intervals as may be agreed upon by the
Borrower and the Collateral Agent, at any time at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of Proceeds held in any
Concentration Account in payment of the Obligations in such order as the
Collateral Agent may elect, and any part of such funds which the Collateral
Agent elects not so to apply and deems not required as collateral security for
the Obligations shall be paid over from time to time by the Collateral Agent to
the Borrower or to whomsoever may be lawfully entitled to receive the same.
After an Event of Default shall have occurred and be continuing, except as
expressly provided elsewhere in the Loan Documents, all Proceeds received by the
Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied by the
Collateral Agent:
     First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the fees and expenses of its agents and counsel, and all
expenses incurred and advances made by the Collateral Agent in connection
therewith;
     Next, to the payment in full of the Obligations, in each case equally and
ratably in accordance with the respective amounts thereof then due and owing or
as the Lenders holding the same may otherwise agree; and
     Finally, to the payment to the respective Grantors or WIL, or its
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.
     6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by

26



--------------------------------------------------------------------------------



 



law referred to below) to or upon any Grantor, WIL or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor or WIL, as applicable, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6 in accordance with Section 6.5.
To the extent permitted by applicable law, each Grantor and WIL waive all
claims, damages and demands it may acquire against the Collateral Agent or any
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
     6.7 Registration Rights. (a) If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Collateral Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Collateral Agent shall designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.
          (b) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that

27



--------------------------------------------------------------------------------



 



any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
          (c) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
     6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.
     6.9 Limitation of Remedies. Notwithstanding anything to the contrary
contained in this Agreement, WIL’s liability for any breach of its
representations, warranties, covenants and other agreements contained in this
Agreement (other than its obligation to deliver to the Collateral Agent any
certificates actually received by it that represent shares of Pledged Stock
owned by it, together with an undated stock power duly executed in blank
covering any certificate representing such shares) shall be limited to the value
attributable to the Pledged Stock owned by it, and in the exercise of any rights
and remedies hereunder with respect to any such breach, the Collateral Agent and
the Secured Parties shall not have recourse to any assets or properties of WIL
other than any Pledged Stock owned by WIL. For the avoidance of doubt, it is
acknowledged and agreed that nothing contained in this Section 6.9 shall limit,
as between the Collateral Agent and the Secured Parties, on the one hand, and
the Grantors, on the other hand, any rights or remedies of the Collateral Agent
or any Secured Party.
SECTION 7. THE COLLATERAL AGENT
     7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor and WIL hereby irrevocably constitute and appoint the Collateral Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and WIL and in the name of such Grantor, WIL or
in its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all reasonably appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor

28



--------------------------------------------------------------------------------



 



and WIL hereby give the Collateral Agent the power and right, on behalf of such
Grantor and WIL, as applicable, without notice to or assent by such Grantor or
WIL, as applicable, to do any or all of the following:
     (i) in the name of such Grantor, WIL or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;
     (iii) unless being disputed under Section 6.3 of the Credit Agreement, pay
or discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (i) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (ii) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (iii) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (iv) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (v) defend any suit, action or proceeding brought
against such Grantor or WIL with respect to any Collateral; (vi) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Collateral Agent may deem
appropriate; (vii) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (viii) generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s

29



--------------------------------------------------------------------------------



 



option and such Grantor’s or (in the case of WIL) Holdings’ expense, as
applicable, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor or WIL, as applicable, might do.
          Anything in this Section 7.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
          (b) If any Grantor or WIL fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the Collateral
Agent, at its option, but without any obligation so to do, may perform or
comply, or otherwise cause performance or compliance, with such agreement.
          (c) The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans under the Credit Agreement, from the date
of payment by the Collateral Agent to the date reimbursed by the relevant
Grantor or (in the case of WIL) Holdings, as applicable, shall be payable by
such Grantor or Holdings, as applicable, to the Collateral Agent on demand.
          (d) Each Grantor and WIL hereby ratify all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
     7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor, WIL or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on the Collateral Agent and the Secured
Parties hereunder are solely to protect the Collateral Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor or WIL for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
     7.3 Filing of Financing Statements. Pursuant to Section 9-509 of the New
York UCC and any other applicable law, each Grantor and WIL authorize the
Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with

30



--------------------------------------------------------------------------------



 



respect to the Collateral without the signature of such Grantor or WIL in such
form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement.
     7.4 Authority of Collateral Agent. Each Grantor and WIL acknowledge that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors and WIL, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and neither any Grantor
nor WIL shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
     8.2 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1. All notices, requests and demands to or
upon WIL hereunder shall be in writing and shall be delivered by hand or
overnight courier service or sent by telecopier to WIL at the “Address for
Notices” specified below its name on the signature pages hereof.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
     8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any

31



--------------------------------------------------------------------------------



 



rights under this Agreement and the other Loan Documents to which such Guarantor
is a party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party.
          (b) Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.
          (d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and WIL and shall inure to the benefit of
the Secured Parties and their successors and assigns; provided that, except as
set forth in Section 7.4 of the Credit Agreement and except with respect
transfers or assignments by WIL to any of its controlling Affiliates, neither
any Grantor nor WIL may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.
     8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party
at any time and from time to time, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor or any part thereof in
such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Collateral Agent or such Secured
Party may elect, whether or not any Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section 8.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

32



--------------------------------------------------------------------------------



 



     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, WIL, the Collateral Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Grantor and WIL hereby
irrevocably and unconditionally:
          (a) submit for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consent that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agree that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor or WIL, as
applicable, at its address referred to in Section 8.2 or at such other address
of which the Collateral Agent shall have been notified pursuant thereto;
          (d) agree that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

33



--------------------------------------------------------------------------------



 



          (e) waive, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.12 any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Grantor and WIL hereby acknowledge that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor or WIL arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors and WIL, on the one hand, and the Collateral
Agent and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors, WIL and the Secured Parties.
     8.14 WAIVER OF JURY TRIAL. EACH GRANTOR AND WIL HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     8.15 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
     8.16 Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent, each Grantor and WIL hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors or WIL, as applicable.
At the request and sole expense of any Grantor or WIL following any such
termination, the Collateral Agent shall deliver to such Grantor or WIL, as
applicable, any Collateral held by the Collateral Agent hereunder, and execute
and deliver to such Grantor or WIL, as applicable, such documents as such
Grantor or WIL, as applicable, shall reasonably request to evidence such
termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
or such Grantor is designated as an Unrestricted Subsidiary in accordance with
the Credit Agreement, then the Collateral Agent, at the request and sole expense
of such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral and the Capital Stock of such Grantor. At the request
and sole expense of the Borrower, a Subsidiary Guarantor shall be released from
its obligations hereunder in the

34



--------------------------------------------------------------------------------



 



event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement or such Grantor is designated as an Unrestricted Subsidiary in
accordance with the Credit Agreement; provided that the Borrower shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Agreement
to be duly executed and delivered as of the date first above written.

            DOANE PET CARE ENTERPRISES, INC.
      By:           Name:           Title:        

            DOANE PET CARE COMPANY
      By:           Name:           Title:        

            DOANE/WINDY HILL JOINT VENTURE L.L.C.
      By:           Name:   Doane Pet Care Company, its sole member       
Title:        

            DPC INVESTMENT CORP.
      By:           Name:           Title:        

            DOANE MANAGEMENT CORP.
      By:           Name:           Title:        

36



--------------------------------------------------------------------------------



 



            WILCHESTER INVESTMENTS LTD.
      By:           Name:           Title:        

            Address for Notices:

P.O. Box 150, First Island House
Peter Street
St. Helier, Jersey
Channel Islands, JE4 5NW
Attention: John Honey
Telephone: (44) 1534 888050
Facsimile: (44) 1534 504891

with a copy (which shall not constitute notice) to:

Sidley Austin Brown & Wood llp
787 Seventh Avenue
New York, New York 10019
Attention: Joseph W. Armbrust, Jr., Esq.
Telephone: (212) 839-5300
Facsimile: (212) 839-5599
                       

37



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed to as
of the date hereof by:
                       

            LEHMAN COMMERCIAL PAPER INC., as
Collateral Agent
      By:           Name:           Title:        

38



--------------------------------------------------------------------------------



 



SCHEDULES TO THE GUARANTEE AND COLLATERAL AGREEMENT
[Omitted]

 



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of                     , 200_, made by
                                        ,a                      corporation (the
“Additional Grantor”), in favor of LEHMAN COMMERCIAL PAPER INC., as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Guarantee and Collateral Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Credit Agreement referred to below.
W I T N E S S E T H:
          WHEREAS, Doane Pet Care Enterprises, Inc., Doane Pet Care Company (the
“Borrower”), the lenders party thereto from time to time and Lehman Commercial
Paper Inc., as Administrative Agent and the Collateral Agent, have entered into
a Credit Agreement, dated as of October 24, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower, WIL
and certain of its Subsidiaries (other than the Additional Grantor) have entered
into a Guarantee and Collateral Agreement, dated as of October 24, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent for the benefit of
the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.15
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder and expressly grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all
Collateral owned or held by such Additional Grantor to secure all of such
Additional Grantor’s Obligations (as defined in the Guarantee and Collateral
Agreement). The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules 1 through 12 to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct with respect to such Additional Grantor
and the Collateral owned or held by

 



--------------------------------------------------------------------------------



 




such Additional Grantor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

              [ADDITIONAL GRANTOR]
 
       
 
  By:    
 
       
 
      Name:
Title:

2



--------------------------------------------------------------------------------



 



Annex 1-A to
Assumption Agreement
[To be completed, as applicable]

 



--------------------------------------------------------------------------------



 



Annex 2 to
Guarantee and Collateral Agreement
ACKNOWLEDGEMENT AND CONSENT*
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 24, 2005 (the “Agreement”), made by the
Grantors parties thereto and WIL for the benefit of Lehman Commercial Paper
Inc., as Collateral Agent. The undersigned agrees for the benefit of the
Collateral Agent and the Secured Parties as follows:
     1. The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
     2. The undersigned will notify the Collateral Agent promptly in writing of
the occurrence of any of the events described in Section 5.7(a) of the
Agreement.
     3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(a) or 6.7 of the Agreement.

              [NAME OF ISSUER]
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
            Address for Notices:
 
             
 
             
 
             
 
       
 
  Fax:    
 
       
 
                 

 

*   This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 



--------------------------------------------------------------------------------



 



Exhibit A to
Guarantee and Collateral Agreement
[FORM OF] TRADEMARK SECURITY AGREEMENT
Trademark Security Agreement, dated as of October 24, 2005 (as amended, restated
or otherwise modified, the “Trademark Security Agreement”), between each of
DOANE PET CARE ENTERPRISES, INC., a Delaware corporation (“Holdings”), DOANE PET
CARE COMPANY, a Delaware corporation (the “Borrower”), each of the Subsidiaries
of the Borrower signatories hereto (Holdings, the Borrower and each of such
Subsidiaries, together with any other Subsidiary of the Borrower that becomes a
party hereto from time to time after the date hereof, the “Grantors”) and LEHMAN
COMMERCIAL PAPER, INC. in its capacity as collateral agent for the Secured
Parties (together with successors and assigns in such capacity, the “Collateral
Agent”).
W i t n e s s e t h:
Whereas, Grantors are party to a Guarantee and Collateral Agreement dated as of
October 24, 2005 (the “Guarantee and Collateral Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors are required to execute and deliver this Trademark
Security Agreement;
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement, the Grantors hereby agree with the
Collateral Agent, as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Guarantee and Collateral Agreement and used herein have the meaning given to
them in the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to Collateral Agent for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Trademark Collateral”):
     (a) all United States, and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certifications marks, collective marks, logos, other
source or business identifiers, designs and general intangibles of a like
nature, all registrations and applications for any of the foregoing, including
the registrations and applications referred to on Schedule I hereto
(collectively, “Trademarks”);

2



--------------------------------------------------------------------------------



 



     (b) any and all agreements providing for the granting of any right in or to
Trademarks (whether such Grantor is licensee or licensor thereunder) including
those referred to on Schedule I hereto (collectively, “Trademark Licenses”);
     (c) all extensions or renewals of the foregoing;
     (d) all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark License;
     (e) the right to sue for past, present and future infringement or dilution
of any of the foregoing or for any injury to goodwill; and
     (f) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
SECTION 3. Collateral Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Guarantee and Collateral Agreement and Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Guarantee and Collateral Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Trademark Security Agreement is
deemed to conflict with the Guarantee and Collateral Agreement, the provisions
of the Guarantee and Collateral Agreement shall control.
SECTION 4. Applicable Law. This Trademark Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).
SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[NAME OF EACH GRANTOR]
Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



         
 
        Accepted and Agreed:    
 
        [NAME OF COLLATERAL AGENT]
as Collateral Agent    
 
       
By:
       
 
 
 
Name:
Title:    

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND APPLICATIONS

 



--------------------------------------------------------------------------------



 



Exhibit B to
Guarantee and Collateral Agreement
[FORM OF] COPYRIGHT SECURITY AGREEMENT
Copyright Security Agreement, dated as of October 24, 2005 (as amended, restated
or otherwise modified from time to time, the “Copyright Security Agreement”),
between each of DOANE PET CARE ENTERPRISES, INC., a Delaware corporation
(“Holdings”), DOANE PET CARE COMPANY, a Delaware corporation (the “Borrower”),
each of the Subsidiaries of the Borrower signatories hereto (Holdings, the
Borrower and each of such Subsidiaries, together with any other Subsidiary of
the Borrower that becomes a party hereto from time to time after the date
hereof, the “Grantors”) and LEHMAN COMMERCIAL PAPER, INC. in its capacity as
collateral agent for the Secured Parties (together with successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, Grantors are party to a Guarantee and Collateral Agreement dated as of
October 24, 2005 (the “Guarantee and Collateral Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors are required to execute and deliver this Copyright
Security Agreement;
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Documents, the Grantors hereby agree with the
Collateral Agent, as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Guarantee and Collateral Agreement and used herein have the meaning given to
them in the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Copyright Collateral”):
     (a) all United States, and foreign copyrights (including community
designs), including but not limited to copyrights in software and databases, and
all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered to which it is a party including all
registrations and applications referred to on Schedule I hereto (collectively,
“Copyrights”);
     (b) any and all agreements for the granting of any right in or to
Copyrights (whether or not such Grantor is licensee or licensor thereunder)

 



--------------------------------------------------------------------------------



 



including those referred to on Schedule I hereto (collectively, “Copyright
Licenses”);
     (c) all extensions and renewals thereof;
     (d) all rights corresponding thereto throughout the world;
     (e) all rights to sue for past, present and future infringements thereof;
and
     (f) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages and proceeds of suit.
SECTION 3. Collateral Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Pledge and Security Agreement and Grantors hereby acknowledge and affirm that
the rights and remedies of the Collateral Agent with respect to the security
interest in the Copyrights made and granted hereby are more fully set forth in
the Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with
the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall control.
SECTION 4. Applicable Law. This Copyright Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).
SECTION 5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[NAME OF EACH GRANTOR]
Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
[NAME OF COLLATERAL AGENT]
as Collateral Agent

             
By:
           
 
           
 
  Name:        
 
  Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND APPLICATIONS

 



--------------------------------------------------------------------------------



 



Exhibit C to
Guarantee and Collateral Agreement
[FORM OF] PATENT SECURITY AGREEMENT
Patent Security Agreement, dated as of October 24, 2005 (as amended, restated or
otherwise modified from time to time, the “Patent Security Agreement”), between
each of DOANE PET CARE ENTERPRISES, INC., a Delaware corporation (“Holdings”),
DOANE PET CARE COMPANY, a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower signatories hereto (Holdings, the Borrower and each
of such Subsidiaries, together with any other Subsidiary of the Borrower that
becomes a party hereto from time to time after the date hereof, the “Grantors”)
and LEHMAN COMMERCIAL PAPER, INC. in its capacity as collateral agent for the
Secured Parties (together with any successors and assigns thereto in such
capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, Grantors are party to a Guarantee and Collateral Agreement dated as of
October 24, 2005 (the “Guarantee and Collateral Agreement”) between each of the
Grantors and the other grantors thereto and the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement;
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement, the Grantors hereby agree with the
Collateral Agent, as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Guarantee and Collateral Agreement and used herein have the meaning given to
them in the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to Collateral Agent, for the benefit of the Secured Parties,
a security interest in all of such Grantor’s right, title and interest in, to
and under the following, whether presently existing or hereafter created or
acquired (collectively, the “Patent Collateral”):
     (a) all United States and foreign patents and certificates of invention, or
similar industrial property rights, and applications for any of the foregoing
(collectively, “Patents”), including, but not limited to: (i) each patent and
patent application referred to on Schedule I hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations,

2



--------------------------------------------------------------------------------



 



continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all inventions
and improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
     (b) all agreements providing for the granting of any right in or to Patents
(whether such Grantor is licensee or licensor thereunder) including those
referred to on Schedule I hereto (collectively, “Patent Licenses”);
     (c) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof;
     (d) all rights corresponding thereto throughout the world;
     (e) all inventions and improvements described therein;
     (f) all rights to sue for past, present and future infringements thereof;
     (g) all licenses, claims, damages, and proceeds of suit arising therefrom;
and
     (h) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
SECTION 3. Collateral Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent for the Secured Parties pursuant to the
Guarantee and Collateral Agreement and Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guarantee and Collateral Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Guarantee and Collateral Agreement, the provisions
of the Guarantee and Collateral Agreement shall control.
SECTION 4. Applicable Law. This Patent Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

3



--------------------------------------------------------------------------------



 



SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
[NAME OF EACH GRANTOR]
Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
[NAME OF COLLATERAL AGENT]
as Collateral Agent

             
By:
           
 
           
 
  Name:        
 
  Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND APPLICATIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
          Pursuant to Section 6.2(b) of the Credit Agreement, dated as of
October 24, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Doane Pet Care Enterprises, Inc., a
Delaware corporation (“Holdings”), Doane Pet Care Company, a Delaware
corporation (the “Borrower”), the Lenders and the Administrative Agent (as each
term is defined in the Credit Agreement and used herein having the same meanings
given to them in the Credit Agreement), the undersigned, a Responsible Officer,
does hereby certify on behalf of Holdings and the Borrower that:

  (i)   during the period from [______] to [______] (the “Reference Period”):

     (A) (1) no property has been acquired by the Borrower or any of its
Restricted Subsidiaries as to which the Administrative Agent, for the benefit of
the Lenders, does not have a perfected Lien; (2) no fee interest in any real
estate has been acquired by the Borrower or any of its Domestic Subsidiaries
having a value of at least $2,000,000; and (3) no new Domestic Subsidiary or
Joint Venture has been created or acquired (or, if any such property, fee
interest or Domestic Subsidiary or Joint Venture has been acquired or formed, as
the case may be, the Borrower has complied with the requirements of Section 6.10
of the Credit Agreement with respect thereto),
     (B) [No Loan Party has changed its name, its principal place of business,
its chief executive office or the location of any inventory or equipment and of
any Intellectual Property acquired by any Loan Party,]
[OR]
               [Attached as Annex B hereto is, to the extent not previously
disclosed in a prior Compliance Certificate or on the Effective Date, as the
case may be, a listing of any county or state within the United States where any
Loan Party keeps inventory or equipment and of any Intellectual Property
acquired by any Loan Party,]
     (C) to the best of the undersigned’s knowledge, each Loan Party has
observed or performed all of its covenants and other material agreements, and
satisfied every material condition, contained in the Credit Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it,
     (D) the undersigned has obtained no knowledge of any Default or Event of
Default[, except ______]; and

  (ii)   as of the date of the financial statements being delivered in
connection herewith, the Borrower was in compliance with the covenant set forth
in Section 7.1 of the

 



--------------------------------------------------------------------------------



 



      Credit Agreement and the calculations of such covenant compliance set
forth on Annex A hereto are based upon such financial statements and are true
and correct;     [(iii)   the Excess Cash Flow for the fiscal year ending 200[_]
was $______ and the calculations to support the determination of the amount of
such Excess Cash Flow for such period set forth on Annex A hereto are based upon
such financial statements and are true and correct;]     (iv)   the aggregate
Restricted Payments made pursuant to Section 7.6 during the Reference Period
were $______ and the calculations to support the determination of the amount of
such Restricted Payments for such period set forth on Annex A hereto are true
and correct; and     (v)   the Capital Expenditures of the Borrower and its
Restricted Subsidiaries for the Reference Period were $______ and the
calculations to support the determination of the amount of such Capital
Expenditures set forth on Annex A hereto are true and correct.

               IN WITNESS WHEREOF, the undersigned has executed and delivered
this certificate as of the day and year set forth below.

                  DOANE PET CARE COMPANY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Date: ____________, 200_
 2

 



--------------------------------------------------------------------------------



 



ANNEX A

                      I. Section 7.1 — Financial Condition Covenants    
 
                        A.   Consolidated Senior Secured Debt Ratio    
 
                   
 
        1.     Consolidated Senior Secured Debt:    
 
                   
 
        Outstanding principal balance of the Loans under this Agreement:    
 
                   
 
        2.     Consolidated EBITDA: (a)+(b)1-(c) 2 [-/+](d):    
 
                   
 
        (a )   Consolidated Net Income:    
 
                   
 
        (b )   (i)+(ii)+(iii)+(iv)+(v):    
 
                   
 
              (i) income tax expense:    
 
                   
 
              (ii) Consolidated Interest Expense:    
 
                   
 
              (iii) non-cash depreciation and amortization expense:    
 
                   
 
              (iv) any extraordinary, unusual, transition or non-recurring
expenses or losses:3    
 
                   
 
              (v) any other non-cash charges:4    
 
                   
 
        (c )   (i)+(ii)+(iii):    
 
                   
 
              (i) interest income:    
 
                   
 
              (ii) any extraordinary, unusual or non-recurring non-cash income
or non-cash gains:5    
 
                   
 
              (iii) any other non-cash income, all as determined on a
consolidated basis:    
 
                   
 
        (d )   minus any amount equal to Consolidated EBITDA (if positive)
attributable to the property that is the    

 

1   Without duplication and to the extent reflected as a charge in the statement
of such Consolidated Net Income for the period.   2   To the extent included in
the statement of such Consolidated Net Income for the period.   3   Including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for the period, non-cash losses on sales of assets
outside of the ordinary course of business.   4   Any non-cash charges added
back cannot be duplicated at the time of the related cash payment.   5  
Including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business.

 



--------------------------------------------------------------------------------



 



         
 
  subject of a Material Disposition    
 
       
 
  OR    
 
       
 
  plus any amount equal to Consolidated EBITDA (if negative) attributable to the
property that is the subject of a Material Disposition:    
 
       
 
  Material Acquisition:    

Consolidated Senior Secured Debt Ratio:

             
Consolidated Senior Secured Debt
  =       =
 
           
Consolidated EBITDA
           

     
Covenant:
  Consolidated Senior Secured Debt Ratio for the Reference Period must not be
greater than ___ [insert the relevant ratio set forth in Section 7.1(a) of the
Credit Agreement]. [The Borrower is in compliance with the covenant.]

              II.   Excess Cash Flow    
 
                Excess Cash Flow for the fiscal year ending [________]: (1)-(2)
   
 
           
 
           
 
      (1) (a)+(b)+(c)+(d):    
 
           
 
      (a) Consolidated Net Income for the Reference Period:    
 
           
 
      (b) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at Consolidated Net Income:
   
 
           
 
      (c) decreases in Consolidated Working Capital for the fiscal year:    
 
           
 
      (d) an amount equal to the aggregate net non-cash loss on the Disposition
of property by the Borrower and its Restricted Subsidiaries during the Reference
Period (other than sales of inventory in the ordinary course of business), to
the extent deducted in arriving at such Consolidated Net Income:    
 
           
 
      (2) (a)+(b)+(c)+(d)+(e)+(f):    
 
           
 
      (a) an amount equal to the amount of all non-cash credits    

2



--------------------------------------------------------------------------------



 



             
 
      included in arriving at such Consolidated Net Income:    
 
           
 
      (b) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during the fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount):    
 
           
 
      (c) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during the Reference Period to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during the fiscal year:    
 
           
 
      (d) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and its Restricted
Subsidiaries made during the fiscal year (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) and (e) or otherwise made with the express approval of
the Required Lenders:    
 
           
 
      (e) increases in Consolidated Working Capital for the fiscal year:    
 
           
 
      (f) an amount equal to the aggregate net non-cash gain on the Disposition
of property by the Borrower and its Restricted Subsidiaries during the fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent included in arriving at Consolidated Net Income:    
 
           
 
      Excess Cash Flow:    
 
           
 
      Mandatory Prepayment (ECF Percentage of Excess Cash Flow):  
                                                ]
 
            III.   Consolidated Leverage Ratio Calculation    
 
           
 
      A. Consolidated Leverage Ratio for the Reference Period:    
 
           
 
      1. Consolidated Total Debt:    

3



--------------------------------------------------------------------------------



 



             
 
      Indebtedness of the Borrower and its Restricted Subsidiaries (including
any IDB but excluding any contingent obligations under acceptance, letter of
credit or similar facilities), determined on a consolidated basis in accordance
with GAAP, provided that the amount of the Existing Senior Notes are calculated
without regard to their fair market value    
 
           
 
      2. Consolidated EBITDA (From I(A)(2) above):    

Consolidated Leverage Ratio:

                 
Consolidated Total Debt
  =       =    
 
               
Consolidated EBITDA
               

         
IV.
  Section 7.6 — Restricted Payments    
 
            The Restricted Payments made pursuant to Section 7.6 during the
Reference Period were as follows: [insert details].
 
       
V.
  Section 7.7 — Capital Expenditures    
 
            The Capital Expenditures of the Borrower and its Restricted
Subsidiaries pursuant to Section 7.7 for the Reference Period were as follows:
[insert details].
 
       
 
          A. Aggregate Capital Expenditures for the Reference Period:    
 
       
 
          B. Aggregate Carry-Forward from the prior Reference Period:    
 
       
 
          C. Permitted Capital Expenditures for the Reference Period:    

4



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
CREDIT AGREEMENT
[FORM OF CLOSING CERTIFICATE OF SECRETARY]
CLOSING CERTIFICATE OF SECRETARY
OF [NAME OF RELEVANT PARTY]
          Reference is made to the Credit Agreement, dated as of October 24,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Doane Pet Care Enterprises, Inc., Doane Pet Care
Company, the Lenders named therein and Lehman Commercial Paper Inc., as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This certificate is being delivered pursuant to
Section 5.1(g) of the Credit Agreement.
          I, [___], Secretary of [___], a [___corporation] [and a Loan Party]
(the “Company”), DO HEREBY CERTIFY that:
          1. The Company is duly organized, validly existing, and in good
standing under the laws of the State of [___] and no proceedings have been
instituted or are pending or contemplated with respect to the dissolution,
liquidation or sale of all or substantially all the assets of the Company or
threatening its existence or the forfeiture of any of its corporate rights;
          2. Attached hereto as Exhibit “A” is a true and complete copy of the
Articles of Incorporation of the Company, and any amendments thereto, as in
effect on the date hereof.
          3. Attached hereto as Exhibit “B” is a true and complete copy of the
By-laws of the Company as in effect prior to [use resolution date] and at all
times thereafter through the date hereof.
          4. Attached hereto as Exhibit “C” is a true and complete copy of
certain resolutions duly adopted by the Board of Directors of the Company on
[___], 2005 and there has been no amendment, supplement, modification, or
recession of such resolutions, in whole or in part, and such resolutions are in
full force and effect on the date hereof.
          5. The following persons were duly elected or appointed to and
currently occupy the offices of the Company set forth opposite their names, and
the signature opposite their names are their genuine signatures:

          Name   Office   Signature          

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, I have hereunto signed my name this [___] day of
[___], 2005.

     
 
   
 
  Secretary

          I, [___], [___] of [___], a [___corporation] and a Loan Party, do
hereby certify that [___] is the duly elected and qualified [Assistant]
Secretary of the Company and that the signature appearing above is [his/her]
true and genuine signature. I know of no facts contrary to the statements
contained in this Certificate.
          IN WITNESS WHEREOF, I have hereunto signed my name this [___] day of
[___], 2005.

     
 
   
 
  Name:
 
  Title:

2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
CREDIT AGREEMENT
MORTGAGE
from
DOANE PET CARE COMPANY, Mortgagor
to
LEHMAN COMMERCIAL PAPER INC., as collateral agent, Mortgagee
DATED AS OF [_____] , 2005
After recording, please return to:
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
ATTN: William J. Mahoney, Esq.

 



--------------------------------------------------------------------------------



 



[INSERT STATE]
          THIS MORTGAGE, dated as of [___], 2005 is made by DOANE PET CARE
COMPANY, a Delaware corporation (“Mortgagor”), whose address is 210 Westwood
Place South, Suite 400, Brentwood, Tennessee, 37027, to LEHMAN COMMERCIAL PAPER
INC., as collateral agent for the Lenders, referred to below (“Mortgagee”),
whose address is 745 Seventh Avenue, New York, New York 10019. References to
this “Mortgage” shall mean this instrument and any and all renewals,
modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.
Background
          A. Doane Pet Care Company, has entered into the Credit Agreement dated
as of the date hereof (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
Mortgagee. The terms of the Credit Agreement are incorporated by reference in
this Mortgage as if the terms thereof were fully set forth herein.
          Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. In the event of a conflict between
this Mortgage and the Credit Agreement, the terms of the Credit Agreement shall
control. References in this Mortgage to the “Interest Rates” shall mean the
interest rates provided for in Section 2.16 of the Credit Agreement.
          B. Mortgagor is the owner of the parcel(s) of real property described
on Schedule A attached hereto and made a part hereof (such real property,
together with all of the buildings, improvements, structures and fixtures
(including, without limitation, all gas and electric fixtures, radiators,
heaters, docks, engines and machinery, boilers, ranges, elevators and motors,
plumbing, heating and air conditioning fixtures, carpeting and other floor
coverings, water heaters, cleaning apparatus and other items which are or are to
be attached to such real property) now or subsequently located thereon (the
“Improvements”), being collectively referred to as the “Real Estate”).
          C. Pursuant to the terms and conditions of the Credit Agreement,
(i) each Term Lender has agreed to make a Term Loan to Mortgagor, as evidenced
by the Credit Agreement and, if requested by such Term Lender, a Term Note;
(ii) the Swingline Lender has agreed to make Swingline Loans to Mortgagor, as
evidenced by the Credit Agreement and, if requested by the Swingline Lender, a
Swingline Note; (iii) each Revolving Lender has agreed to make Revolving Loans
to Mortgagor, as evidenced by the Credit Agreement and, if requested by such
Revolving Lender, a Revolving Note; and (iv) each Issuing Bank has agreed to
issue letters of credit on behalf of Mortgagor (the “Letters of Credit”). The
Reimbursement Obligations with respect to drawings under the Letters of Credit
are evidenced by the Credit Agreement.
          D. The obligations of the Lenders to make the Loans, to issue Letters
of Credit and to enter into Hedge Agreements are conditioned upon, among other
things, the execution and delivery by Mortgagor of this Mortgage.

 



--------------------------------------------------------------------------------



 



Granting Clauses
          For ten dollars ($10) and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Mortgagor agrees
that to secure:
     (a) repayment of the principal in the amount of $___or so much thereof as
may be outstanding from time to time of and payment of interest (including,
without limitation, interest accruing after the maturity of the Loans made by
each Lender and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to Mortgagor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans made by each
Lender to, and the Notes, if any, held by each Lender of, Mortgagor;
     (b) payment of all Reimbursement Obligations with respect to drawings under
the Letters of Credit;
     (c) payment of all obligations under any Hedge Agreement;
     (d) payment of all other obligations and liabilities of Mortgagor to
Mortgagee and the Lenders, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, the Notes, the
Letters of Credit, the Guarantee and Collateral Agreement, the Hedge Agreements,
this Mortgage, the other Security Documents and other Loan Documents or any
other document made, delivered or given in connection herewith or therewith, in
each case whether on account of principal, interest, Reimbursement Obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable fees and disbursements of counsel to Mortgagee or to the Lenders
that are required to be paid by Mortgagor pursuant to the terms of the Credit
Agreement, this Mortgage or any other Loan Documents) (the items set forth in
clauses (a) through (d) being referred to herein collectively as the
“Indebtedness”); and
     (e) the performance and observance of each obligation, term, covenant and
condition to be performed or observed by Mortgagor (the “Obligations”) under, in
connection with or pursuant to the provisions of the Credit Agreement, the
Notes, the Letters of Credit, the Guarantee and Collateral Agreement, the Hedge
Agreements, this Mortgage and any of the other Security Documents or any of the
other Loan Documents;
MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS, HYPOTHECATES, PLEDGES, CONVEYS AND
SETS OVER TO MORTGAGEE WITH MORTGAGE COVENANTS:
     (A) the Real Estate;
     (B) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in and to the Real Estate or any part
thereof;

2



--------------------------------------------------------------------------------



 



     (C) all right, title, estate and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights,
development rights, air rights, mineral rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;
     (D) all right, title, estate and interest of Mortgagor in and to all of the
fixtures, “equipment” (as defined in the Uniform Commercial Code) chattels,
business machines, machinery, apparatus, equipment, furnishings, fittings and
articles of personal property of every kind and nature whatsoever, and all
appurtenances and additions thereto and substitutions or replacements thereof
(together with, in each case, attachments, components, parts and accessories)
currently owned or subsequently acquired by Mortgagor and now or subsequently
attached to, or contained in or used or usable in any way in connection with any
operation or letting of the Real Estate, including but without limiting the
generality of the foregoing, all screens, awnings, shades, blinds, curtains,
draperies, artwork, carpets, rugs, storm doors and windows, furniture and
furnishings, heating, electrical, and mechanical equipment, lighting,
switchboards, plumbing, ventilating, air conditioning and air-cooling apparatus,
refrigerating, and incinerating equipment, escalators, elevators, loading and
unloading equipment and systems, stoves, ranges, laundry equipment, cleaning
systems (including window cleaning apparatus), telephones, communication systems
(including satellite dishes and antennae), televisions, computers, sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, conduits,
appliances, fittings and fixtures of every kind and description (all of the
foregoing in this paragraph (D) being referred to as the “Equipment”);
     (E) all right, title, estate and interest of Mortgagor in and to all
substitutes and replacements of, and all additions, improvements and concessions
to, the Real Estate and the Equipment, subsequently acquired by or released to
Mortgagor or constructed, assembled or placed by Mortgagor on the Real Estate,
immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Real Estate or offsite, and, in each such case, without any
further mortgage, conveyance, assignment or other act by Mortgagor;
     (F) all right, title, estate and interest of Mortgagor in, to and under all
leases, subleases, underlettings, occupancy agreements, concession agreements,
management agreements, licenses and other agreements relating to the use or
occupancy of the Real Estate or the Equipment or any part thereof, now existing
or subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, the
“Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues,

3



--------------------------------------------------------------------------------



 



income, rents, issues and profits thereof, together with all other rents,
royalties, issues, profits, revenue, income and other benefits arising from the
use and enjoyment of the Mortgaged Property (as defined below) (collectively,
the “Rents”);
     (G) all right, title, estate and interest of Mortgagor in and to all trade
names, trade marks, logos, copyrights, licenses, good will and books and records
resident in any form or on any media relating to or used in connection with the
operation of the Real Estate or the Equipment or any part thereof; all general
intangibles (as defined in the Uniform Commercial Code) related to the operation
of the Real Estate, Equipment or Improvements now existing or hereafter arising
and the license to use intellectual property such as computer software owned or
licensed by Mortgagor or other proprietary business information relating to
Mortgagor’s policies, procedures, manuals and trade secrets;
     (H) all right, title, estate and interest of Mortgagor in and to all
unearned premiums under insurance policies now or subsequently obtained by
Mortgagor relating to the Real Estate or Equipment and Mortgagor’s interest in
and to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and all awards
and other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Real Estate or Equipment for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Real Estate or any easement or other right
therein;
     (I) all right, title, estate and interest of Mortgagor in and to (i) all
contracts from time to time executed by Mortgagor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale, leasing or financing of the Real Estate or Equipment or any
part thereof and all agreements relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment (collectively, the “Contracts”), (ii) all consents, licenses, permits
variances, building permits, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Real Estate or any part thereof (collectively, the “Permits”) and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate (collectively, the “Plans”);
     (J) all right, title, estate and interest of Mortgagor in and to any and
all monies now or subsequently on deposit for the payment of real estate taxes
or special assessments against the Real Estate or for the payment of premiums on
insurance policies covering the foregoing property or otherwise on deposit with
or held by Mortgagee as provided in this Mortgage; and all “documents” as
defined in the Uniform Commercial Code or other receipts covering, evidencing or
representing goods now owned or hereafter acquired by Mortgagor (collectively,
“Documents”); all (i) “instruments” as defined in the Uniform Commercial Code,
“chattel paper” as defined in the Uniform

4



--------------------------------------------------------------------------------



 



Commercial Code, or letters of credit, evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Collateral (including, without limitation, promissory
notes, drafts, bills of exchange and trade acceptances) and chattel paper
obtained by Mortgagor in connection with the Mortgaged Property (including,
without limitation, all ledger sheets, computer records and printouts,
databases, programs, books of account and files of Mortgagor relating thereto)
and (ii) notes or other obligations of indebtedness owing to Mortgagor from
whatever source arising, in each case now owned or hereafter acquired by
Mortgagor; all “inventory” as defined in the Uniform Commercial Code, whether
now or hereafter existing or acquired, and which arises out of or is used in
connection with, directly or indirectly, the ownership and operation of the
Mortgaged Property, all Documents representing the same and all Proceeds and
products of the same (including, without limitation, all goods, merchandise, raw
materials, work in process and other personal property, wherever located, now or
hereafter owned or held by Mortgagor for manufacture, processing, the providing
of services or sale, use or consumption in the operation of the Mortgaged
Property (including, without limitation, fuel, supplies and similar items and
all substances commingled therewith or added thereto) and rights and claims of
Mortgagor against anyone who may store or acquire the same for the account of
Mortgagor, or from whom Mortgagor may purchase the same); and
     (K) all proceeds (as defined in the Uniform Commercial Code) and, in any
event, shall include, without limitation, all proceeds, products, offspring,
rents, profits or receipts, in whatever form, arising from the Mortgaged
Property (including, without limitation, (i) cash, instruments and other
property received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Mortgaged Property, (ii) the collection, sale,
lease, sublease, concession, exchange, assignment, licensing or other
disposition of, or realization upon, any item or portion of the Mortgaged
Property (including, without limitation, all claims of Mortgagor against third
parties for loss of, damage to, destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
the Mortgaged Property now existing or hereafter arising), (iii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Mortgagor
from time to time with respect to any of the Mortgaged Property, (iv) any and
all payments (in any form whatsoever) made or due and payable to Mortgagor from
time to time in connection with the requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Mortgaged Property by any
governmental authority (or any person acting under color of Governmental
Authority) and (v) any and all other amounts from time to time paid or payable
under or in connection with any of the Mortgaged Property), both cash and
noncash, of the foregoing;
     (All of the foregoing property and rights and interests now owned or held
or subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (E) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (K) are collectively referred to
as the “Mortgaged Property”).

5



--------------------------------------------------------------------------------



 



          TO HAVE AND TO HOLD the Mortgaged Property and the rights and
privileges hereby mortgaged unto Mortgagee, its successors and assigns for the
uses and purposes set forth herein, until the Indebtedness is fully paid and the
Obligations fully performed.
Terms and Conditions
          Mortgagor further represents, warrants, covenants and agrees with
Mortgagee as follows:
          1. Warranty of Title. Mortgagor warrants the good and marketable title
to the Premises, subject only to the matters that are set forth in Schedule B of
the title insurance policy or policies being issued to Mortgagee to insure the
lien of this Mortgage (the “Permitted Exceptions”) and that Mortgagor has the
full power, authority and right to execute, deliver and perform its obligations
under this Mortgage and to encumber, mortgage, transfer, give, grant, bargain,
sell, alienate, enfeoff, convey, confirm, warrant, pledge, assign and
hypothecate the same and that this Mortgage is and will remain a valid and
enforceable first lien on and security interest in the Mortgaged Property,
subject only to the Permitted Exceptions. Mortgagor shall forever warrant,
defend and preserve such title and the validity and priority of the lien of this
Mortgage and shall forever warrant and defend the same to Mortgagee against the
claims of all persons whomsoever.
          2. Payment of Indebtedness. Mortgagor shall pay the Indebtedness at
the times and places and in the manner specified in the Notes, the Credit
Agreement, the Guarantee and Collateral Agreement and any Hedge Agreement and
shall perform all the Obligations in a timely manner.
          3. Requirements. (a) Mortgagor shall promptly comply with, or cause to
be complied with, and conform to (i) all present and future laws, statutes,
codes, ordinances, orders, judgments, decrees, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of each
Governmental Authority which has jurisdiction over the Mortgaged Property and
(ii) all covenants, restrictions and conditions now or later of record which may
be applicable to any of the Mortgaged Property, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of any of the Mortgaged Property, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. All present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, rules, regulations and requirements of
every Governmental Authority applicable to Mortgagor or to any of the Mortgaged
Property and all covenants, restrictions, and conditions which now or later may
be applicable to any of the Premises are collectively referred to as the “Legal
Requirements”.
          (b) Notwithstanding the provisions of paragraph (a) of this Section,
Mortgagor shall have the right to contest or object in good faith to the
validity or application of any Legal Requirement by appropriate legal
proceedings diligently conducted in good faith, but such right shall not be
deemed or construed in any way as relieving, modifying, or extending Mortgagor’s
covenant to comply with any such Legal Requirement unless (i) Mortgagor has
given prior written notice to Mortgagee of Mortgagor’s intent so to contest or
object to such Legal Requirement, (ii) Mortgagor shall demonstrate to
Mortgagee’s reasonable satisfaction that any

6



--------------------------------------------------------------------------------



 




delay in compliance with such Legal Requirement shall not entail a risk of
forfeiture of any of the Mortgaged Property or subject Mortgagor or Mortgagee to
any criminal liability, (iii) by the terms of such Legal Requirement, compliance
therewith pending prosecution of any such legal proceeding may legally be
delayed without incurring any lien, charge or liability of any kind against the
Mortgaged Property (other than for Permitted Exceptions or Liens permitted under
Section 7.3 of the Credit Agreement), or any part thereof, unless Mortgagor
shall furnish a good and sufficient bond or surety as required by and reasonably
satisfactory to Mortgagee and (iv) all material permits required for the
operation of the Mortgaged property remain in effect.
          4. Payment of Taxes and Other Impositions. (a) Promptly when due,
Mortgagor shall pay and discharge all taxes of every kind and nature (including,
without limitation, all real and personal property, income, franchise,
withholding, transfer, gains, profits and gross receipts taxes), all charges for
any easement or agreement maintained for the benefit of any of the Mortgaged
Property, all general and special assessments, levies, permits, inspection and
license fees, all water and sewer rents and charges, vault taxes, and all other
public charges even if unforeseen or extraordinary, imposed upon or assessed
against or which may become a lien on any of the Mortgaged Property, or arising
in respect of the occupancy, use or possession thereof, together with any
penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to as the “Impositions”). Upon reasonable request of
Mortgagee, Mortgage shall promptly provide evidence acceptable to Mortgagee
showing the payment of any Imposition.
          (b) Mortgagor shall have the right before any delinquency occurs to
contest or object in good faith to the amount or validity of any Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
in any way as relieving, modifying, or extending Mortgagor’s covenant to pay any
such Imposition at the time and in the manner provided in this Section 4 unless
(i) Mortgagor has given prior written notice to Mortgagee of Mortgagor’s intent
so to contest or object to an Imposition, (ii) Mortgagor shall demonstrate to
Mortgagee’s satisfaction that the legal proceedings shall operate conclusively
to prevent the sale of the Mortgaged Property, or any part thereof, to satisfy
such Imposition prior to final determination of such proceedings and (iii)
Mortgagor shall furnish a good and sufficient bond or surety as requested by and
reasonably satisfactory to Mortgagee in the amount of the Impositions which are
being contested plus any interest and penalty which may be imposed thereon and
which could become a lien against the Real Estate or any part of the Mortgaged
Property.
          5. Insurance. (a) Mortgagor shall maintain or cause to be maintained
on all of the Premises proper insurance in accordance with Section 6.5(b) of the
Credit Agreement.
          (b) Each insurance policy (other than flood insurance) shall
(x) provide that the insurer affording such coverage shall mail 30 days’ written
notice to the Collateral Agent in the event of cancellation of such coverage,
and (y) with respect to all property insurance, provide for deductibles in an
amount reasonably satisfactory to Mortgagee and contain a “Replacement Cost
Endorsement” without any deduction made for depreciation and with no
co-insurance penalty (or attaching an agreed amount endorsement satisfactory to
Mortgagee), with loss payable solely to Mortgagee (modified, if necessary, to
provide that proceeds in the amount of replacement cost may be retained by
Mortgagee without the obligation to rebuild) as its interest may appear,

7



--------------------------------------------------------------------------------



 




without contribution, under a “standard” or “New York” mortgagee clause
acceptable to Mortgagee. Liability insurance policies shall name Mortgagee as an
additional insured and contain a waiver of subrogation against Mortgagee. Each
policy shall expressly provide that any proceeds which are payable to Mortgagee
shall be paid by check payable to the order of Mortgagee and Mortgagor and
requiring the endorsement of Mortgagee and Mortgagor.
          (c) Mortgagor shall deliver to Mortgagee a certificate of such
insurance in Accord Form 28 acceptable to Mortgagee, together with a copy of the
declaration page for each such policy. Mortgagor shall (i) pay as they become
due all premiums for such insurance and (ii) not later than 30 days prior to the
expiration of each policy to be furnished pursuant to the provisions of this
Section 5, deliver a renewed policy or policies, or duplicate original or
originals thereof, marked “premium paid,” or accompanied by such other evidence
of payment satisfactory to Mortgagee.
          (d) Mortgagor promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to Mortgagor or to any of the Mortgaged Property or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property. Mortgagor shall not use or permit the
use of the Mortgaged Property in any manner which would permit any insurer to
cancel any insurance policy or void coverage required to be maintained by this
Mortgage.
          (e) If the Mortgaged Property, or any part thereof, shall be destroyed
or damaged, Mortgagor shall give immediate notice thereof to Mortgagee. All
insurance proceeds shall be paid to Mortgagee to be held by Mortgagee as
collateral to secure the payment and performance of the Indebtedness and the
Obligations. Notwithstanding the preceding sentence, provided that no Event of
Default shall have occurred and be continuing, Mortgagor shall have the right to
adjust such loss, and the insurance proceeds relating to such loss shall be paid
over to Mortgagor; provided that Mortgagor shall, promptly after any such
damage, repair all such damage regardless of whether any insurance proceeds have
been received or whether such proceeds, if received, are sufficient to pay for
the costs of repair. If an Event of Default shall have occurred and be
continuing, Mortgagee shall have the right to adjust such loss and use the
insurance proceeds to pay the Indebtedness or repair the Mortgaged Property in
its sole and absolute discretion.
          (f) In the event of foreclosure of this Mortgage or other transfer of
title to the Mortgaged Property, all right, title and interest of Mortgagor in
and to any insurance policies then in force shall pass to the purchaser or
grantee.
          (g) Mortgagor may maintain insurance required under this Mortgage by
means of one or more blanket insurance policies maintained by Mortgagor;
provided, however, that (A) any such policy shall specify, or Mortgagor shall
furnish to Mortgagee a written statement from the insurer so specifying, the
maximum amount of the total insurance afforded by such blanket policy that is
allocated to the Premises and the other Mortgaged Property and any sublimits in
such blanket policy applicable to the Premises and the other Mortgaged Property,
(B) each such blanket policy shall include an endorsement providing that, in the
event of a loss resulting from an insured peril, insurance proceeds shall be
allocated to the Mortgaged Property in an amount equal to the coverages required
to be maintained by Mortgagor as provided above

8



--------------------------------------------------------------------------------



 




and (C) the protection afforded under any such blanket policy shall be no less
than that which would have been afforded under a separate policy or policies
relating only to the Mortgaged Property.
          6. Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions, and except as expressly permitted under
the Credit Agreement, Mortgagor shall not further mortgage, nor otherwise
encumber the Mortgaged Property nor create or suffer to exist any lien, charge
or encumbrance on the Mortgaged Property, or any part thereof, whether superior
or subordinate to the lien of this Mortgage and whether recourse or
non-recourse.
          7. Due on Sale and Other Transfer Restrictions. Except as expressly
permitted under the Credit Agreement, Mortgagor shall not sell, transfer, convey
or assign all or any portion of, or any interest in, the Mortgaged Property.
          8. Maintenance. Mortgagor shall maintain or cause to be maintained all
the Improvements in good condition and repair, ordinary wear and tear expected,
and shall not commit or suffer any waste of the Improvements. Mortgagor shall
repair, restore, replace or rebuild promptly any part of the Premises which may
be damaged or destroyed by any casualty whatsoever.
          9. Condemnation/Eminent Domain. Immediately upon obtaining knowledge
of the institution of any proceedings for the condemnation of the Mortgaged
Property, or any portion thereof, Mortgagor shall notify Mortgagee of the
pendency of such proceedings. Mortgagee is hereby authorized and empowered by
Mortgagor to settle or compromise any claim in connection with such condemnation
and to receive all awards and proceeds thereof to be held by Mortgagee as
collateral to secure the payment and performance of the Indebtedness and the
Obligations. [Notwithstanding the preceding sentence, provided no Event of
Default shall have occurred and be continuing, but subject to the terms and
provisions of the Credit Agreement, Mortgagor shall, at its expense, diligently
prosecute any proceeding relating to such condemnation, settle or compromise any
claims in connection therewith and receive any awards or proceeds thereof.]
          10. Leases. (a) Mortgagor shall not (i) execute an assignment or
pledge of any Lease relating to all or any portion of the Mortgaged Property
other than in favor of Mortgagee, or (ii) except as expressly permitted under
the Credit Agreement, without the prior written consent of Mortgagee, execute or
permit to exist any Lease of any of the Mortgaged Property.
          (b) As to any Lease now in existence or subsequently consented to by
Mortgagee, except as expressly permitted under the Credit Agreement, Mortgagor
shall not, without the prior written consent of Mortgagee, accept a surrender or
terminate, cancel, rescind, supplement, alter, revise, modify or amend such
Lease or permit any such action to be taken nor shall Mortgagor accept the
payment of rent more than thirty (30) days in advance of its due date.
          11. Further Assurances. To further assure Mortgagee’s rights under
this Mortgage, Mortgagor agrees upon demand of Mortgagee to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be

9



--------------------------------------------------------------------------------



 




included in the Mortgaged Property, a separate assignment of each Lease in
recordable form and any Uniform Commercial Code financing statements) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee.
          12. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of
the covenants or agreements of Mortgagor (other than with respect to the failure
to maintain insurance as required hereunder, in which case Mortgagee can
immediately perform), and such failure constitutes an Event of Default, without
waiving or releasing Mortgagor from any obligation or default under this
Mortgage, may, at any time (but shall be under no obligation to) pay or perform
the same, and the amount or cost thereof, with interest at the rate provided for
in Section 2.16(c) of the Credit Agreement, shall immediately be due from
Mortgagor to Mortgagee and the same shall be secured by this Mortgage and shall
be a lien on the Mortgaged Property prior to any right, title to, interest in or
claim upon the Mortgaged Property attaching subsequent to the lien of this
Mortgage. No payment or advance of money by Mortgagee under this Section 12
shall be deemed or construed to cure Mortgagor’s default or waive any right or
remedy of Mortgagee.
          13. Hazardous Material. Mortgagee shall have the right at any time to
conduct an environmental audit of the Premises and Mortgagor shall cooperate in
the conduct of such environmental audit. Mortgagor shall give Mortgagee and its
agents and employees access to the Premises to remove Materials of Environmental
Concern. Mortgagor shall comply with all provisions of Section 6.8 of the Credit
Agreement regarding Materials of Environmental Concern and Environmental Laws.
          14. Events of Default. The occurrence of an Event of Default under the
Credit Agreement shall constitute an Event of Default hereunder.
          15. Remedies. (a) Upon the occurrence and during the continuation of
any Event of Default, in addition to any other rights and remedies Mortgagee may
have pursuant to the Loan Documents, or as provided by law, and without
limitation, (a) if such event is an Event of Default specified in clause (i) or
(ii) of Section 8(f) of the Credit Agreement with respect to Mortgagor,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under the Credit Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (b) if such event is any other Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to Mortgagor declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate and declare the Loans (with accrued
interest thereon) and all other amounts owing under this Mortgage and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. Except as expressly provided
above in this Section 15, presentment, demand, protest and all other notices of
any kind are hereby expressly

10



--------------------------------------------------------------------------------



 




waived. In addition, upon the occurrence and during the continuation of any
Event of Default, Mortgagee may immediately take such action, without notice or
demand, as it deems advisable to protect and enforce its rights against
Mortgagor and in and to the Mortgaged Property, including, but not limited to,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such manner as Mortgagee may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:
     (i) Mortgagee may, to the extent permitted by applicable law, (A) take
immediate possession of all of the Mortgaged Property and take such action as
Mortgagee, in its sole judgment, deems necessary to protect and preserve the
Mortgaged Property, (B) institute, maintain and complete an action of mortgage
foreclosure against all or any part of the Mortgaged Property and cause the
Mortgaged Property to be sold in total or in parts, (C) purchase the Mortgaged
Property at foreclosure sale, (D) institute and maintain an action on the
Indebtedness, (E) sell all or part of the Mortgaged Property (Mortgagor
expressly granting to Mortgagee the power of sale), or (F) take such other
action at law or in equity for the enforcement of this Mortgage or any of the
Loan Documents as the law may allow. Mortgagee may proceed in any such action to
final judgment and execution thereon for all sums due hereunder, together with
interest thereon at the rate provided for in Section 2.16(c) of the Credit
Agreement and all costs of suit, including, without limitation, reasonable
attorneys’ fees and disbursements. Interest at the rate provided for in Section
2.16(c) of the Credit Agreement shall be due on any judgment obtained by
Mortgagee from the date of judgment until actual payment is made of the full
amount of the judgment.
     (ii) Mortgagee may personally, or by its agents, attorneys and employees
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral as security for the Indebtedness and Obligations enter into
and upon the Mortgaged Property and each and every part thereof and exclude
Mortgagor and its agents and employees therefrom without liability for trespass,
damage or otherwise (Mortgagor hereby agreeing to surrender possession of the
Mortgaged Property to Mortgagee upon demand at any such time) and use, operate,
manage, maintain and control the Mortgaged Property and every part thereof.
Following such entry and taking of possession, Mortgagee shall be entitled,
without limitation, (x) to lease all or any part or parts of the Mortgaged
Property for such periods of time and upon such conditions as Mortgagee may, in
its discretion, deem proper, (y) to enforce, cancel or modify any Lease and
(z) generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.
          (b) In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered, (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held.
          16. Sale of the Properties; Application of Proceeds. Subject to the
requirements of applicable law, the proceeds or avails of a foreclosure sale and
all moneys received by

11



--------------------------------------------------------------------------------



 




Mortgagee pursuant to any right given or action taken under the provisions of
this Mortgage, shall be applied as follows:
          First: To the payment of the costs and expenses of any such sale or
other enforcement proceedings in accordance with the terms hereof and of any
judicial proceeding wherein the same may be made, and in addition thereto,
reasonable compensation to Mortgagee, its agents and counsel, and of all sums
due to Mortgagee under the Loan Documents and all actual out-of-pocket expenses,
advances, liabilities and sums made or furnished or incurred by Mortgagee or the
holders under this Mortgage and the Loan Documents, together with interest at
the rate provided for in Section 2.16 of the Credit Agreement (or such lesser
amount as may be the maximum amount permitted by law), and all taxes,
assessments or other charges, except any taxes, assessments or other charges
subject to which the Mortgaged Property shall have been sold;
          Second: To the payment of the whole amount when due, owing or unpaid
upon the Indebtedness for principal and interest; and in case such proceeds
shall be insufficient to pay in full the whole amount so due and unpaid, then
first, to the payment of all amounts of interest at the time due and payable on
the Indebtedness, without preference or priority of any installment of interest
over any other installment of interest, and second, to the payment of all
amounts of principal; all such payments of principal and interest to be made
ratably to the holders entitled thereto;
          Third: To the payment of any other sums required to be paid by
Mortgagor pursuant to any provision of this Mortgage, the Credit Agreement, any
other Loan Documents and any other document or instrument securing the
Indebtedness; and
          Fourth: To the payment of the surplus, if any, to whomsoever may be
lawfully entitled to receive the same.
          17. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale
made under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Indebtedness or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Credit Agreement, Notes,
Guarantee and Collateral Agreement and documents evidencing expenditures secured
hereby may be presented to the Person conducting the sale in order that the
amount so used or applied may be credited upon the Indebtedness as having been
paid.
          18. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Mortgagee as a matter of right and without notice to
Mortgagor, unless otherwise required by applicable law, and without regard to
the adequacy or inadequacy of the Mortgaged Property or any other collateral as
security for the Indebtedness and Obligations or the interest of Mortgagor
therein, shall have the right to apply to any court having jurisdiction to
appoint a receiver or receivers or other manager of the Mortgaged Property, and
Mortgagor hereby

12



--------------------------------------------------------------------------------



 




irrevocably consents to such appointment and waives notice of any application
therefor (except as may be required by law). Any such receiver or receivers
shall have all the usual powers and duties of receivers in like or similar cases
and all the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, including, without limitation and to the extent permitted by law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.
          19. Extension, Release, etc. (a) Without affecting the lien or charge
of this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of the Indebtedness,
Mortgagee may, from time to time and without notice, agree to (i) release any
person liable for the Indebtedness, (ii) extend the maturity or alter any of the
terms of the Indebtedness or any guaranty thereof, (iii) grant other
indulgences, (iv) release or reconvey, or cause to be released or reconveyed at
any time at Mortgagee’s option any parcel, portion or all of the Mortgaged
Property, (v) take or release any other or additional security for any
obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto. If at any time this Mortgage shall secure less
than all of the principal amount of the Indebtedness, it is expressly agreed
that any repayments of the principal amount of the Indebtedness shall not reduce
the amount of the lien of this Mortgage until the lien amount shall equal the
principal amount of the Indebtedness outstanding.
          (b) No recovery of any judgment by Mortgagee and no levy of an
execution under any judgment upon the Mortgaged Property or upon any other
property of Mortgagor shall affect the lien of this Mortgage or any liens,
rights, powers or remedies of Mortgagee hereunder, and such liens, rights,
powers and remedies shall continue unimpaired.
          (c) If Mortgagee shall have the right to foreclose this Mortgage,
Mortgagor authorizes Mortgagee at its option to foreclose the lien of this
Mortgage subject to the rights of any tenants of the Mortgaged Property. The
failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights will not be asserted by Mortgagor as a
defense to any proceeding instituted by Mortgagee to collect the Indebtedness or
to foreclose the lien of this Mortgage.
          (d) Unless expressly provided otherwise, in the event that ownership
of this Mortgage and title to the Mortgaged Property or any estate therein shall
become vested in the same Person, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.
          20. Security Agreement under Uniform Commercial Code. (a) It is the
intention of the parties hereto that this Mortgage shall constitute a Security
Agreement within the meaning of the Uniform Commercial Code (the “Code”) of the
State of [___]. If an Event of Default shall occur under this Mortgage, then in
addition to having any other right or remedy available at law or in equity,
Mortgagee shall have the option of either (i) proceeding under the Code and
exercising such rights and remedies as may be provided to a secured party by the
Code with respect to all or any portion of the Mortgaged Property which is
personal property (including, without limitation, taking possession of and
selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting

13



--------------------------------------------------------------------------------



 




the Mortgaged Property in accordance with Mortgagee’s rights, powers and
remedies with respect to the real property (in which event the default
provisions of the Code shall not apply). If Mortgagee shall elect to proceed
under the Code, then five days’ notice of sale of the personal property shall be
deemed reasonable notice and the reasonable expenses of retaking, holding,
preparing for sale, selling and the like incurred by Mortgagee shall include,
but not be limited to, attorneys’ fees and legal expenses. At Mortgagee’s
request, Mortgagor shall assemble the personal property and make it available to
Mortgagee at a place designated by Mortgagee which is reasonably convenient to
both parties.
          (b) Mortgagor and Mortgagee agree, to the extent permitted by law,
that: (i) this Mortgage upon recording or registration in the real estate
records of the proper office shall constitute a financing statement filed as a
“fixture filing” within the meaning of the Code; (ii) Mortgagor is the record
owner of the Real Estate; and (iii) the addresses of Mortgagor and Mortgagee are
as set forth on the first page of this Mortgage.
          (c) Mortgagor, upon request by Mortgagee from time to time, shall
execute, acknowledge and deliver to Mortgagee one or more separate security
agreements, in form reasonably satisfactory to Mortgagee, covering all or any
part of the Mortgaged Property and will further execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any financing
statement, affidavit, continuation statement or certificate or other document as
Mortgagee may reasonably request in order to perfect, preserve, maintain,
continue or extend the security interest under and the priority of this Mortgage
and such security instrument. Mortgagor further agrees to pay to Mortgagee on
demand all costs and expenses incurred by Mortgagee in connection with the
preparation, execution, recording, filing and re-filing of any such document and
all reasonable costs and expenses of any record searches for financing
statements Mortgagee shall reasonably require. If Mortgagor shall fail to
furnish any financing or continuation statement within 10 days after request by
Mortgagee, then pursuant to the provisions of the Code, Mortgagor hereby
authorizes Mortgagee, without the signature of Mortgagor, to execute and file
any such financing and continuation statements. The filing of any financing or
continuation statements in the records relating to personal property or chattels
shall not be construed as in any way impairing the right of Mortgagee to proceed
against any personal property encumbered by this Mortgage as real property, as
set forth above.
          21. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the
Rents as further security for the payment of the Indebtedness and performance of
the Obligations, and Mortgagor grants to Mortgagee the right to enter the
Mortgaged Property for the purpose of collecting the same and to let the
Mortgaged Property or any part thereof, and to apply the Rents on account of the
Indebtedness. The foregoing assignment and grant is present and absolute and
shall continue in effect until the Indebtedness is paid in full, but Mortgagee
hereby waives the right to enter the Mortgaged Property for the purpose of
collecting the Rents and Mortgagor shall be entitled to collect, receive, use
and retain the Rents until the occurrence of an Event of Default under this
Mortgage; such right of Mortgagor to collect, receive, use and retain the Rents
may be revoked by Mortgagee upon the occurrence of any Event of Default under
this Mortgage by giving not less than five days’ written notice of such
revocation to Mortgagor. In the event such notice is given, Mortgagor shall pay
over to Mortgagee, or to any receiver appointed to collect the Rents, any lease
security deposits. Mortgagor shall not accept prepayments of installments

14



--------------------------------------------------------------------------------



 




of Rent to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent, if any).
          22. Trust Funds. All lease security deposits of the Real Estate shall
be treated as trust funds not to be commingled with any other funds of
Mortgagor. Within 10 days after request by Mortgagee, Mortgagor shall furnish
Mortgagee satisfactory evidence of compliance with this Section 22, together
with a statement of all lease security deposits by lessees and copies of all
Leases not previously delivered to Mortgagee, which statement shall be certified
by Mortgagor.
          23. Additional Rights. The holder of any subordinate lien on the
Mortgaged Property shall have no right to terminate any Lease whether or not
such Lease is subordinate to this Mortgage nor shall any holder of any
subordinate lien join any tenant under any Lease in any action to foreclose the
lien or modify, interfere with, disturb or terminate the rights of any tenant
under any Lease. By recordation of this Mortgage all subordinate lienholders are
subject to and notified of this provision, and any action taken by any such
lienholder contrary to this provision shall be null and void. Upon the
occurrence of any Event of Default, Mortgagee may, in its sole discretion and
without regard to the adequacy of its security under this Mortgage, apply all or
any part of any amounts on deposit with Mortgagee under this Mortgage against
all or any part of the Indebtedness. Any such application shall not be construed
to cure or waive any Default or Event of Default or invalidate any act taken by
Mortgagee on account of such Default or Event of Default.
          24. Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of Section 10.2 of
the Credit Agreement to Mortgagor and to Mortgagee as specified therein.
          25. No Oral Modification. This Mortgage may not be amended,
supplemented or otherwise modified except in accordance with the provisions of
Section 10.1 of the Credit Agreement. To the extent permitted by applicable law,
any agreement made by Mortgagor and Mortgagee after the date of this Mortgage
relating to this Mortgage shall be superior to the rights of the holder of any
intervening or subordinate lien or encumbrance.
          26. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of the Indebtedness or Loan Documents, the obligations of Mortgagor
and of any other obligor under the Indebtedness or Loan Documents shall be
subject to the limitation that Mortgagee shall not charge, take or receive, nor
shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.
          27. Mortgagor’s Waiver of Rights. To the fullest extent permitted by
law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of any
portion of the Mortgaged Property, (ii) any

15



--------------------------------------------------------------------------------



 




extension of the time for the enforcement of the collection of the Indebtedness
or the creation or extension of a period of redemption from any sale made in
collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all Persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured indebtedness and marshalling in the event of foreclosure of the liens
hereby created.
          28. Remedies Not Exclusive. Mortgagee shall be entitled to enforce
payment of the Indebtedness and performance of the Obligations and to exercise
all rights and powers under this Mortgage or under any of the other Loan
Documents or other agreement or any laws now or hereafter in force,
notwithstanding some or all of the Indebtedness and Obligations may now or
hereafter be otherwise secured, whether by mortgage, security agreement, pledge,
lien, assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement, shall prejudice or in any manner affect Mortgagee’s right to
realize upon or enforce any other security now or hereafter held by Mortgagee,
it being agreed that Mortgagee shall be entitled to enforce this Mortgage and
any other security now or hereafter held by Mortgagee in such order and manner
as Mortgagee may determine in its absolute discretion. No remedy herein
conferred upon or reserved to Mortgagee is intended to be exclusive of any other
remedy herein or by law provided or permitted, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute. Every power or remedy given by any
of the Loan Documents to Mortgagee or to which it may otherwise be entitled, may
be exercised, concurrently or independently, from time to time and as often as
may be deemed expedient by Mortgagee. In no event shall Mortgagee, in the
exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and Mortgagee
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.
          29. Multiple Security. If (a) the Premises shall consist of one or
more parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold one or more additional mortgages, liens, deeds of trust or other security
(directly or indirectly) for the Indebtedness upon other property in the State
in which the Premises are located (whether or not such property is owned by
Mortgagor or by others) or (c) both the circumstances described in clauses
(a) and (b) shall be true, then to the fullest extent permitted by law,
Mortgagee may, at its election, commence or consolidate in a single foreclosure
action all foreclosure proceedings against all such collateral securing the
Indebtedness (including the Mortgaged Property), which action may be brought or
consolidated in the courts of any county in which any of such collateral is
located. Mortgagor acknowledges that the right to maintain a consolidated
foreclosure action is a specific inducement to Mortgagee

16



--------------------------------------------------------------------------------



 




to extend the Indebtedness, and Mortgagor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens which it may now or hereafter have. Mortgagor
further agrees that if Mortgagee shall be prosecuting one or more foreclosure or
other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Indebtedness, or if Mortgagee shall have obtained a
judgment of foreclosure and sale or similar judgment against such collateral,
then, whether or not such proceedings are being maintained or judgments were
obtained in or outside the State in which the Premises are located, Mortgagee
may commence or continue foreclosure proceedings and exercise its other remedies
granted in this Mortgage against all or any part of the Mortgaged Property and
Mortgagor waives any objections to the commencement or continuation of a
foreclosure of this Mortgage or exercise of any other remedies hereunder based
on such other proceedings or judgments, and waives any right to seek to dismiss,
stay, remove, transfer or consolidate either any action under this Mortgage or
such other proceedings on such basis. Neither the commencement nor continuation
of proceedings to foreclose this Mortgage nor the exercise of any other rights
hereunder nor the recovery of any judgment by Mortgagee in any such proceedings
shall prejudice, limit or preclude Mortgagee’s right to commence or continue one
or more foreclosure or other proceedings or obtain a judgment against any other
collateral (either in or outside the State in which the Premises are located)
which directly or indirectly secures the Indebtedness, and Mortgagor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other proceedings or exercise of any remedies in such
proceedings based upon any action or judgment connected to this Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other proceedings or any action under this Mortgage on
such basis. It is expressly understood and agreed that to the fullest extent
permitted by law, Mortgagee may, at its election, cause the sale of all
collateral which is the subject of a single foreclosure action at either a
single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Indebtedness (directly or
indirectly) in the most economical and least time-consuming manner.
          30. Successors and Assigns. All covenants of Mortgagor contained in
this Mortgage are imposed solely and exclusively for the benefit of Mortgagee
and its successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Mortgagee at any time if in its sole
discretion it deems such waiver advisable. All such covenants of Mortgagor shall
run with the land and bind Mortgagor, the successors and assigns of Mortgagor
(and each of them) and all subsequent owners, encumbrancers and tenants of the
Mortgaged Property, and shall inure to the benefit of Mortgagee, its successors
and assigns. The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of Mortgagors shall be joint and several.
          31. No Waivers, etc. Any failure by Mortgagee to insist upon the
strict performance by Mortgagor of any of the terms and provisions of this
Mortgage shall not be deemed to be a waiver of any of the terms and provisions
hereof, and Mortgagee,

17



--------------------------------------------------------------------------------



 




notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Mortgagor of any and all of the terms and provisions
of this Mortgage to be performed by Mortgagor. Mortgagee may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
security held for the obligations secured by this Mortgage without, as to the
remainder of the security, in anywise impairing or affecting the lien of this
Mortgage or the priority of such lien over any subordinate lien.
          32. Governing Law, etc. This Mortgage shall be governed by and
construed in accordance with the laws of [___], except that Mortgagor expressly
acknowledges that by its terms the Credit Agreement and the Notes shall be
governed and construed in accordance with the laws of the State of New York,
without regard to principles of conflict of law, and for purposes of
consistency, Mortgagor agrees that in any in personam proceeding related to this
Mortgage the rights of the parties to this Mortgage shall also be governed by
and construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State, without regard to principles
of conflict of law.
          33. Certain Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Mortgage shall be used interchangeably in singular or plural form and the
word “Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of
the Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “Notes” or “Guarantee” shall mean the “Notes”, “Credit Agreement”, the
“Guarantee”, the “Collateral Agreement”, or any other evidence of indebtedness
secured by this Mortgage, the word “person” shall include any individual,
corporation, partnership, trust, unincorporated association, government,
governmental authority, or other entity, and the words “Mortgaged Property”
shall include any portion of the Mortgaged Property or interest therein.
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. The captions in this
Mortgage are for convenience or reference only and in no way limit or amplify
the provisions hereof.
          [34. Maximum Secured Amount. With respect to this Mortgage on
properties located in [___], the maximum amount secured hereby is $___. Property
located in [___] may be released from this Mortgage upon payment of the above
amount secured in [___]. The aggregate maximum Indebtedness under the Credit
Agreement is $[___].]

18



--------------------------------------------------------------------------------



 




          This Mortgage has been duly executed by Mortgagor on the date first
above written.

              DOANE PET CARE COMPANY
 
       
 
  By:    
 
       
 
      Name:

CORPORATION

             
STATE OF NEW YORK
    )      
 
    :     ss.:
COUNTY OF NEW YORK
    )      

          BE IT REMEMBERED, that on this [___] day of ___, 200_, before me, the
undersigned, a Notary Public in and for the County and State aforesaid, came
___, ___of Doane Pet Care Company, a corporation duly organized, incorporated
and existing under and by virtue of the laws of Delaware, who is personally
known to me to be the same person who executed the above and foregoing
instrument of writing on behalf of said corporation, and such person duly
acknowledged the execution of the same to be the act and deed of said
corporation.
          IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my
notarial seal the day and year last above written.

     
 
   
 
  Notary Public

[Notarial Stamp]
My Appointment Expires:

19



--------------------------------------------------------------------------------



 



Schedule A
Description of the Premises
[Attach Legal Description of all parcels]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
CREDIT AGREEMENT
[FORM OF ASSIGNMENT AND ASSUMPTION]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

             
1.
  Assignor:  
 
   
 
           
2.
  Assignee:  
 
            [and is an Affiliate/Approved Fund of [identify Lender]1]
 
           
3.
  Borrower:   Doane Pet Care Company    

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



         
4.
  Administrative Agent:   Lehman Commercial Paper Inc., as the administrative
agent under the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement dated as of October 24, 2005 among Doane
Pet Care Company, the Lenders parties thereto, Lehman Commercial Paper Inc., as
Administrative Agent, and the other agents parties thereto.
 
       
6.
  Assigned Interest:    

                                  Aggregate                     Amount of      
    Percentage         Commitment/Lo   Amount of   Assigned of     Facility  
ans for all   Commitment/Lo   Commitment/Lo     Assigned2   Lenders3   ans
Assigned3   ans4   CUSIP Number
 
    $       $       %      
 
    $       $       %      
 
    $       $       %      

     
[7. Trade Date:
                      ]5

[Page break]
 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)   3   Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.   4   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.   5   To be
completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

2



--------------------------------------------------------------------------------



 



Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
      Title:
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
      Title:

[Consented to and]6 Accepted:
LEHMAN COMMERCIAL PAPER INC., as
  Administrative Agent

         
By
       
 
       
 
  Title:    
 
        [Consented to:]7    
 
        DOANE PET CARE COMPANY    
 
       
By
       
 
       
 
  Title:    

 

6   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   7   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, L/C Issuer) is required by
the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(c) or 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
CREDIT AGREEMENT
[FORM OF OPINION OF COUNSEL FOR THE LOAN PARTIES]
Lehman Commercial Paper Inc., as Administrative Agent
745 Seventh Avenue
New York, NY 10019
and
each of the Lenders party to the Credit Agreement

     
Re:
  Credit Agreement (“Credit Agreement”) dated as of October 24, 2005 among Doane
Pet Care Enterprises, Inc., a Delaware corporation (“Holdings”), Doane Pet Care
Company, a Delaware corporation (the “Borrower”), as borrower, the lenders now
or hereafter signatory thereto (individually, a “Lender” and collectively, the
“Lenders”), and Lehman Commercial Paper Inc., as administrative agent for the
Lenders (the “Administrative Agent”) and collateral agent for the Secured
Parties (the “Collateral Agent”).

Ladies and Gentlemen:
     We have acted as special counsel for Holdings, the Borrower and the other
Persons listed on Annex I (Holdings, the Borrower and such Persons collectively
being the “Loan Parties”) and Wilchester Investments Limited (“WIL”), in
connection with the execution and delivery of the Credit Agreement. This opinion
is being furnished to you pursuant to Section 5.1(h) of the Credit Agreement.
All capitalized terms not defined herein, in Annex I or Annex II shall have the
same meanings assigned to them in the Credit Agreement.
     In connection with the opinions set forth herein, we have examined
originals, or copies certified or otherwise identified to our satisfaction, of
the documents listed on Annex II (the “Loan Documents”). In rendering the
opinions set forth herein, with respect to factual matters, we have relied upon,
and assumed the accuracy of statements made in, certificates of officers of the
Loan Parties, certificates or telegrams of public officials and such other

 



--------------------------------------------------------------------------------



 



documents, records and information as we have deemed necessary or appropriate.
We have assumed that all signatures are genuine; that all documents submitted to
us as originals are authentic; that all documents submitted to us as copies
conform to the originals; and that the facts stated in all such documents are
true and correct. In rendering this opinion, we have not made any independent
investigation as to accuracy or completeness of any facts or representations,
warranties, data or other information, whether written or oral, that may have
been made by or on behalf of the parties, except as specifically set forth
herein.
     Based upon the foregoing, and subject to the qualifications set forth
herein, it is our opinion that:
     1. Each of the Borrower, Holdings, Doane Management Corp. and DPC
Investment Corp. is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. Doane/Windy Hill Joint
Venture L.L.C. is a limited liability company duly formed and validly existing
and in good standing under the laws of the State of Texas.
     2. Each of the Loan Parties has taken all necessary corporate or limited
liability company action to authorize the execution and delivery of, and
performance of its obligations (including the granting of Liens) under, each of
the Loan Documents to which it is a party. Such execution, delivery and
performance of its obligations under the Loan Documents to which it is a party
will not (i) result in a violation of such Loan Party’s Certificate of
Incorporation, By-laws or limited liability company agreement, as applicable, or
Stockholders Agreements or, assuming that proceeds of Loans will be used in
accordance with the terms of the Credit Agreement, any Applicable Law (as
defined herein), (ii) result in a violation of or constitute a breach or default
under any material agreement shown on Schedule I of Annex III attached hereto
(“Material Agreement”) or instrument or any material judicial or regulatory
order binding upon it, or (iii) result in the creation or imposition of any Lien
on any of its properties pursuant to any such Material Agreement, instrument or
judicial or regulatory order. Each of the Loan Documents to which any Loan Party
is a party (other than Notes issued after the date hereof) has been duly
authorized, executed and delivered by each Loan Party, respectively. The
execution, delivery and performance by WIL of its obligations under the Loan
Documents to which it is a party will not result in a violation of any
Applicable Law.
     As used in this opinion, the term “Applicable Law” means the General
Corporation Law of the State of Delaware, the Limited Liability Company Act of
the State of Texas and those laws, rules and regulations of the State of New
York and of the United States which, in our experience, exercising customary
professional diligence, are normally applicable to transactions of the type
provided for in the Loan Documents The term “Applicable Law”

 



--------------------------------------------------------------------------------



 



does not include, and we express no opinion with regard to (a) any New York or
federal law, rule or regulation relating to (i) pollution or protection of the
environment, (ii) zoning, land use, building or construction, or (iii) labor,
employee rights and benefits, or occupational safety and health, (b) antitrust
laws, (c) tax laws, rules and regulations or (d) state or federal securities
laws other than as specifically referred to in paragraphs 6 and 7.
     3. Each of the Loan Documents constitutes, and each other Note when duly
executed and delivered for value will constitute, the legal, valid and binding
obligation of each Loan Party which is a party thereto, enforceable (other than
the Mortgages) against such Person in accordance with its terms. The Guarantee
and Collateral Agreement constitutes the legal, valid and binding obligation of
WIL, enforceable against WIL in accordance with its terms.
     4. No authorization, consent, approval, license or exemption of, or filing
or registration with, any Governmental Authority of the United States or the
State of New York or any Governmental Authority of the State of Delaware in
connection with any application of the General Corporation Law of the State of
Delaware or any Governmental Authority of the State of Texas in connection with
any application of the Limited Liability Company Act of the State of Texas is
necessary for either the due execution and delivery by any Loan Party or WIL of
the Loan Documents to which it is a party or the payment by any Loan Party of
the Loans or any other amounts payable under the Loan Documents.
     5. There are, to the best of our knowledge, no actions, suits or
proceedings pending or threatened against any Loan Party or their properties
which involves the possibility of any judgment or liability against such Loan
Party which could reasonably be expected to affect the validity or
enforceability of any material provision of any Loan Document.
     6. No Loan Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     7. No Loan Party is a “holding company” within the meaning of Public
Utility Holding Company Act of 1935, as amended.
     8. The Guarantee and Collateral Agreement creates in favor of the
Collateral Agent for the benefit of the Lenders a security interest in the
Collateral in which a security interest may be created under Article 9 of the
Uniform Commercial Code of the State of New York (the “New York UCC”) as in
effect in the State of New York on the date hereof (the “Article 9 Collateral”)
to secure the Obligations.

 



--------------------------------------------------------------------------------



 



     9. With respect to all stock certificates for the certificated Pledged
Stock (as defined in the Guarantee and Collateral Agreement) listed on
Schedule 2 to the Guarantee and Collateral Agreement, upon the Collateral Agent
taking possession in the State of New York of such Pledged Stock accompanied by
relevant stock powers, the security interest of the Collateral Agent for the
benefit of the Lenders is perfected by “control” (within the meaning of
Section 8-106 of the New York UCC). Assuming neither the Collateral Agent nor
any Lender has notice of any adverse claim (within the meaning of Section 8-105
of the New York UCC) to the Pledged Stock, the Collateral Agent will acquire the
security interest in the Pledged Stock free of any adverse claim in accordance
with Section 8-303 of the New York UCC.
     10. Assuming delivery in New York to, and continued possession in New York
by, the Collateral Agent of all Pledged Notes (as defined in the Guarantee and
Collateral Agreement) listed on Schedule 2 to the Guarantee and Collateral
Agreement, the execution and delivery of the Guarantee and Collateral Agreement
and each such Pledged Note, creates a valid and perfected security interest in
the Pledged Notes pledged under the Guarantee and Collateral Agreement as
security for the Obligations.
     11. Upon the filing of the Financing Statements in the Office of the
Secretary of State of Delaware for the Borrower, Holdings, Doane Management
Corp. and DPC Investment Corp. and in the Office of the Secretary of State of
Texas for Doane/Windy Hill Joint Venture L.L.C., the Collateral Agent will have
a perfected security interest for the ratable benefit of the Lenders in that
portion of the of the Article 9 Collateral subject thereto, to the extent
adequately described in the Guarantee and Collateral Agreement and the Financing
Statements and to the extent perfection under the Uniform Commercial Code of the
State of Delaware (the “Delaware UCC”) for the Delaware entities and under the
Uniform Commercial Code of the State of Texas (the “Texas UCC”) for the Texas
entity may occur by the filing of financing statements in the Office of the
Secretary of State of Delaware or Texas, as the case may be.
     12. The Financing Statements are in appropriate form for filing in the
Offices of the Secretaries of State of Delaware and Texas, as the case may be.
     The foregoing opinions are subject to the following additional assumptions
and qualifications:
     a. The opinions expressed above are qualified in that we express no opinion
as to: (i) the availability of equitable remedies, including but not limited to
specific performance; (ii) the enforceability of any foreclosure or other rights
and remedies which are not specified in the New York UCC or other applicable law
or which are not permitted by or are inconsistent with the New York UCC or other

 



--------------------------------------------------------------------------------



 



applicable law; (iii) provisions affecting rights to notices and relating to
waivers by any Loan Party or WIL or precluding a Loan Party, WIL or an account
debtor under an assigned account from asserting certain claims or defenses or
from obtaining certain rights and remedies; (iv) provisions relating to delay or
omission of enforcement of, or restriction of access to rights or remedies,
severability, marshaling of assets, set-offs, indemnities, exculpation clauses,
rights of third parties, prohibitions against the transfer, alienation or
hypothecation of property, transfer of rights by foreclosure, provisions
providing for non-judicial foreclosure to the extent limited by the “due
process” clause of the Constitution of the United States or the State of New
York (other than as provided under Chapter 9 of the New York UCC),
transferability of properties which are by their nature nontransferable or sales
in inverse order of alienation; (v) provisions purporting to establish
evidentiary standards for suits or proceedings to enforce the Loan Documents;
(vi) provisions permitting acceleration of future amounts due , except when done
in direct compliance with all provisions of applicable law; (vii) provisions
granting to the Collateral Agent or any other Person the proceeds of insurance
except on policies in full force with loss payable clauses payable to such
Person; (viii) the enforceability of provisions that attempt to appoint any
Agent, any Lender or others as any Loan Party’s or WIL’s proxy or
attorney-in-fact or ratify acts prior to such action being taken or require any
Person to cause a holder of its equity interests to take or refrain from taking
a particular action; (ix) the enforceability of provisions purporting to waive
or not give effect to rights to notices, objections, demands, legal defenses or
other rights or benefits that cannot be waived or rendered ineffective under
applicable law, including without limitation, the waiver or variance of any
rights and duties set forth in Section 9-602 of the Delaware UCC or the New York
UCC, and provisions that decisions by a party are conclusive or which obligate
the Loan Parties or WIL to take actions, the taking of which is discretionary
with or subject to the approval of another or which is otherwise subject to a
contingency, the fulfilment of which is not within the control of the Loan
Parties or WIL; (x) the enforceability of provisions relating to subrogation,
contribution, delays or restrictions on access to legal or equitable remedies or
evidentiary presumptions; (xi) the enforceability of provisions attempting to
establish jurisdiction or proper venue for the filing and maintenance of any
claim, suit or action with respect to the Loan Documents or the waiver of the
right to trial by jury; and (xii) provisions that prohibit oral amendments to
waivers of provisions of the Loan Documents. In addition, except as otherwise
provided herein, nothing herein should be construed to express an opinion as to
(1) the perfection of any Lien created by any of the Loan Documents other than
as set forth in paragraphs 9, 10 and 11; (2) the priority of any Lien; and
(3) title to or ownership of any property. Finally, except for paragraphs 9, 10,
and 11, we express no opinion with respect to the perfection of any security
interest to the extent that, pursuant to

 



--------------------------------------------------------------------------------



 



Sections 1-301 and 9-301 of the New Yew UCC, the laws of a jurisdiction other
than the State of New York, the Texas UCC or the Delaware UCC govern with
respect to the perfection and nonperfection of security interests and the effect
thereof.
     b. The opinions expressed above are expressly given subject to the effect
of applicable bankruptcy, arrangement, fraudulent transfer, insolvency,
moratorium, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights, and to general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law), including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing. As such, a court
applying such principles of equity, among other things, might not allow the
declaration of an Event of Default based upon an event deemed to be immaterial
or might not require a Loan Party or WIL to perform certain covenants.
     c. As to the opinions expressed in paragraph 1, we have relied solely upon
certificates issued by the Secretary of State of the State of Delaware, the
Office of Comptroller of the State of Texas and the Texas Secretary of State.
     d. As to the opinions expressed in paragraph 2, our opinion is limited to
the agreements, instruments and judicial or regulatory orders that an officer of
Holdings has identified to us as material in an officer’s certificate, a copy of
which is attached hereto as Annex III. As to the opinions expressed in paragraph
5, 6 and 7, we have rendered our opinion in reliance upon factual statements,
which we have assumed to be true, certified to us by an officer of the Borrower
in such officer’s certificate.
     e. As to the opinions expressed in paragraphs 3, 8, 9, 10, and 11, each
opinion is subject to the following qualifications:
          (i) We express no opinion with respect to transactions or the
creation, attachment, perfection, non-perfection or the effect thereof of any
security interest in collateral not within the scope of Chapter 9 of the
Delaware UCC, New York UCC or Texas UCC, including without limitation,
collateral that is subject to a foreign country or any governmental unit of such
foreign country, another statute of any state or governmental unit of such state
or a statute, regulation or treaty of the United States, including without
limitation accounts that are due from the United States or any State of the
United States or any agency or department of the United States or any state and
are subject to the Federal Assignment of Claims Act or similar state statutes.

 



--------------------------------------------------------------------------------



 



          (ii) We note that in the case of proceeds, continuation of perfection
of the security interest is limited to the extent set forth by the applicable
provisions of the Delaware UCC, Texas UCC and the New York UCC, including
without limitation, Section 9-315 of the Delaware UCC and New York UCC and
Section 9.315 of the Texas UCC. We also note that under Section 9-320 of the
Delaware UCC and New York UCC, and Section 9.320 of the Texas UCC buyers in the
ordinary course may take the collateral so purchased free of your security
interest.
          (iii) We note that continuation statements as required by
Sections 9-316, 9-507 and 9-515 of the Delaware UCC and Sections 9.316, 9.507
and 9.515 of the Texas UCC must be filed in order to maintain the effectiveness
of the financing statements. With regard to Sections 9-316 and 9-507 of the
Delaware UCC and 9.316 and 9.507 of the Texas UCC, we call to your attention
that the perfection of the your security interests will be terminated as to any
collateral acquired by any Loan Party or WIL more than four months after it so
changes its location to a different jurisdiction or changes its name, identity
or corporate structure as to make its financing statement seriously misleading,
unless new appropriate financing statements are properly filed before the
expiration of such four months.
          (iv) We express no opinion as to the creation, attachment, perfection,
non-perfection or the effect thereof of any security interest or the
enforceability of the provisions of the Loan Documents granting or pertaining to
a Lien in patents, patent licenses, trademarks or trademark licenses or any
other intellectual property except to the extent Article 9 of the New York UCC,
the Texas UCC or the Delaware UCC may be applicable to the foregoing.
          (v) We express no opinion with regard to the perfection,
non-perfection, the effect thereof or the enforceability of (A) any agricultural
lien, (B) any security interest in any collateral subject to or covered by a
certificate of title or registration, whether local, national or international,
or that constitutes consumer goods, equipment used in farming operations, farm
products, crops, deposit accounts, electronic chattel paper, or a letter of
credit or letter of credit right, (C) any security interest in collateral that
is or becomes a fixture or that is installed in or affixed to, or becomes either
a fixture, commingled goods or a part of a product or mass with goods which are
not items of collateral or that is in the possession of a bailee or the
possession of a third party who has not complied with Section 9-313 of the New
York UCC or Delaware UCC and Section 9.313 of the Texas UCC, (D) any security
interest in any collateral that is timber, timber to be cut, as-extracted
collateral and related accounts and general intangibles resulting from the sale
thereof, or (E) beneficial interests in a trust or a decedent’s estate and
policies of insurance.

 



--------------------------------------------------------------------------------



 



          (vi) We note that in the case of property that becomes collateral
after the date hereof, Section 552 of the Federal Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the Federal Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case.
          (vii) We note that the security interests can attach only to such
rights as the Person who is the grantor of the security interest may have in the
collateral. We have assumed in each case that value has been given to each Loan
Party and WIL, as appropriate, and that each Loan Party and WIL, as appropriate,
has rights in the collateral equivalent to those upon which it has granted a
security interest or otherwise has the power to transfer rights in the
collateral to a secured party, and no opinion is expressed or implied as to such
matters.
          (viii) We call to your attention that the perfection of the above
security interests will be terminated as to any Collateral acquired by the
relevant Loan Party more than four months after it so changes its name, identity
or corporate structure as to make the Financing Statements seriously misleading,
unless new appropriate financing statements indicating the new name, identity or
corporate structure of such Loan Party or WIL are properly filed before the
expiration of such four months.
          (ix) In the case of negotiable documents, goods, instruments, money or
tangible chattel paper, we express no opinion as to the effect of perfection or
nonperfection of a non-possessory security interest in such collateral while
located in a jurisdiction other than the State of New York. We also note that in
the case of money (other than identifiable cash proceeds, in which case,
Section 9-315 of the Delaware UCC and the New York UCC apply), the security
interests of the Collateral Agent and the Lenders therein cannot be perfected by
the filing of a financing statement, but will be perfected if possession thereof
is obtained in accordance with the applicable provisions of the New York UCC.
          (x) We express no opinion of the ability of the Collateral Agent, any
Lender or any other Person to foreclose on, become the owner of, or validly
transfer or assume, all of the rights and duties of any Loan Party as a party to
any contract or agreement under which its rights, obligations, or duties are not
freely assignable or transferable. We express no opinion with regard to creation
or perfection of security interests under the Loan Documents in the case of
goods which are subject of a lease from a Loan Party to a third person which is
intended as security and not a true lease.

 



--------------------------------------------------------------------------------



 



     f. With respect to our opinion in paragraphs 3, 8, 9, 10, and 11, we note
the following:
          (i) The remedies under the Guarantee and Collateral Agreement to sell
or offer for sale any of the Pledged Securities referred to therein are subject
to compliance with applicable state and federal securities laws. In addition,
the rights and remedies of the Collateral Agent and the Lenders to take certain
action set forth in the Guarantee and Collateral Agreement may be limited if an
executed stock power, having the share certificates being pledged, is not
received or otherwise subject to limitations imposed by the Limited Liability
Company Act of the State of Texas.
          (ii) Voting rights granted to the Collateral Agent pertaining to any
Loan Party or WIL are subject to its receipt of valid, unrevoked proxies or the
proper registration of the Pledged Shares in the name of the Collateral Agent;
and the rights in the Pledged Shares will be subject to legended restrictions,
if any, set forth on the certificates evidencing the Pledged Shares. We express
no opinion with respect to the enforceability of the voting rights conveyed in
favor of the Collateral Agent pertaining to any Loan Party not organized under
the laws of the State of Delaware or with respect to any partnership or limited
liability company interests.
          (iii) We express no opinion with respect to the transfer or
registration requirements of the laws of the jurisdiction of the Kingdom of
Denmark (or any other jurisdiction specified by Doane Pet Care (Europe) ApS if
permitted by the laws of the Kingdom of Denmark) pursuant to which we understand
that Doane Pet Care (Europe) ApS is organized. As such, we note that the rights
and remedies afforded the Lender Group under the Guarantee and Collateral
Agreement relating to the securities issued by Doane Pet Care (Europe) ApS and
the rights and duties of such Person with respect to (A) registration of
transfer, (B) the effectiveness of registration of transfer, (C) duties of Doane
Pet Care (Europe) ApS to adverse claimants and (D) the assertion of adverse
claims, in each case, may be limited by the laws of the Kingdom of Denmark (or
any other jurisdiction specified by Doane Pet Care (Europe) ApS if permitted by
the laws of the Kingdom of Denmark). We also express no opinion as to the method
or methods for perfection of a security interest in uncertificated securities,
or the priority afforded such security interest, under the laws of the Kingdom
of Denmark (or any other jurisdiction specified by Doane Pet Care (Europe) ApS
if permitted by the laws of the Kingdom of Denmark) or the effect of perfection
or non-perfection under the laws of the Kingdom of Denmark (or any other
jurisdiction specified by Doane Pet Care (Europe) ApS if permitted by the laws
of the Kingdom of Denmark).

 



--------------------------------------------------------------------------------



 



     g. We express no opinion as to the sufficiency of any collateral to the
extent not described by category as set forth in Section 9 of the New York UCC.
     h. In rendering the opinions set forth in paragraph 3, we have assumed,
with your permission and without investigation, that no Loan Party nor any
affiliate of any Loan Party has paid or agreed to pay to the Administrative
Agent, the Collateral Agent or any Lender, or any of their respective
affiliates, any interest, fees, or other compensation which constitutes interest
under applicable law, except as expressly provided in the Loan Documents.
     i. We have assumed that all signatures are genuine; that all documents
submitted to us as originals are authentic; that all documents submitted to us
as copies conform to the originals; and that the facts stated in all such
documents are true and correct. In rendering this opinion, we have not made any
independent investigation as to accuracy or completeness of any facts or
representations, warranties, data or other information, whether written or oral,
that may have been made by or on behalf of the parties, except as specifically
set forth herein. In that connection, and including, without limitation,
paragraph 5, we have made no review of the files of any Loan Party whether in
the possession of such Loan Party or the possession of any other party. In
addition, we have made no investigation or review of any agreements,
instruments, judgments, decrees, franchises, permits, rules or other regulations
or decrees by which any Loan Party may be bound which were not identified in the
officer’s certificate referred to in qualification (d) and have made no
independent search through the records of any governmental authority or any
other Person as to the existence of any actions, suits, investigations or
proceedings, if any, pending or threatened against any Loan Party. Finally, our
knowledge as to any factual matter in connection with this opinion is limited to
the current actual knowledge of the lawyers in our firm who have participated in
the negotiation and preparation of this opinion, and does not include
constructive inquiry or imputed knowledge.
     j. We have assumed the due organization and existence of each party to the
Loan Documents (other than the Loan Parties). We have also assumed the corporate
power and authority of each party to the Loan Documents (other than the Loan
Parties) to execute and deliver, and to consummate the transactions contemplated
by, the Loan Documents to which it is a party and the due authorization,
execution and delivery of the Loan Documents by each party (other than the Loan
Parties) to the Loan Documents. Finally, we have assumed that the Loan Documents
constitute the legal, valid and binding obligations of each party to the Loan
Documents (other than the Loan Parties and WIL) and are enforceable against such
parties in accordance with their terms. We also express no opinion as to

 



--------------------------------------------------------------------------------



 



(i) the various state and federal laws regulating Lenders or the conduct of
their business that may relate to the transactions contemplated by the Loan
Documents, (ii) whether the credit facilities contemplated in the Credit
Agreement comply with any statutory, regulatory or other debt limits applicable
to any Lender or comply with any other statutes, laws, rules or regulations
which prescribe permissible and lawful investments for any Lender (either as to
type, amount, percentage of total investments or otherwise) and (iii) the effect
of the law of any jurisdiction other than the State of New York wherein any
Lender may be located or where an enforcement of the Loan Documents may be
sought which limits rates of interest legally chargeable or collectible.
     The opinions rendered herein are for the sole benefit of, and may only be
relied upon by, the Administrative Agent, the Collateral Agent and the Lenders
(and permitted assigns and participants as provided in the Credit Agreement) and
their respective counsel; and the opinions herein expressed are not to be used,
circulated or otherwise referred to in connection with any transaction other
than those contemplated by the Loan Documents. This opinion is specifically
limited to the presently effective laws of the State of New York and the United
States of America, the General Corporation Law of the State of Delaware and the
Limited Liability Company Act of the State of Texas, the Texas UCC and the
Delaware UCC (but only for the limited purposes of our opinions in paragraph 11
as to the perfection of the security interest in the collateral under the
Delaware UCC, as to which we have relied solely and without independent
investigation upon publicly available compilations of the Uniform Commercial
Code adopted by the State of Delaware as set forth on West Law Electronic Data
System, as updated through the date hereof). We have assumed that all
information contained therein as to perfection, non-perfection and the effect
thereof, filing locations, and the creation and enforceability of security
interests in collateral covered by the Delaware UCC, is correct and complete. We
do not purport to be experts in the laws of the State of Delaware, and with your
permission, we have not reviewed any judicial decisions of courts sitting in the
State of Delaware. We have not been asked to, and we do not, render any opinion
as to any matter except as specifically set forth herein.

     
 
  Very truly yours,
 
   
 
  VINSON & ELKINS L.L.P.

 



--------------------------------------------------------------------------------



 



Annex I
Subsidiary Guarantors
DPC Investment Corp., a Delaware corporation
Doane Management Corp., a Delaware corporation
Doane/Windy Hill Joint Venture L.L.C., a Texas limited liability company
Annex I

 



--------------------------------------------------------------------------------



 



Annex II
Loan Documents

1)   Credit Agreement;   2)   [Notes];   3)   Guarantee and Collateral
Agreement;   4)   UCC Financing Statements in connection with item 3 (the
“Financing Statements”);   5)   Stock Powers executed in connection with item 3
for the Borrower, Doane Management Corp. and DPC Investment Corp.;   6)  
Trademark Security Agreement; and   7)   Mortgages executed and delivered on the
Closing Date in respect of the Properties identified in Schedule 5.1(k)(i).

Annex II

 



--------------------------------------------------------------------------------



 



Annex III
Form of
OFFICER’S CERTIFICATE OF
Doane Pet Care Enterprises, Inc.

     
Re:
  Credit Agreement (“Credit Agreement”) dated as of October 24, 2005 among Doane
Pet Care Enterprises, Inc., a Delaware corporation (“Holdings”), Doane Pet Care
Company, a Delaware corporation (the “Borrower”), as borrower, the lenders now
or hereafter signatory thereto (individually, a “Lender” and collectively, the
“Lenders”), and Lehman Commercial Paper, as administrative agent for the Lenders
(the “Administrative Agent”) and collateral agent for the Secured Parties (the
“Collateral Agent”).

     This Certificate is being delivered in connection with the Credit
Agreement, with all capitalized terms not defined herein or on the Schedule
hereto having the meaning set forth in the Credit Agreement.
     The undersigned, who is Vice President of Holdings hereby certifies that he
has carefully reviewed the contents of this Certificate and, in connection
herewith, has made or caused to be made such investigation and inquiries as he
deems necessary and prudent with respect to the certifications herein made.
Based upon the foregoing, the undersigned has concluded and represents on behalf
of Holdings and its Subsidiaries that:
1. The documents listed in Schedule 1 include all of the material judicial and
regulatory orders and material indentures, loan or credit agreements,
receivables sale or financing agreements, lease financing agreements, capital
leases, mortgages, security agreements, bonds and notes (except for any bonds
and notes issued pursuant to the aforesaid indentures and loan and credit
agreements), and guaranties of any such obligations, to which Holdings or any of
its Subsidiaries is a party or by which Holdings or any of its Subsidiaries is
bound other than the Loan Documents.
Annex III

 



--------------------------------------------------------------------------------



 



2. Neither Holdings nor any of its Subsidiaries is (a) in default in any
material respect, no event has occurred which, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any agreement or instrument
described in Schedule 1 or (b) in violation in any material respect of any law,
ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject.
3. The execution, delivery and performance by Holdings and each of its
Subsidiaries of the Loan Documents to which it is a party will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Holdings or any of its
Subsidiaries pursuant to any order, agreement or instrument set forth on
Schedule 1 to which either Holdings or any of its Subsidiaries is a party or by
which Holdings or any of its Subsidiaries is bound or to which any of the
property or assets of Holdings or any of its Subsidiaries is subject, nor will
such actions result in any violation of the provisions of the charter or by-laws
or other constituent documents of either Holdings or any of its Subsidiaries and
the aggregate principal amount (less any original issue discount) of the Senior
Subordinated Notes is equal to or less than the sum of (a) the aggregate
accreted value or aggregate principal amount, as applicable, of the $150,000,000
9-3/4% Senior Subordinated Notes due 2007 (the “1998 Notes”) plus (b) without
duplication, any additional indebtedness incurred to pay interest or premiums
required by the instruments governing the 1998 Notes and fees, underwriting
discounts, commissions and other expenses incurred in connection with the
issuance of the Senior Subordinated Notes and the repayment of the 1998 Notes.
4. There is no action, suit or proceeding pending or threatened against Holdings
or any of its Subsidiaries, before any court or arbitrator or any governmental
body, agency or official which in any manner draws into question the validity of
any Loan Document. There is no action, suit or proceeding pending or, to my
knowledge, threatened against Holdings or any of its Subsidiaries before any
court or arbitrator or governmental body, agency or official, in which there is
a reasonable possibility of an adverse decision, that could materially and
adversely affect the consolidated financial position or consolidated results of
operations of Holdings and its Subsidiaries taken as a whole.
5. There are no orders, writs, judgments, awards, injunctions or decrees which
affect or purport to affect Holdings’s or any Subsidiary’s right to execute,
deliver and perform any Loan Document to which it is a party, to borrow money
thereunder or to issue the Notes.
6. Neither Holdings nor any of its Subsidiaries is an “investment company” as
such terms are defined on Schedule 2.
Annex III - 2

 



--------------------------------------------------------------------------------



 



7. Except as set forth below, Holdings and its Subsidiaries are not subject to
regulation as, or are exempt from regulation as (a) a “holding company,” (b) a
“subsidiary company” of a “holding company,” (c) an “affiliate” of a “holding
company,” (d) an “affiliate” of a “subsidiary company” of a “holding company,”
or (e) a “public utility company”, as such terms are defined in Schedule 3.
8. No part of the proceeds of any loan or advance is to be used for purposes of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Federal Reserve Board).
9. Neither Holdings nor any of its Subsidiaries has taken any action looking
toward the dissolution of itself.
     It is understood that Vinson & Elkins L.L.P. is relying on the truth and
accuracy of the statements contained herein for the purposes of rendering
certain opinions in connection with the transactions contemplated by the Credit
Agreement. The undersigned represents the foregoing to be true and correct on
the date hereof.
     Dated: October 24, 2005.

                  Doane Pet Care Enterprises, Inc.    
 
           
 
  By:                      
 
      Philip K. Woodlief    
 
      Vice President and Chief Financial Officer    

Annex III - 3

 



--------------------------------------------------------------------------------



 



Schedule 1
Material Agreements

1.   Indenture dated as of November 12, 1998 between Doane Pet Care Company, as
issuer, and Wilmington Trust Company, as trustee for the $150,000,000 9-3/4%
Senior Subordinated Notes, due 2007, as supplemented   2.   Indenture dated as
of February 28, 2003 between Doane pet Care Company, as issuer, and Wilmington
Trust Company, as trustee for the $213,000,000 10-3/4% Senior Notes, due 2010,
as supplemented   3.   The Clinton IDB   4.   The Ottawa IDB   5.   Indenture
dated as of October 24, 2005 made by and among Doane Pet Care Company as issuer,
and Wilmington Trust Company, as trustee for the Borrower’s $152,000,000 10-5/8%
Senior Subordinated Notes due 2015.

Schedule 1

 



--------------------------------------------------------------------------------



 



Schedule 2
Defined Terms for Investment Company Act Purposes
     As used in paragraph 3 of the foregoing Officer’s Certificate, the
following terms shall have the following meanings:
     “company” means a corporation, a partnership, an association, a joint-stock
company, a trust, a fund, or any organized group of persons whether incorporated
or not; or any receiver, trustee in a case under title 11 of the United States
Code or similar official or any liquidating agent for any of the foregoing, in
his capacity as such.
     “control” means the power to exercise a controlling influence over the
management or policies of a company, unless such power is solely the result of
an official position with such company. Any person who owns beneficially, either
directly or through one or more controlled companies, more than 25 per centum of
the voting securities of a company shall be presumed to control such company.
     “face-amount certificate” means any certificate, investment contract, or
other security which represents an obligation on the part of its issuer to pay a
stated or determinable sum or sums at a fixed or determinable date or dates more
than twenty-four months after the date of issuance, in consideration of the
payment of periodic installments of a stated or determinable amount (which
security shall be known as a face-amount certificate of the “installment type”);
or any security which represents a similar obligation on the part of a
face-amount certificate company, the consideration for which is the payment of a
single lump sum (which security shall be known as a “fully paid” face-amount
certificate).
     “government security” means any security issued or guaranteed as to
principal or interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the Government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.
     “investment company” means any issuer which (a) is or holds itself out as
being engaged primarily, or proposes to engage primarily, in the business of
investing, reinvesting or trading in securities; (b) is engaged or proposes to
engage in the business of issuing face-amount certificates of the installment
type, or has been engaged in such business and has any such certificate
outstanding; or (c) is engaged or proposes to engage in the business of
investing, reinvesting, owning, holding or trading in securities, or owns or
proposes to acquire investment securities having a value exceeding 40 per centum
of the value of such issuer’s total assets (exclusive of government securities
and cash items) on an unconsolidated basis.
Schedule 2

 



--------------------------------------------------------------------------------



 



     “investment securities” means all securities except (a) government
securities, (b) securities issued by employees’ security companies, and
(c) securities issued by majority-owned subsidiaries of the owner which are not
investment companies.
     “issuer” means every person who issues or proposes to issue any security,
or has outstanding any security that it has issued.
     “person” means a natural person or a company.
     “security” means any note, stock, treasury stock, bond, debenture, evidence
of indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, pre-organization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for a security, fractional undivided interest in oil, gas
or other mineral rights, any put, call, straddle, option or privilege on any
security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option or privilege entered into on a national
securities exchange relating to a foreign currency or, in general, any interest
or instrument commonly known as a “security” or any certificate of interest or
participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe or purchase, any of the foregoing.
Schedule 2

 



--------------------------------------------------------------------------------



 



Schedule 3
Defined Terms for PUHCA Purposes
     As used in paragraph 5 of the foregoing Officer’s Certificate, the
following terms shall have the following meanings:
     “affiliate” of a specified company means (A) any person that directly or
indirectly owns, controls, or holds with power to vote, 5 per centum or more of
the outstanding voting securities of such specified company; (B) any company 5
per centum or more of whose outstanding voting securities are owned, controlled,
or held with power to vote, directly or indirectly, by such specified company;
(C) any individual who is an officer or director of such specified company, or
of any company which is an affiliate thereof under clause (A) of this paragraph;
and (D) any person or class of persons that the Commission determines after
appropriate notice and opportunity for hearing, to stand in such relation to
such specified company that there is liable to be such an absence of
arm’s-length bargaining in transactions between them as to make it necessary or
appropriate in the public interest or for the protection of investors or
consumers that such person be subject to the obligations, duties, and
liabilities imposed in PUHCA upon affiliates of a company.
     “Commission” means the Securities and Exchange Commission.
     “company” means a corporation, a partnership, an association, a joint-stock
company, a business trust, or an organized group of persons, whether
incorporated or not; or any receiver, trustee, or other liquidating agent of any
of the foregoing in his capacity as such.
     “electric utility company” means any company which owns or operates
facilities used for the generation, transmission, or distribution of electric
energy for sale, other than sale to tenants or employees of the company
operating such facilities for their own use and not for resale.
     “gas utility company” means any company which owns or operates facilities
used for the distribution at retail (other than distribution only in enclosed
portable containers, or distribution to tenants or employees of the company
operating such facilities for their own use and not for resale) of natural or
manufactured gas for heat, light, or power.
     “holding company” means (A) any company which directly or indirectly owns,
controls, or holds with power to vote, 10 per centum or more of the outstanding
voting securities of a public-utility company or of a company which is a holding
company described in this clause (A) or clause (B), unless the Commission by
order declares such company not to be a holding company; and (B) any person
which the Commission determines, after notice and opportunity for hearing,
directly or indirectly to exercise (either alone or pursuant to an arrangement
or understanding with one or more other persons) such a controlling influence
over the management

 



--------------------------------------------------------------------------------



 



or policies of any public-utility or holding company as to make it necessary or
appropriate in the public interest or for the protection of investors or
consumers that such person be subject to the obligations, duties, and
liabilities, imposed in PUHCA upon holding companies.
     “person” means an individual or company.
     “public-utility company” means an electric utility company or a gas utility
company.
     “PUHCA” means the Public Utility Holding Company Act of 1935, as amended.
     “security” means any note, draft, stock, treasury stock, bond, debenture,
certificate of interest or participation in any profit-sharing agreement or in
any oil, gas, other mineral royalty or lease, any collateral-trust certificate,
preorganization certificate or subscription, transferable share, investment
contract, voting-trust certificate, certificate of deposit for a security,
receiver’s or trustee’s certificate, or, in general, any instrument commonly
known as a “security”; or any certificate of interest or participation in,
temporary or interim certificate for, receipt for, guaranty of, assumption of
liability on, or warrant or right to subscribe to or purchase, any of the
foregoing.
     “subsidiary company” of a specified holding company means (A) any company
10 per centum or more of the outstanding voting securities of which are directly
or indirectly owned, controlled, or held with power to vote, by such holding
company (or by a company, that is a subsidiary company of such holding company
described in this clause (A) or clause (B)), unless the Commission by order
declares such company not to be a subsidiary company of such holding company;
and (B) any person the management or policies of which the Commission, after
notice and opportunity for hearing, determines to be subject to a controlling
influence, directly or indirectly, by such holding company (either alone or
pursuant to an arrangement or understanding (either alone or pursuant to an
arrangement or understanding with one or more other persons) so as to make it
necessary or appropriate in the public interest or for the protection of
investors of consumers that such person be subject to the obligations, duties,
and liabilities imposed in PUHCA upon subsidiary companies of holding companies.

2



--------------------------------------------------------------------------------



 



EXHIBIT G
TO
CREDIT AGREEMENT
[FORM OF FINANCIAL CONDITION CERTIFICATE]
THE UNDERSIGNED, IN HIS CAPACITIES AS CHIEF FINANCIAL OFFICER OF THE BORROWER
AND HOLDINGS AND NOT IN HIS INDIVIDUAL CAPACITY, HEREBY CERTIFIES AS FOLLOWS:
1. I am the chief financial officer of DOANE PET CARE COMPANY (the “Borrower”)
and DOANE PET CARE ENTERPRISES, INC. (“Holdings”).
2. Reference is made to that certain Credit Agreement dated as of October 24,
2005 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, Holdings, as a
Guarantor, the Lenders party thereto from time to time and Lehman Commercial
Paper, Inc. (“LCPI”), as the Administrative Agent and the Collateral Agent.
3. I have reviewed the terms of Sections 4 and 5 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
together with each of the Loan Documents, and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.
4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, (i) each Loan Party is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred
under the Credit Agreement will be and will continue to be, Solvent; (ii) after
giving effect to the incurrence of all Indebtedness and obligations being
incurred under the Credit Agreement and the repayment of loans under the
Existing Credit Facility, the Borrower’s Consolidated Senior Secured Debt Ratio
on the Closing Date is not greater than 3.0:1; (iii) the representations and
warranties of the Borrower and Holdings set forth in Section 4 of the Credit
Agreement are true and correct on and as of the Closing Date; (iv) no Default or
Event of Default has occurred or is continuing on the Closing Date or after
giving effect to the extensions of credit requested to be made under the Credit
Agreement on such date; (v) since January 1, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect and (vi) the conditions precedent specified in Sections 5.1(d),
5.1(o)(i), 5.1(o)(ii) and 5.1(o)(iii) have been satisfied.
5. Each Loan Party has requested Vinson & Elkins L.L.P. to deliver to Agents and
Lenders on the Closing Date favorable written opinions setting forth
substantially the matters in the opinions designated in Exhibit F annexed to the
Credit Agreement, and as to such other matters as the Administrative Agent may
reasonably request.
6. Attached hereto as Annex A are true, complete and correct copies of (a) the
Pro Forma Balance Sheet, (b) the audited consolidated balance sheets of the
Borrower and its Subsidiaries as at fiscal years ending 2002, 2003 and 2004 and
the related consolidated statements of income

 



--------------------------------------------------------------------------------



 




and of cash flows for such fiscal years ended on such date and, reported on by
and accompanied by an unqualified report from KPMG LLP and (c) the business plan
of the Borrower and its Subsidiaries for the fiscal years 2005 through 2010 and
for each fiscal quarter beginning with the fourth quarter of 2005 through the
forth fiscal quarter of 2007.
The foregoing certifications are made and delivered as of October 24, 2005.

            DOANE PET CARE COMPANY
      By:           Name:   Philip K. Woodlief        Title:   Vice President,
Finance and Chief Financial Officer     

            DOANE PET CARE ENTERPRISES, INC.,
      By:           Name:   Philip K. Woodlief        Title:   Vice President
and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

ANNEX A
Pro Forma Balance Sheet, Audited Consolidated Balance Sheets and Business Plan
[on file with LCPI]

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
TO
CREDIT AGREEMENT
[FORM OF DOLLAR TERM NOTE]
DOLLAR TERM NOTE

$                                           New York, New York    
                                        , 200_

          FOR VALUE RECEIVED, the undersigned, DOANE PET CARE COMPANY, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of ___(the “Lender”) at the office of Lehman Commercial Paper Inc.,
located at 745 Seventh Avenue, New York, NY 10019, in lawful money of the United
States of America and in immediately available funds, the principal amount of
                                         DOLLARS ($___), or, if less, the unpaid
principal amount of the Term Loan made or continued by the Lender pursuant to
Section 2.1 of the Credit Agreement, as hereinafter defined. The principal
amount shall be paid in the amounts and on the dates specified in Section 2.3 of
the Credit Agreement. The Borrower further agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Sections 2.14 and 2.16 of
the Credit Agreement.
          The holder of this Term Note (this “Note”) is authorized to endorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed. The failure to make any such
endorsement shall not affect the obligations of the Borrower in respect of such
Term Loan.
          This Note (a) is one of the Term Notes referred to in the Credit
Agreement dated as of October 24, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Doane Pet Care
Enterprises, Inc., the Borrower, the Lender, the other banks and financial
institutions from time to time parties thereto and Lehman Commercial Paper Inc.,
as Administrative Agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof. This Note
and the Obligations evidenced hereby may be assigned or otherwise transferred in
whole or in part only

 



--------------------------------------------------------------------------------



 




by registration of such assignment or transfer of this Note and the Obligations
evidenced hereby in the Register.
          Upon the occurrence of any one or more of the Events of Default, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                  DOANE PET CARE COMPANY    
 
           
 
  By:                      
 
  Name:                      
 
  Title:                      

2



--------------------------------------------------------------------------------



 



Schedule A
to Dollar Term Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                          Amount of                     Amount
of   ABR Loans   Unpaid             Amount   Principal of   Converted to  
Principal   Notation     Amount of   Converted to   ABR Loans   Eurodollar  
Balance of   Made Date   ABR Loans   ABR Loans   Repaid   Loans   ABR Loans   By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

 



--------------------------------------------------------------------------------



 



Schedule B
to Dollar Term Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOAN

                                          Interest   Amount of   Amount of      
          Amount   Period and   Principal   Eurodollar   Unpaid            
Converted   LIBO Rate   of   Loans   Principal         Amount of   to   with  
Eurodollar   Converted   Balance of   Notation     Eurodollar   Eurodollar  
Respect   Loans   to ABR   Eurodollar   Made Date   Loans   Loans   Thereto  
Repaid   Loans   Loans   By
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
TO
CREDIT AGREEMENT
[FORM OF EURO TERM NOTE]
EURO TERM NOTE

€                                           New York, New York    
                    ,200_

          FOR VALUE RECEIVED, the undersigned, DOANE PET CARE COMPANY, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of ___(the “Lender”) at the office of Lehman Commercial Paper Inc.,
located at 745 Seventh Avenue, New York, NY 10019, in Euros and in immediately
available funds, the principal amount of                      EUROS (€___), or,
if less, the unpaid principal amount of the Euro Term Loan made or continued by
the Lender pursuant to Section 2.1 of the Credit Agreement, as hereinafter
defined. The principal amount shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement. The Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in
Sections 2.14 and 2.16 of the Credit Agreement.
          The holder of this Euro Term Note (this “Note”) is authorized to
endorse on the schedule annexed hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date and amount of the Euro Term Loan and the date and amount of each payment or
prepayment of principal with respect thereto, each continuation of all or a
portion thereof as the same Type and the length of each Interest Period with
respect thereto. Each such endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed. The failure to make any such
endorsement shall not affect the obligations of the Borrower in respect of such
Euro Term Loan.
          This Note (a) is one of the Euro Term Notes referred to in the Credit
Agreement dated as of October 24, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Doane Pet Care
Enterprises, Inc., the Borrower, the Lender, the other banks and financial
institutions from time to time parties thereto and Lehman Commercial Paper Inc.,
as Administrative Agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof. This Note
and the Obligations evidenced hereby may be assigned or otherwise transferred in
whole or in part only

 



--------------------------------------------------------------------------------



 




by registration of such assignment or transfer of this Note and the Obligations
evidenced hereby in the Register.
          Upon the occurrence of any one or more of the Events of Default, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                  DOANE PET CARE COMPANY    
 
           
 
  By:                      
 
  Name:                      
 
  Title:                      

2



--------------------------------------------------------------------------------



 



Schedule A
to Euro Term Note
LOANS AND REPAYMENTS OF EURIBOR LOANS

                          Amount of             Amount of   Principal of  
Unpaid Principal         EURIBOR   EURIBOR Loans   Balance of   Notation Date  
Loans   Repaid   EURIBOR Loans   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT H-3
TO
CREDIT AGREEMENT
[FORM OF REVOLVING NOTE]
REVOLVING NOTE
New York, New York
                    , 200_
     FOR VALUE RECEIVED, the undersigned, DOANE PET CARE COMPANY, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of                      (the “Lender”) at the office of Lehman Commercial
Paper Inc., located at 745 Seventh Avenue, New York, NY 10019, in the relevant
currency and in immediately available funds, on the Revolving Termination Date
the unpaid principal amount of all Revolving Loans made or continued by the
Lender to the Borrower pursuant to Section 2.4 of the Credit Agreement, as
hereinafter defined. The Borrower further agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Sections 2.14 and 2.16 of
the Credit Agreement.
     The holder of this Revolving Note (this “Note”) is authorized to endorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, currency Type
and amount of each Revolving Loan made by the Lender pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to another Type and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement shall not affect the obligations of the Borrower in
respect of each such Revolving Loan.
     This Note (a) is one of the Revolving Notes referred to in the Credit
Agreement dated as of October 24, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Doane Pet Care
Enterprises, Inc., the Borrower, the Lender, the other banks and financial
institutions from time to time parties thereto and Lehman Commercial Paper Inc.,
as Administrative Agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof. This Note
and the Obligations evidenced hereby may be assigned or otherwise transferred in
whole or in part only by registration of such assignment or transfer of this
Note and the Obligations evidenced hereby in the Register.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of any one or more of the Events of Default, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

              DOANE PET CARE COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



Schedule A
to Revolving Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                                                             
Amount of     Unpaid                             Amount of     ABR Loans    
Principal                     Amount     Principal of     Converted to    
Balance of             Amount of     Converted to     ABR Loans     Eurodollar  
  ABR     Notation   Date   ABR Loans     ABR Loans     Repaid     Loans    
Loans     Made By  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

 



--------------------------------------------------------------------------------



 



Schedule B
to Revolving Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOAN

                                                                             
Interest     Amount of     Amount of                           Amount     Period
and     Principal     Eurodollar     Unpaid                     Converted    
LIBO Rate     of     Loans     Principal             Amount of     to     with  
  Eurodollar     Converted     Balance of     Notation       Eurodollar    
Eurodollar     Respect     Loans     to ABR     Eurodollar     Made   Date  
Loans     Loans     Thereto     Repaid     Loans     Loans     By  
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         

 



--------------------------------------------------------------------------------



 



Schedule C
to Revolving Note
LOANS AND REPAYMENTS OF EURIBOR LOANS

                                              Amount of                   Amount
of     Principal of     Unpaid Principal             EURIBOR     EURIBOR Loans  
  Balance of     Notation   Date   Loans     Repaid     EURIBOR Loans     Made
By  
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT H-4
TO
CREDIT AGREEMENT
[FORM OF SWINGLINE NOTE]
SWINGLINE NOTE

     
$                                        
  New York, New York
                    , 200_

     FOR VALUE RECEIVED, the undersigned, DOANE PET CARE COMPANY, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of Lehman Commercial Paper Inc., (the “Lender”) at the office of Lehman
Commercial Paper Inc., located at 745 Seventh Avenue, New York, NY 10019, in
lawful money of the United States of America and in immediately available funds,
on the Revolving Termination Date the principal amount of (a) TEN MILLION
DOLLARS ($10,000,000), or, if less, (b) the aggregate unpaid principal amount of
all Swingline Loans made by the Lender to the Borrower pursuant to Section 2.6
of the Credit Agreement, as hereinafter defined. The Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in
Sections 2.14 and 2.16 of the Credit Agreement.
     The holder of this Swingline Note (this “Note”) is authorized to endorse on
the schedule annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof and each continuation
thereof. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
shall not affect the obligations of the Borrower in respect of such Swingline
Loan.
     This Note (a) is the Swingline Note referred to in the Credit Agreement
dated as of October 24, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Doane Pet Care Enterprises,
Inc., the Borrower, the Lender, the other banks and financial institutions from
time to time parties thereto and Lehman Commercial Paper Inc., as Administrative
Agent, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof. This Note and the Obligations
evidenced hereby may be assigned or otherwise transferred in whole or in part
only by registration of such assignment or transfer of this Note and the
Obligations evidenced hereby in the Register.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of any one or more of the Events of Default, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

              DOANE PET CARE COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



Schedule A
to Swingline Note
LOANS, CONVERSIONS AND REPAYMENTS OF SWINGLINE LOANS

                                              Amount of Principal     Unpaid
Principal             Amount of     of Swingline Loans     Balance of    
Notation   Date   Swingline Loans     Repaid     Swingline Loans     Made By  
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
CREDIT AGREEMENT
[FORM OF LENDER ADDENDUM]
LENDER ADDENDUM
     Reference is made to the Credit Agreement, dated as of October 24, 2005 (as
amended, amended and restated, extended, supplemented or otherwise modified or
replaced from time to time, the “Credit Agreement”), among Doane Pet Care
Enterprises, Inc., Doane Pet Care Company (the “Borrower”), the lenders party
thereto from time to time and Lehman Commercial Paper Inc., as Administrative
Agent and the Collateral Agent. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 10.20 of the Credit Agreement, the undersigned hereby
becomes a Lender under the Credit Agreement having the Commitments set forth
beneath its signature hereto, effective as of the Closing Date.
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this ___day of ___, 2005.

             
 
                [NAME OF LENDER]    
 
           
 
  By:        
 
           
 
      Name:
Title:    

[Tranche B Dollar Term Commitment: $[                                        ]]
[Tranche B Euro Term Commitment: $[                                        ]]
[Revolving Credit Commitment: $[                                        ]]

2



--------------------------------------------------------------------------------



 



         
 
        Accepted and agreed:    
 
        DOANE PET CARE COMPANY    
 
       
By:
 
 
Name:
Title:    
 
        LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent      
By:
       
 
 
 
Name:
Title:    

3